UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES INVESTMENT COMPANY ACT FILE NUMBER 811-6618 FIRST INVESTORS EQUITY FUNDS (Exact name of registrant as specified in charter) 40 Wall Street New York, NY 10005 (Address of principal executive offices) (Zip code) Joseph I. Benedek First Investors Management Company, Inc. Raritan Plaza I Edison, NJ 08837-3620 (Name and address of agent for service) REGISTRANT'S TELEPHONE NUMBER, INCLUDING AREA CODE: 1-212-858-8000 DATE OF FISCAL YEAR END: SEPTEMBER 30 DATE OF REPORTING PERIOD: SEPTEMBER 30, 2013 Item 1. Reports to Stockholders The annual report to stockholders follows FOREWORD This report is for the information of the shareholders of the Funds. It is the policy of each Fund described in this report to mail only one copy of a Fund’s prospectus, annual report, semi-annual report and proxy statements to all shareholders who share the same mailing address and share the same last name and have invested in a Fund covered by the same document. You are deemed to consent to this policy unless you specifically revoke this policy and request that separate copies of such documents be mailed to you. In such case, you will begin to receive your own copies within 30 days after our receipt of the revocation. You may request that separate copies of these disclosure documents be mailed to you by writing to us at: Administrative Data Management Corp., Raritan Plaza I, Edison, NJ 08837-3620 or calling us at 1-800-423-4026. You may obtain a free prospectus for any of the Funds by contacting your representative, calling 1-800-423-4026, writing to us at the following address: First Investors Corporation, 40 Wall Street, New York, NY 10005, or by visiting our website at www.firstinvestors.com . You should consider the investment objectives, risks, charges and expenses of a Fund carefully before investing. The prospectus contains this and other information about the Fund, and should be read carefully before investing. An investment in a Fund is not a bank deposit and is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. Although the Cash Management Fund seeks to preserve a net asset value at $1.00 per share, it is possible to lose money by investing in it, just as it is possible to lose money by investing in any of the other Funds. Past performance is no guarantee of future results. A Statement of Additional Information (“SAI”) for any of the Funds may also be obtained, without charge, upon request by calling 1-800-423-4026, writing to us at our address or by visiting our website listed above. The SAI contains more detailed information about the Funds, including information about its Trustees. Portfolio Manager’s Letter CASH MANAGEMENT FUND Dear Investor: I’m pleased to send you the First Investors Cash Management Fund annual report for the fiscal year ended September 30, 2013. During the period, the Fund’s return on a net asset value basis was 0.0% for Class A shares, Class B shares and Institutional Class shares. The Fund maintained a $1.00 net asset value per share for each class of shares throughout the year. The Institutional Class shares commenced operations on April 1, 2013. Yields on money market funds and the instruments that they invest in have remained at record lows — essentially where they have been for the last few years. The Federal Reserve has had an extremely accommodative interest rate policy since late 2008 and has indicated a willingness to maintain extraordinarily low short-term interest rates until certain economic conditions improve. Market expectations have varied on when this may occur, but it appears that the current policy will remain basically intact through 2014. Furthermore, the money-market industry has been reviewing proposed changes to the federal regulations governing money market funds that the Securities and Exchange Commission is considering implementing. At this time, it is not known what form the final version of these regulations will take. It is expected that there will be a transition period of some time before any changes are put in place. First Investors Management Company, Inc. (“FIMCO”), the Fund’s investment advisor, continued to absorb expenses of the Fund and waived management fees in an effort to avoid a negative yield to its shareholders. FIMCO expects this situation to continue and consequently, the yield to shareholders should be at or near zero for the foreseeable future. Although money-market funds in general are relatively conservative vehicles, there can be no assurance that the Fund will be able to maintain a stable net-asset value of $1.00 per share. Money-market mutual funds are neither insured nor guaranteed by the Federal Deposit Insurance Corporation (FDIC) or any other government agency. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. 1 Understanding Your Fund’s Expenses (unaudited) FIRST INVESTORS INCOME FUNDS FIRST INVESTORS EQUITY FUNDS As a mutual fund shareholder, you incur two types of costs: (1) transaction costs, including a sales charge (load) on purchase payments (on Class A shares only) and a contingent deferred sales charge on redemptions (on Class B shares only); and (2) ongoing costs, including advisory fees; distribution and service fees (12b-1); and other expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds. The examples are based on an investment of $1,000 in each Fund at the beginning of the period, April 1, 2013, and held for the entire six-month period ended September 30, 2013. The calculations assume that no shares were bought or sold during the period. Your actual costs may have been higher or lower, depending on the amount of your investment and the timing of any purchases or redemptions. Actual Expenses Example: These amounts help you to estimate the actual expenses that you paid over the period. The “Ending Account Value” shown is derived from the Fund’s actual return, and the “Expenses Paid During Period” shows the dollar amount that would have been paid by an investor who started with $1,000 in the Fund. You may use the information here, together with the amount you invested, to estimate the expenses that you paid over the period. To estimate the expenses you paid on your account during this period, simply divide your ending account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.60), then multiply the result by the number given for your Fund under the heading “Expenses Paid During Period”. Hypothetical Expenses Example: These amounts provide information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio for each class of shares of a Fund, and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds. Please note that the expenses shown in the table are meant to highlight and help you compare your ongoing costs only and do not reflect any transaction costs, such as front-end or contingent deferred sales charges (loads or account fees that are charged to certain types of accounts, such as an annual custodial fee of $15 for certain IRA accounts and certain other retirement accounts or an annual custodial fee of $30 for 403(b) custodial accounts (subject to exceptions and certain waivers as described in the Funds’ Statement of Additional Information)). Therefore, the hypothetical expenses example is useful in comparing ongoing costs only and will not help you determine the relative total costs of owning different funds. In addition, if these costs were included, your costs would have been higher. 2 Fund Expenses (unaudited) CASH MANAGEMENT FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 2 for a detailed explanation of the information presented in these examples. Annualized Beginning Ending Expenses Paid Expense Account Value Account Value During Period Expense Example Ratio (4/1/13) (9/30/13) (4/1/13–9/30/13)* Class A Shares 0.10% Actual $1,000.00 $1,000.00 $0.50 Hypothetical** $1,000.00 $1,024.57 $0.51 Class B Shares 0.10% Actual $1,000.00 $1,000.00 $0.50 Hypothetical** $1,000.00 $1,024.57 $0.51 Institutional Class Shares 0.15% Actual $1,000.00 $1,000.00 $0.75 Hypothetical** $1,000.00 $1,024.32 $0.76 * Expenses are equal to the annualized expense ratio, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived and/or assumed. ** Assumed rate of return of 5% before expenses. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of September 30, 2013, and are based on the total market value of investments. 3 Portfolio of Investments CASH MANAGEMENT FUND September 30, 2013 Principal Interest Amount Security Rate * Value U.S. GOVERNMENT AGENCY OBLIGATIONS—46.2% Fannie Mae: $ 1,800M 10/1/13 0.12 % $ 7,777M 10/2/13 0.08 7,776,984 2,500M 11/1/13 0.11 2,499,763 1,000M 12/18/13 0.09 1,001,413 4,650M 3/19/14 0.06 4,648,712 Federal Home Loan Bank: 1,300M 10/16/13 0.10 1,299,946 3,000M 10/16/13 0.11 2,999,869 2,000M 10/23/13 0.10 1,999,878 2,208M 11/20/13 0.08 2,207,755 2,700M 11/22/13 0.08 2,699,688 700M 12/18/13 0.10 699,848 3,000M 12/27/13 0.04 2,999,710 Freddie Mac: 10,700M 10/22/13 0.09 10,699,438 5,700M 10/22/13 0.10 5,699,667 4,000M 10/28/13 0.05 3,999,865 5,820M 1/14/14 0.07 5,818,812 1,648M 3/3/14 0.07 1,647,510 Total Value of U.S. Government Agency Obligations (cost $60,498,858) 60,498,858 CORPORATE NOTES—23.3% 3,000M Abbott Laboratories, 10/28/2013 (a) 0.10 2,999,775 6,000M Coca-Cola Co., 2/27/2014 (a) 0.19 5,995,281 5,000M Honeywell International, Inc., 1/30/2014 (a) 0.12 4,997,983 5,000M Philip Morris International, Inc., 2/13/2014 (a) 0.09 4,998,312 5,500M Proctor & Gamble Co., 12/12/2013 (a) 0.06 5,499,340 6,000M Wal-Mart Stores, Inc., 10/30/2013 (a) 0.08 5,999,613 Total Value of Corporate Notes (cost $30,490,304) 30,490,304 VARIABLE AND FLOATING RATE NOTES—22.1% 5,000M BP Capital Markets, PLC, 12/6/2013 0.88 5,006,267 Federal Farm Credit Bank: 1,000M 10/15/13 0.22 1,000,035 4,500M 3/18/14 0.08 4,499,793 4 Principal Interest Amount Security Rate * Value VARIABLE AND FLOATING RATE NOTES (continued) Federal Home Loan Bank: $ 1,850M 11/8/13 0.14 $ 1,850,039 5,000M 12/20/13 0.15 5,000,444 5,700M Mississippi Business Finance Corp. (Chevron USA, Inc.) 12/1/2030 0.06 5,700,000 5,835M Valdez, Alaska Marine Terminal Rev. (Exxon Pipeline Co., Project B), 12/1/2033 0.06 5,835,000 Total Value of Variable and Floating Rate Notes (cost $28,891,578) 28,891,578 SHORT-TERM U.S. GOVERNMENT OBLIGATIONS—7.3% U.S. Treasury Bills: 4,500M 10/3/13 0.08 4,499,980 5,000M 1/9/14 0.06 4,999,236 Total Value of Short-Term U.S. Government Obligations (cost $9,499,216) 9,499,216 Total Value of Investments (cost $129,379,956)** 98.9 % 129,379,956 Other Assets, Less Liabilities 1.1 1,464,263 Net Assets 100.0 % $130,844,219 * The interest rates shown are the effective rates at the time of purchase by the Fund. The interest rates shown on floating rate notes are adjusted periodically; the rates shown are the rates in effect at September 30, 2013. ** Aggregate cost for federal income tax purposes is the same. (a) Security exempt from registration under Section 4(2) of the Securities Act of 1933 (see Note 4). 5 Portfolio of Investments (continued) CASH MANAGEMENT FUND September 30, 2013 Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instru- ments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of September 30, 2013: Level 1 Level 2 Level 3 Total U.S. Government Agency Obligations $ — $ 60,498,858 $ — $ 60,498,858 Corporate Notes — 30,490,304 — 30,490,304 Variable and Floating Rate Notes: Municipal Bonds — 11,535,000 — 11,535,000 U.S. Government Agency Obligations — 12,350,311 — 12,350,311 Corporate Notes — 5,006,267 — 5,006,267 Short-Term U.S. Government Obligations — 9,499,216 — 9,499,216 Total Investments in Securities $ — $ 129,379,956 $ — $ 129,379,956 There were no transfers into or from Level 1 or Level 2 by the Fund for the year ended September 30, 2013. Transfers, if any, between Levels are recognized at the end of the reporting period. 6 See notes to financial statements Portfolio Managers’ Letter GOVERNMENT FUND Dear Investor: We are pleased to send you the First Investors Government Fund annual report for the fiscal year ended September 30, 2013. During the period, the Fund’s return on a net asset value basis was –2.3% for Class A shares and –3.1% for Class B shares, including dividends of 31.9 cents per share on Class A shares and 24.1 cents per share on Class B shares. The Fund’s return on a net asset value basis was –1.8% for Advisor Class shares and –1.5% for Institutional Class shares, including dividends of 15.2 cents per share on Advisor Class shares and 15.7 cents per share on Institutional Class shares. The Advisor Class shares and Institutional Class shares commenced operations on April 1, 2013, but Advisor Class shares were not available to the public until October 1, 2013. The Fund changed its benchmark from the Bank of America Merrill Lynch GNMA Index to the Citigroup U.S. Government/Mortgage Index midway through the period under review. This change was instituted to give investors broader exposure to the U.S. government fixed-income sector. During the review period, long-term interest rates began climbing upwards from historically low levels due to market concerns that the Federal Reserve (“the Fed”) would taper — or decrease — its stimulus program. Key economic indicators, including stronger housing and jobs-related data, further convinced the market that the Fed’s monetary policy would become less accommodative. Treasury yields rose to their highest level in two years and fixed-income sectors came under pressure due to a potential “great rotation” into equities. Towards the end of the review period, the Fed provided some relief to the market as it announced that its stimulus tapering plans were on hold. Reviewing benchmark U.S. Treasury yields, the two-year U.S. Treasury note yield — which is anchored by the Fed’s very accommodative monetary policy — rose 8 basis points (0.08%), ending the period at 0.32%. In contrast, the 10-year U.S. Treasury note yield rose sharply from 1.63% to 2.61%. The broad U.S. bond market returned –1.77%, according to Bank of America Merrill Lynch; the Treasury market returned –2.54%, with 10 year and longer Treasury securities returning –10.32%, due to rising long-term interest rates; and the broad mortgage-backed securities (“MBS”) market returned –1.20%. Within the MBS market, 30-year Ginnie Mae (“GNMA”) mortgages returned –1.96% and 30-year Fannie Mae mortgages returned –1.12% as GNMA performance was negatively affected by the lack of foreign-investor demand. Lower coupon mortgages returned –3.53% as investors shunned these bonds due to their interest rate sensitivity. Lastly, U.S. agency securities returned –1.38%. 7 Portfolio Managers’ Letter (continued) GOVERNMENT FUND The Fund outperformed its benchmark, the Citigroup U.S. Government/Mortgage Index, during the period under review. The Fund’s performance was mainly driven by an underweight in Treasury securities and no exposure to maturities 10 years and longer. An overweight in higher coupon agency MBS over lower coupon agency MBS and selective reduction of the Fund’s GNMA exposure also enhanced performance. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. * Effective December 3, 2012, Rodwell Chadehumbe became Co-Portfolio Manager of the Government Fund. 8 Fund Expenses (unaudited) GOVERNMENT FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 2 for a detailed explanation of the information presented in these examples. Annualized Beginning Ending Expenses Paid Expense Account Value Account Value During Period Expense Example Ratio (4/1/13) (9/30/13) (4/1/13–9/30/13)* Class A Shares 1.08% Actual $1,000.00 $ 983.13 $5.37 Hypothetical** $1,000.00 $1,019.66 $5.47 Class B Shares 1.87% Actual $1,000.00 $ 979.64 $9.28 Hypothetical** $1,000.00 $1,015.69 $9.45 Advisor Class Shares 0.95% Actual $1,000.00 $ 982.87 $4.72 Hypothetical** $1,000.00 $1,020.31 $4.81 Institutional Class Shares 0.68% Actual $1,000.00 $ 984.64 $3.38 Hypothetical** $1,000.00 $1,021.66 $3.45 * Expenses are equal to the annualized expense ratio, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. ** Assumed rate of return of 5% before expenses. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of September 30, 2013, and are based on the total value of investments. 9 Cumulative Performance Information (unaudited) GOVERNMENT FUND Comparison of change in value of $10,000 investment in the First Investors Government Fund (Class A shares), the Citigroup U.S. Government/Mortgage Index and the Bank of America (“BofA”) Merrill Lynch GNMA Master Index†. Average Annual Total Returns* Advisor Institutional N.A.V. Only Class A Class B Class Class One Year (2.29%) (3.06%) N/A N/A Five Years 3.96% 3.22% N/A N/A Ten Years, Since Inception** 3.78% 3.17% (1.75%) (1.54%) Advisor Institutional S.E.C. Standardized Class A Class B Class Class One Year (7.89%) (6.86%) N/A N/A Five Years 2.73% 2.87% N/A N/A Ten Years, Since Inception** 3.17% 3.19% (1.75%) (1.54%) S.E.C. 30-Day Yield*** 1.55% .89% 1.80% 2.06% The graph compares a $10,000 investment in the First Investors Government Fund (Class A shares) beginning 9/30/03 with theoretical investments in the Citigroup U.S. Government/Mortgage Index/the BofA Merrill Lynch GNMA Master Index (the “Indices”). The Citigroup U.S. Government/Mortgage Index is an unmanaged index that is a combination of the Citigroup U.S. Government Index and the Citigroup Mortgage Index. The Citigroup U.S. Government Index tracks the performance of the U.S. Treasury and U.S. Government-sponsored indices within the Citigroup U.S. Broad Investment Grade Bond Index. The Citigroup Mortgage Index tracks the performance of the mortgage component of the Citigroup U.S. Broad Investment Grade Bond Index, which is comprised of 30- and 15-year GNMA, FNMA and FHLMC pass-throughs and FNMA and FHLMC balloon mortgages. The BofA 10 Merrill Lynch GNMA Master Index is a market capitalization-weighted index of securities backed by mortgage pools of the Government National Mortgage Association (GNMA). It is not possible to invest directly in these Indices. In addition, the Indices do not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table, unless otherwise indicated, it has been assumed that the maximum sales charge was deducted from the initial $10,000 investment in the Fund and all dividends and distributions were reinvested. Class B shares, Advisor Class shares and Institutional Class shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. * Average Annual Total Return figures (for the periods ended 9/30/13) include the reinvestment of all dividends and distributions. “N.A.V. Only” returns are calculated without sales charges. The Class A “S.E.C. Standardized” returns shown are based on the maximum sales charge of 5.75%. The Class B “S.E.C. Standardized” returns are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). The Advisor Class and Institutional Class “S.E.C. Standardized” returns shown are the same as the N.A.V. Only returns since these classes are sold without sales charges. During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Class A “S.E.C. Standardized” Average Annual Total Return for One Year, Five Years and Ten Years would have been (7.99%), 2.61% and 2.99%, respectively, and the S.E.C. 30-Day Yield for September 2013 would have been 1.43%. The Class B “S.E.C. Standardized” Average Annual Total Return for One Year, Five Years and Ten Years would have been (7.00%), 2.72% and 2.97%, respectively, and the S.E.C. 30-Day Yield for September 2013 would have been 0.76%. The Advisor Class “S.E.C. Standardized” Average Annual Total Return Since Inception would have been (5.94%) and the S.E.C. 30-Day Yield for September 2013 would have been 0%. The Institutional Class “S.E.C. Standardized” Average Annual Total Return Since Inception would have been (1.67%) and the S.E.C. 30-Day Yield for September 2013 would have been 1.92%. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Citigroup, Bank of America Merrill Lynch & Co. and all other figures are from First Investors Management Company, Inc. ** The returns for Advisor Class shares and Institutional Class shares are for the periods beginning 4/1/13 (commencement of operations). † We have added a comparison to the Citigroup Government/Mortgage Index this fiscal year since it more closely reflects the performance of the securities in which the Fund invests. After this fiscal year we will not show a comparison to the BofA Merrill Lynch GNMA Master Index. *** The S.E.C. 30-Day Yield shown is for September 2013. 11 Portfolio of Investments GOVERNMENT FUND September 30, 2013 Principal Amount Security Value RESIDENTIAL MORTGAGE-BACKED SECURITIES—75.5% Fannie Mae—29.8% $14,266M 2.5%, 11/1/2027 – 9/1/2028 (a) $ 14,388,641 22,855M 3%, 8/1/2022 – 10/16/2028 (a) 23,802,505 21,967M 3.5%, 10/1/2025 – 8/1/2042 (a) 22,914,787 23,745M 4%, 8/1/2026 – 10/1/2041 25,054,567 12,189M 4.5%, 11/1/2040 – 8/1/2041 13,150,352 4,453M 5%, 8/1/2039 – 11/1/2039 4,836,464 4,219M 5.5%, 7/1/2033 – 10/1/2039 4,622,098 108,769,414 Freddie Mac—3.8% 4,604M 2.5%, 1/1/2028 4,647,380 2,277M 3.5%, 9/1/2032 2,409,936 6,344M 4%, 11/1/2040 6,730,174 13,787,490 Government National Mortgage Association I Program—41.9% 11,600M 4%, 7/15/2040 – 6/15/2042 12,483,634 27,142M 4.5%, 9/15/2033 – 9/15/2040 29,479,821 47,084M 5%, 6/15/2033 – 6/15/2040 52,012,684 25,155M 5.5%, 3/15/2033 – 10/15/2039 28,117,825 22,964M 6%, 3/15/2031 – 5/15/2040 25,638,255 1,883M 6.5%, 6/15/2034 – 3/15/2038 2,122,421 2,607M 7%, 6/15/2023 – 4/15/2034 2,923,784 152,778,424 Total Value of Residential Mortgage-Backed Securities (cost $268,935,562) 275,335,328 U.S. GOVERNMENT AGENCY OBLIGATIONS—11.8% Fannie Mae: 7,000M 0.875%, 10/26/2017 6,906,585 21,000M 1.875%, 9/18/2018 21,252,105 5,000M 1.625%, 11/27/2018 4,985,260 4,400M Federal Home Loan Bank, 1%, 2/15/2028 (b) 4,205,291 5,000M Freddie Mac, 3.75%, 3/27/2019 5,508,980 Total Value of U.S. Government Agency Obligations (cost $42,887,156) 42,858,221 12 Principal Amount Security Value U.S. GOVERNMENT OBLIGATIONS—5.8% U.S. Treasury Notes: $ 4,000M 1%, 5/31/2018 $ 3,949,220 12,000M 1.375%, 6/30/2018 12,032,340 5,000M 1.5%, 8/31/2018 5,033,790 Total Value of U.S. Government Obligations (cost $20,971,153) 21,015,350 COLLATERALIZED MORTGAGE OBLIGATIONS—3.6% Fannie Mae—2.3% 8,041M 3%, 2/25/2024 8,240,744 Freddie Mac—1.3% 4,722M 3%, 8/15/2039 5,004,820 Total Value of Collateralized Mortgage Obligations (cost $13,506,521) 13,245,564 COMMERCIAL MORTGAGE-BACKED SECURITIES—3.3% Fannie Mae—2.0% 2,965M 2.27%, 1/1/2023 2,783,718 4,370M 2.96%, 11/1/2018 – 5/1/2022 4,419,411 7,203,129 Federal Home Loan Mortgage Corp.—1.3% 5,000M Multi Family Structured Pass Through, 2.13%, 1/25/2019 5,008,245 Total Value of Commercial Mortgage-Backed Securities (cost $12,779,915) 12,211,374 CORPORATE BONDS—1.1% Financials 4,311M Excalibur One 77B, LLC, 1.491%, 1/1/2025 (cost $4,288,874) 4,106,785 Total Value of Investments (cost $363,369,181) 101.1 % 368,772,622 Excess of Liabilities Over Other Assets (1.1 ) (4,134,867) Net Assets 100.0 % $364,637,755 (a) A portion or all of the security purchased on a when-issued or delayed delivery basis (see Note 1G). (b) Denotes a step bond (a bond that steps up to incremental interest rates at designated dates). 13 Portfolio of Investments (continued) GOVERNMENT FUND September 30, 2013 Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instru- ments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of September 30, 2013: Level 1 Level 2 Level 3 Total Residential Mortgage-Backed Securities $ — $ 275,335,328 $ — $ 275,335,328 U.S. Government Agency Obligations — 42,858,221 — 42,858,221 U.S. Government Obligations — 21,015,350 — 21,015,350 Collateralized Mortgage Obligations — 13,245,564 — 13,245,564 Commercial Mortgage-Backed Securities — 12,211,374 — 12,211,374 Corporate Bonds — 4,106,785 — 4,106,785 Total Investments in Securities* $ — $ 368,772,622 $ — $ 368,772,622 * The Portfolio of Investments provides information on the industry classification for the portfolio. There were no transfers into or from Level 1 or Level 2 by the Fund for the year ended September 30, 2013. Transfers, if any, between Levels are recognized at the end of the reporting period. 14 See notes to financial statements Portfolio Managers’ Letter INVESTMENT GRADE FUND Dear Investor: We are pleased to send you the First Investors Investment Grade Fund annual report for the fiscal year ended September 30, 2013. During the period, the Fund’s return on a net asset value basis was –1.1% for Class A shares and –1.8% for Class B shares, including dividends of 38.3 cents per share on Class A shares and 31.9 cents on Class B shares. The Fund’s return on a net asset value basis was –2.5% for Advisor Class shares and –2.4% for Institutional Class shares, including dividends of 19.2 cents per share on Advisor Class shares and 19.8 cents per share on Institutional Class shares. The Advisor Class shares and Institutional Class shares commenced operations on April 1, 2013, but Advisor Class shares were not available to the public until October 1, 2013. The Fund invests in investment grade fixed income securities. The majority of the Fund’s assets were invested in investment grade corporate bonds. The Fund also had as much as 3% of its assets invested in high yield securities. During the review period, long-term interest rates began climbing upwards from historically low levels due to market concerns that the Federal Reserve (“the Fed”) would taper — or decrease — its stimulus program. Key economic indicators, including stronger housing and jobs related data, provided further conviction to the market that the Fed’s monetary policy would become less accommodative. Treasury yields rose to their highest level in two years and fixed-income sectors came under pressure due to a potential “great rotation” into equities. Towards the end of the review period, the Fed provided some relief to the market as it announced that its stimulus tapering plans were on hold. Reviewing benchmark U.S. Treasury yields, the two-year U.S. Treasury note yield — which is anchored by the Fed’s very accommodative monetary policy — rose 8 basis points (0.08%), ending the period at 0.32%. In contrast, the 10-year U.S. Treasury note yield rose sharply from 1.63% to 2.61%. The broad U.S. bond market returned –1.77%, according to Bank of America Merrill Lynch. Riskier fixed-income sectors had very strong performance, predominantly those that provide less interest-rate sensitivity. Consequently, high-yield — or “junk” bonds — returned 7.09%, while investment-grade corporate bonds returned –1.27%. Higher-quality sectors had negative returns. The broad mortgage-backed securities market returned –1.20%. The Treasury market returned –2.54%, with the 10 year and longer Treasury securities returning –10.32%, due to rising long-term interest rates. The negative return of the corporate bond market during the review period was predominantly the result of rising interest rates. Modestly tighter bond spreads offset some of the interest rate-related losses. The review period began with continued confidence 15 Portfolio Managers’ Letter (continued) INVESTMENT GRADE FUND in the financial strength of corporate issuers. Deleveraging of corporate balance sheets, credit availability and accommodative monetary policy supported a favorable outlook for corporate credit. However, the positive tone was offset by fears of the Fed tapering its stimulus program and increased shareholder-friendly activity by issuers, including share repurchases, dividend increases and mergers and acquisitions. In the last month of the review period, the Fed’s decision not to taper its stimulus program caused a rally in the bond market and increased demand for corporate credit, which tightened spreads. The Fund outperformed the Bank of America Merrill Lynch U.S. Corporate Master Index during the review period. It also benefited from an overweight in BBB-rated corporate bonds, which had the highest returns during the review period. The Fund’s underweight in corporate bonds with maturities greater than 10 years — which were negatively impacted by rising long-term Treasury yields — further benefited performance during the review period. This was partially offset by the Fund’s underweight in corporate bonds with maturities ranging from 1–3 years, which were less sensitive to interest-rate risk. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. 16 Fund Expenses (unaudited) INVESTMENT GRADE FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 2 for a detailed explanation of the information presented in these examples. Annualized Beginning Ending Expenses Paid Expense Account Value Account Value During Period Expense Example Ratio (4/1/13) (9/30/13) (4/1/13–9/30/13)* Class A Shares 1.05% Actual $1,000.00 $ 975.47 $5.20 Hypothetical** $1,000.00 $1,019.81 $5.32 Class B Shares 1.90% Actual $1,000.00 $ 971.35 $9.39 Hypothetical** $1,000.00 $1,015.54 $9.60 Advisor Class Shares 0.95% Actual $1,000.00 $ 975.33 $4.70 Hypothetical** $1,000.00 $1,020.31 $4.81 Institutional Class Shares 0.66% Actual $1,000.00 $ 976.32 $3.27 Hypothetical** $1,000.00 $1,021.76 $3.35 * Expenses are equal to the annualized expense ratio, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. ** Assumed rate of return of 5% before expenses. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of September 30, 2013, and are based on the total value of investments. 17 Cumulative Performance Information (unaudited) INVESTMENT GRADE FUND Comparison of change in value of $10,000 investment in the First Investors Investment Grade Fund (Class A shares) and the Bank of America (“BofA”) Merrill Lynch U.S. Corporate Master Index. Average Annual Total Returns* Advisor Institutional N.A.V. Only Class A Class B Class Class One Year (1.10%) (1.82%) N/A N/A Five Years 8.34% 7.58% N/A N/A Ten Years, Since Inception** 4.42% 3.78% (2.53%) (2.37%) Advisor Institutional S.E.C. Standardized Class A Class B Class Class One Year (6.81%) (5.62%) N/A N/A Five Years 7.07% 7.28% N/A N/A Ten Years, Since Inception** 3.80% 3.78% (2.53%) (2.37%) S.E.C. 30-Day Yield*** 2.31% 1.67% 2.55% 2.84% The graph compares a $10,000 investment in the First Investors Investment Grade Fund (Class A shares) beginning 9/30/03 with a theoretical investment in the BofA Merrill Lynch U.S. Corporate Master Index (the “Index”). The Index includes publicly-issued, fixed-rate, non-convertible investment grade dollar-denominated, S.E.C.-registered corporate debt having at least one year to maturity and an outstanding par value of at least $250 million. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table, unless otherwise indicated, it has been assumed that the maximum sales charge was deducted from the initial $10,000 investment in the Fund and all dividends and distributions were reinvested. Class B shares, Advisor Class shares and Institutional Class shares performance may be greater than or less than that 18 shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. * Average Annual Total Return figures (for the periods ended 9/30/13) include the reinvestment of all dividends and distributions. “N.A.V. Only” returns are calculated without sales charges. The Class A “S.E.C. Standardized” returns shown are based on the maximum sales charge of 5.75%. The Class B “S.E.C. Standardized” returns are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). The Advisor Class and Institutional Class “S.E.C. Standardized” returns shown are the same as the N.A.V. Only returns since these classes are sold without sales charges. During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Class A “S.E.C. Standardized” Average Annual Total Return for One Year, Five Years and Ten Years would have been (6.91%), 6.95% and 3.68%, respectively, and the S.E.C. 30-Day Yield for September 2013 would have been 2.21%. The Class B “S.E.C. Standardized” Average Annual Total Return for One Year, Five Years and Ten Years would have been (5.72%), 7.13% and 3.66%, respectively, and the S.E.C. 30-Day Yield for September 2013 would have been 1.56%. The Advisor Class “S.E.C. Standardized” Average Annual Total Return Since Inception would have been (6.70%) and the S.E.C. 30-Day Yield for September 2013 would have been 0.19%. The Institutional Class “S.E.C. Standardized” Average Annual Total Return Since Inception would have been (2.48%) and the S.E.C. 30-Day Yield for September 2013 would have been 2.73%. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Bank of America Merrill Lynch & Co. and all other figures are from First Investors Management Company, Inc. ** The returns for Advisor Class shares and Institutional Class shares are for the periods beginning 4/1/13 (commencement of operations). *** The S.E.C. 30-Day Yield shown is for September 2013. 19 Portfolio of Investments INVESTMENT GRADE FUND September 30, 2013 Principal Amount Security Value CORPORATE BONDS—98.1% Aerospace/Defense—.3% $1,800M BAE Systems Holdings, Inc., 4.95%, 6/1/2014 (a) $ Agriculture—.6% 2,725M Cargill, Inc., 6%, 11/27/2017 (a) 3,143,456 Automotive—1.9% 2,000M Daimler Finance NA, LLC, 2.95%, 1/11/2017 (a) 2,073,086 4,000M General Motors Co., 3.5%, 10/2/2018 (a) 4,010,000 4,100M Johnson Controls, Inc., 5%, 3/30/2020 4,501,218 10,584,304 Chemicals—2.8% 5,000M CF Industries, Inc., 7.125%, 5/1/2020 5,869,685 4,000M Dow Chemical Co., 4.25%, 11/15/2020 4,190,696 5,000M LyondellBasell Industries NV, 6%, 11/15/2021 5,715,975 15,776,356 Consumer Durables—.4% 2,300M Newell Rubbermaid, Inc., 4.7%, 8/15/2020 2,453,737 Energy—10.4% 5,000M Canadian Oil Sands, Ltd., 7.75%, 5/15/2019 (a) 6,076,295 4,800M DCP Midstream, LLC, 9.75%, 3/15/2019 (a) 6,121,910 5,000M Enbridge Energy Partners, LP, 4.2%, 9/15/2021 5,076,895 5,000M Kinder Morgan Energy Partners, LP, 3.45%, 2/15/2023 4,685,190 1,681M Maritime & Northeast Pipeline, LLC, 7.5%, 5/31/2014 (a) 1,739,272 5,000M Nabors Industries, Inc., 6.15%, 2/15/2018 5,627,990 4,000M ONEOK Partners, LP, 3.375%, 10/1/2022 3,691,896 5,000M Petrobras International Finance Co., 5.375%, 1/27/2021 5,047,925 4,100M Reliance Holdings USA, Inc., 4.5%, 10/19/2020 (a) 4,053,096 5,800M Spectra Energy Capital, LLC, 6.2%, 4/15/2018 6,662,089 4,000M Valero Energy Corp., 9.375%, 3/15/2019 5,187,932 4,000M Weatherford International, Inc., 6.35%, 6/15/2017 4,491,916 58,462,406 Financial Services—16.2% 2,250M Aflac, Inc., 8.5%, 5/15/2019 2,911,536 6,000M American Express Co., 7%, 3/19/2018 7,235,862 20 Principal Amount Security Value Financial Services (continued) American International Group, Inc.: $3,100M 4.875%, 9/15/2016 $ 3,398,071 3,200M 8.25%, 8/15/2018 3,998,128 4,000M Ameriprise Financial, Inc., 5.3%, 3/15/2020 4,552,852 3,800M Berkshire Hathaway, Inc., 3.4%, 1/31/2022 3,821,219 4,000M BlackRock, Inc., 5%, 12/10/2019 4,544,028 4,000M CoBank, ACB, 7.875%, 4/16/2018 (a) 4,884,900 1,800M Compass Bank, 6.4%, 10/1/2017 1,934,824 5,750M ERAC USA Finance Co., 4.5%, 8/16/2021 (a) 6,008,503 6,200M Ford Motor Credit Co., LLC, 8.125%, 1/15/2020 7,733,657 General Electric Capital Corp.: 2,000M 5.625%, 9/15/2017 2,280,994 4,700M 5.3%, 2/11/2021 5,119,451 7,000M 6.75%, 3/15/2032 8,373,022 4,000M Glencore Funding, LLC, 6%, 4/15/2014 (a) 4,096,992 3,800M Harley-Davidson Funding Corp., 5.75%, 12/15/2014 (a) 4,007,670 4,000M Liberty Mutual Group, Inc., 4.95%, 5/1/2022 (a) 4,143,424 5,400M Protective Life Corp., 7.375%, 10/15/2019 6,537,429 4,000M Prudential Financial, Inc., 7.375%, 6/15/2019 4,958,984 90,541,546 Financials—20.0% Bank of America Corp.: 2,900M 5.65%, 5/1/2018 3,276,060 4,300M 5%, 5/13/2021 4,625,673 8,000M Barclays Bank, PLC, 5.125%, 1/8/2020 8,943,400 3,168M Bear Stearns Cos., Inc., 7.25%, 2/1/2018 3,798,084 Citigroup, Inc.: 3,400M 4.45%, 1/10/2017 3,684,230 6,800M 6.125%, 11/21/2017 7,827,106 2,000M 4.5%, 1/14/2022 2,099,688 2,000M Fifth Third Bancorp, 3.5%, 3/15/2022 1,979,440 Goldman Sachs Group, Inc.: 6,000M 6.15%, 4/1/2018 6,869,328 1,900M 5.75%, 1/24/2022 2,109,940 3,000M 3.625%, 1/22/2023 2,874,360 1,600M 6.125%, 2/15/2033 1,750,946 3,650M 6.75%, 10/1/2037 3,820,780 JPMorgan Chase & Co.: 6,000M 6%, 1/15/2018 6,896,526 4,000M 4.5%, 1/24/2022 4,179,636 21 Portfolio of Investments (continued) INVESTMENT GRADE FUND September 30, 2013 Principal Amount Security Value Financials (continued) Merrill Lynch & Co., Inc.: $2,000M 5%, 1/15/2015 $ 2,100,420 4,600M 6.4%, 8/28/2017 5,294,365 Morgan Stanley: 5,800M 5.95%, 12/28/2017 6,568,210 5,500M 6.625%, 4/1/2018 6,391,572 4,250M 5.5%, 7/28/2021 4,655,595 6,000M SunTrust Banks, Inc., 6%, 9/11/2017 6,876,510 4,000M UBS AG, 4.875%, 8/4/2020 4,478,068 Wells Fargo & Co.: 5,800M 4.6%, 4/1/2021 6,308,161 1,800M 3.5%, 3/8/2022 1,804,901 3,000M 3.45%, 2/13/2023 2,813,412 112,026,411 Food/Beverage/Tobacco—8.2% 4,000M Altria Group, Inc., 9.7%, 11/10/2018 5,293,692 4,000M Anheuser-Busch InBev Worldwide, Inc., 5.375%, 1/15/2020 4,603,868 3,000M Bottling Group, LLC, 5.125%, 1/15/2019 3,416,916 5,225M Bunge Ltd. Finance Corp., 8.5%, 6/15/2019 6,513,569 4,000M Dr. Pepper Snapple Group, Inc., 6.82%, 5/1/2018 4,797,672 4,165M Ingredion, Inc., 4.625%, 11/1/2020 4,418,249 4,000M Lorillard Tobacco Co., 6.875%, 5/1/2020 4,606,212 3,000M Mead Johnson Nutrition Co., 4.9%, 11/1/2019 3,324,204 4,000M Philip Morris International, Inc., 5.65%, 5/16/2018 4,634,432 4,000M SABMiller Holdings, Inc., 3.75%, 1/15/2022 (a) 4,038,984 45,647,798 Food/Drug—.7% 4,000M Safeway, Inc., 4.75%, 12/1/2021 4,023,368 Forest Products/Container—.5% 2,200M International Paper Co., 9.375%, 5/15/2019 2,904,539 Gaming/Leisure—.7% 4,000M Marriott International, Inc., 3.25%, 9/15/2022 3,792,824 22 Principal Amount Security Value Health Care—3.7% $4,000M Biogen IDEC, Inc., 6.875%, 3/1/2018 $ 4,753,256 4,050M Express Scripts Holding Co., 4.75%, 11/15/2021 4,342,066 4,000M Laboratory Corp. of America Holdings, 3.75%, 8/23/2022 3,904,548 4,000M Mylan, Inc., 3.125%, 1/15/2023 (a) 3,645,432 2,400M Novartis Securities Investments, Ltd., 5.125%, 2/10/2019 2,751,986 916M Roche Holdings, Inc., 6%, 3/1/2019 (a) 1,089,824 20,487,112 Information Technology—3.3% 4,000M Harris Corp., 4.4%, 12/15/2020 4,151,728 5,000M Motorola Solutions, Inc., 6%, 11/15/2017 5,708,875 4,000M Pitney Bowes, Inc., 5.75%, 9/15/2017 4,412,352 4,000M Symantec Corp., 3.95%, 6/15/2022 3,944,116 18,217,071 Manufacturing—3.0% 3,000M CRH America, Inc., 8.125%, 7/15/2018 3,655,533 2,700M General Electric Co., 5.25%, 12/6/2017 3,075,926 4,000M Ingersoll-Rand Global Holdings Co., Ltd., 6.875%, 8/15/2018 4,745,688 2,500M Pentair Finance SA, 3.15%, 9/15/2022 2,312,483 2,725M Tyco Electronics Group SA, 6.55%, 10/1/2017 3,144,909 16,934,539 Media-Broadcasting—3.1% 3,950M British Sky Broadcasting Group, PLC, 9.5%, 11/15/2018 (a) 5,177,952 2,000M CBS Corp., 8.875%, 5/15/2019 2,559,630 3,250M Comcast Corp., 4.25%, 1/15/2033 3,074,783 3,000M DirecTV Holdings, LLC, 3.8%, 3/15/2022 2,805,012 3,000M Time Warner Entertainment Co., LP, 8.375%, 3/15/2023 3,505,224 17,122,601 Media-Diversified—1.6% McGraw-Hill Cos., Inc.: 1,800M 5.9%, 11/15/2017 1,948,916 2,300M 6.55%, 11/15/2037 2,246,196 4,000M Vivendi SA, 6.625%, 4/4/2018 (a) 4,528,208 8,723,320 23 Portfolio of Investments (continued) INVESTMENT GRADE FUND September 30, 2013 Principal Amount Security Value Metals/Mining—4.9% $5,000M Alcoa, Inc., 6.15%, 8/15/2020 $ 5,223,395 4,000M ArcelorMittal, 6.125%, 6/1/2018 4,255,000 4,200M Newmont Mining Corp., 5.125%, 10/1/2019 4,423,406 5,000M Rio Tinto Finance USA, Ltd., 3.75%, 9/20/2021 4,938,155 4,000M Vale Overseas, Ltd., 5.625%, 9/15/2019 4,363,348 4,000M Xstrata Canada Financial Corp., 4.95%, 11/15/2021 (a) 4,007,144 27,210,448 Real Estate Investment Trusts—5.3% 5,000M Boston Properties, LP, 5.875%, 10/15/2019 5,765,645 5,000M Digital Realty Trust, LP, 5.25%, 3/15/2021 5,263,390 5,000M HCP, Inc., 5.375%, 2/1/2021 5,448,330 4,000M ProLogis, LP, 6.625%, 5/15/2018 4,681,852 4,000M Simon Property Group, LP, 5.75%, 12/1/2015 4,378,572 4,000M Ventas Realty, LP, 4.75%, 6/1/2021 4,219,032 29,756,821 Retail-General Merchandise—1.6% 6,000M GAP, Inc., 5.95%, 4/12/2021 6,658,218 2,000M Home Depot, Inc., 5.875%, 12/16/2036 2,290,504 8,948,722 Telecommunications—1.4% 1,200M BellSouth Telecommunications, 6.375%, 6/1/2028 1,311,959 3,300M GTE Corp., 6.84%, 4/15/2018 3,853,964 3,000M Rogers Communications, Inc., 3%, 3/15/2023 2,774,256 7,940,179 Transportation—2.2% 3,000M Burlington North Santa Fe, LLC, 3%, 3/15/2023 2,828,673 3,000M Con-way, Inc., 7.25%, 1/15/2018 3,403,485 4,000M GATX Corp., 4.75%, 6/15/2022 4,087,788 2,000M Penske Truck Leasing Co., LP, 4.875%, 7/11/2022 (a) 2,040,322 12,360,268 24 Principal Amount Security Value Utilities—5.3% $3,000M E.ON International Finance BV, 5.8%, 4/30/2018 (a) $ 3,486,330 1,900M Electricite de France SA, 6.5%, 1/26/2019 (a) 2,281,624 3,240M Entergy Arkansas, Inc., 3.75%, 2/15/2021 3,351,245 4,000M Exelon Generation Co., LLC, 5.2%, 10/1/2019 4,386,440 Great River Energy Co.: 393M 5.829%, 7/1/2017 (a) 420,544 3,538M 4.478%, 7/1/2030 (a) 3,618,419 4,000M National Fuel Gas Co., 8.75%, 5/1/2019 5,033,680 3,000M Ohio Power Co., 5.375%, 10/1/2021 3,382,119 2,881M Sempra Energy, 9.8%, 2/15/2019 3,859,719 29,820,120 Total Value of Corporate Bonds (cost $523,601,510) 98.1 % 548,724,053 Other Assets, Less Liabilities 1.9 10,718,735 Net Assets 100.0 % $559,442,788 (a) Security exempt from registration under Rule 144A of the Securities Act of 1933 (see Note 4). 25 Portfolio of Investments (continued) INVESTMENT GRADE FUND September 30, 2013 Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instru- ments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of September 30, 2013: Level 1 Level 2 Level 3 Total Corporate Bonds* $ — $ 548,724,053 $ — $ 548,724,053 * The Portfolio of Investments provides information on the industry categorization for corporate bonds. There were no transfers into or from Level 1 or Level 2 by the Fund for the year ended September 30, 2013. Transfers, if any, between Levels are recognized at the end of the reporting period. 26 See notes to financial statements Portfolio Manager’s Letter STRATEGIC INCOME FUND Dear Investor: I’m pleased to send you the First Investors Strategic Income Fund annual report for the period from April 3, 2013, the Fund’s inception date, to September 30, 2013. During the period, the Fund’s return on a net asset value basis was –0.9% for Class A shares, including dividends of 13.3 cents per share. The Fund’s return on a net asset value basis was –0.8% for Advisor shares, including dividends of 15.0 cents per share. The Advisor Class shares commenced operations on April 1, 2013, but were not available to the public until October 1, 2013. During the review period, long-term interest rates moved sharply higher from historically low levels due to market concerns that the Federal Reserve (“the Fed”) would taper — or decrease — its stimulus program. Key economic indicators — including stronger housing and jobs-related data — further convinced the market that the Fed’s monetary policy would become less accommodative. Treasury yields rose to their highest level in two years and fixed-income sectors came under pressure due to a potential “great rotation” into equities. Towards the end of the review period, the Fed provided some relief to the market as it announced that its stimulus tapering plans was on hold. The Fund can invest through institutional class shares in a number of First Investors Funds (Underlying Funds). The average allocations to Underlying Funds as a percentage of the Fund’s net assets and, the total returns for the review period and the allocations as a percentage of net assets as of the end of the period were: Average Allocations Allocations Review Period Total Return 9/30/13 Equity Income Fund 8.1% 8.59% 10.1% Fund For Income 38.6% 0.63% 40.0% Government Fund 7.3% –1.64% 10.0% International Opportunities Bond Fund 18.5% –2.27% 15.1% Investment Grade Fund 22.7% –2.58% 20.1% Cash 4.8% 0.00% 4.7% For the review period, the Fund returned –0.87% compared to –2.16% for its benchmark, the Bank of America Merrill Lynch U.S. Broad Market Index. The Fund benefited from its emphasis on credit risk, expressed through its Equity Income and Fund For Income allocations. In particular, the Fund For Income, a high-yield bond fund, provided better returns than the more interest-rate-sensitive Government and 27 Portfolio Manager’s Letter (continued) STRATEGIC INCOME FUND Investment Grade funds. Lastly, the Fund’s cash allocation, although returning 0%, substantially outperformed the benchmark. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. 28 Fund Expenses (unaudited) STRATEGIC INCOME FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 2 for a detailed explanation of the information presented in these examples. Annualized Beginning Ending Expenses Paid Expense Account Value Account Value During Period Expense Example Ratio (4/3/13) (9/30/13) (4/3/13–9/30/13)* Class A Shares 1.30% Actual* $1,000.00 $ 934.26 $6.23 Hypothetical** $1,000.00 $1,018.55 $6.58 Advisor Class Shares 1.00% Actual* $1,000.00 $ 992.06 $4.94 Hypothetical** $1,000.00 $1,020.06 $5.06 * Actual expenses reflect only from the commencement of operations to the end of the period cov- ered (April 3, 2013 through September 30, 2013). Therefore expenses shown are lower than would be expected for a six-month period. Actual expenses for the six-month period will be reflected in future reports. Expenses are equal to the annualized expense ratio multipied by the average account value over the period, multiplied by 181/365 (to reflect the inception period). Expenses paid during the period are net of expenses waived and/or assumed. ** Assumed rate of return of 5% before expenses. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of September 30, 2013, and are based on the total value of investments. 29 Portfolio of Investments STRATEGIC INCOME FUND September 30, 2013 Shares Security Value MUTUAL FUNDS—93.5% Fixed Income Funds—83.5% 7,144,602 First Investors Fund For Income – Institutional Shares $18,575,964 424,622 First Investors Government Fund – Institutional Shares 4,653,852 710,236 First Investors International Opportunities Bond Fund – Institutional Shares 6,995,824 952,122 First Investors Investment Grade Fund – Institutional Shares 9,321,277 39,546,917 Equity Funds—10.0% 523,018 First Investors Equity Income Fund – Institutional Shares 4,717,622 Total Value of Mutual Funds (cost $44,864,608) 93.5 % 44,264,539 Other Assets, Less Liabilities 6.5 3,080,921 Net Assets 100.0 % $47,345,460 30 Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instru- ments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of September 30, 2013: Level 1 Level 2 Level 3 Total Mutual Funds Fixed Income Funds $ 39,546,917 $ — $ — $ 39,546,917 Equity Funds 4,717,622 — — 4,717,622 Total Investments in Securities $ 44,264,539 $ — $ — $ 44,264,539 There were no transfers into or from Level 1 or Level 2 by the Fund for the year ended September 30, 2013. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 31 Portfolio Managers’ Letter INTERNATIONAL OPPORTUNITIES BOND FUND Dear Investor: This is the annual report for the First Investors International Opportunities Bond Fund for the fiscal year ended September 30, 2013. During the period, the Fund’s return on a net asset value basis was –0.7% for Class A shares, including capital gain distributions of 1.3 cents per share and dividends of 29.8 cents per share. The Fund’s return on a net asset value basis for Advisor Class shares was –2.3% and –2.3% for Institutional Class shares, including dividends of 15.0 cents per share on Advisor Class shares and 14.9 cents per share on Institutional Class shares. The Advisor Class shares and Institutional Class shares commenced operations on April 1, 2013, but Advisor Class shares were not available to the public until October 1, 2013. The strategy invests in sovereign bonds and currencies of countries in the Citigroup World Government Bond ex-U.S. Index as well as some non-index countries, including those of emerging markets. Corporate bonds of countries in the Index may be purchased opportunistically as well. The main driver of outperformance relative to the Index during the 12-month period involved avoiding the Japanese yen. The yen began falling in November 2012 as markets foresaw a sweeping victory from Shinzo Abe’s Liberal Democratic Party in elections to occur in December. Abe pledged at the time that, if elected, he and his party would influence monetary and fiscal policy to reflate the Japanese economy. He installed a central bank chief at the head of the Bank of Japan in the spring of 2013 who promised to raise inflation expectations by pursuing quantitative easing measures and purchasing financial assets. The yen fell dramatically as a consequence against nearly every major world currency, so avoiding the yen in full helped the strategy outperform the Index, which holds a more than 40% exposure to the yen through Japanese government bonds exposures. Although the yen positioning dominated relative performance, the strategy’s higher yield profile also generated a substantial benefit to relative performance. Longer maturity exposures in Mexico, Brazil, Australia, Hungary, South Africa, and the United Kingdom each contributed significantly to the strategy’s higher yield profile. Derivatives transactions produced a negligible impact on performance during the period. Unrealized and realized gains from derivatives, when aggregated, produced less than 10 basis points of negative impact. Market Commentary and Outlook It has been five years since the Great Financial Crisis of 2008. Yet, any discussion of the investment outlook invariably starts with reference to this historic event as if it happened yesterday. It is hard not to. The bankruptcy of Lehman Brothers coincided with a nearly $8 trillion collapse in U.S. household real estate values and ended a multi-decade debt super cycle. Perhaps even more destructively, the crisis demolished confidence and trust in the system, the outlook, policymakers, and in politicians. Confidence is the foundation of our financial system and it will take many years to recover. 32 Yet here we are five years later with house prices globally climbing once more and U.S. household net worth at new highs. Private sector U.S. GDP is expanding at a more than 3% annual rate. Europe seems to be emerging from recession with the monetary union intact and with competitiveness in most of the peripheral economies substantially improved. Instead of a credit bust, 7% looks like the floor on Chinese economic growth with the government acutely aware of the debt overhang and looking to reform. Last year we coined the term “Risk of Success.” Our analysis of the economic outlook concluded that the longer unorthodox stimulus was sustained, the more likely the risks were in the direction of what could go right, rather than what could go wrong. The risk in success was that interest rate conditions would normalize if economic conditions improved enough and that this would coincide with a realignment of asset prices. The first stage of this normalization process has been underway for well over a year. Nominal safe-haven bond yields have been rising and yield curves steepening since July 2012, real yields have been moving up since December, gold has been weak, and equity risk premiums have been tumbling. These valuation movements are all market expressions of optimism in the outlook for non-inflationary economic growth! Looking out over the next couple of quarters, we think stage one of renormalization is over but we expect continued improvement in growth and confidence will be an incremental process. Therefore, we believe the abrupt rise in U.S. real yields during the second quarter created an oversold condition in U.S. Treasuries. The sell-off across emerging debt markets was even more violent and indiscriminate, creating significant opportunities in markets with attractive debt dynamics and in many emerging markets fundamentals continue to improve on the back of structural reform. Therefore, we expect any bond panics like the one this summer will create opportunities for global bond investors. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. 33 Fund Expenses (unaudited) INTERNATIONAL OPPORTUNITIES BOND FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 2 for a detailed explanation of the information presented in these examples. Annualized Beginning Ending Expenses Paid Expense Account Value Account Value During Period Expense Example Ratio (4/1/13) (9/30/13) (4/1/13–9/30/13)* Class A Shares 1.30% Actual $1,000.00 $ 977.47 $6.44 Hypothetical** $1,000.00 $1,018.55 $6.58 Advisor Class Shares 1.07% Actual $1,000.00 $ 977.43 $5.30 Hypothetical** $1,000.00 $1,019.71 $5.42 Institutional Class Shares 0.96% Actual $1,000.00 $ 977.43 $4.76 Hypothetical** $1,000.00 $1,020.26 $4.86 * Expenses are equal to the annualized expense ratio, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. ** Assumed rate of return of 5% before expenses. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of September 30, 2013, and are based on the total value of investments. 34 Cumulative Performance Information (unaudited) INTERNATIONAL OPPORTUNITIES BOND FUND Comparison of change in value of $10,000 investment in the First Investors International Opportunities Bond Fund (Class A shares) and the Citigroup World Government Bond ex-U.S. Index (Unhedged). Average Annual Total Returns* Advisor Institutional N.A.V. Only Class A Class Class One Year (.72%) N/A N/A Since Inception** 1.44% (2.26%) (2.26%) Advisor Institutional S.E.C. Standardized Class A Class Class One Year (6.39%) N/A N/A Since Inception** (3.78%) (2.26%) (2.26%) S.E.C. 30-Day Yield*** 2.05% 2.58% 2.72% The graph compares a $10,000 investment in the First Investors International Opportunities Bond Fund (Class A shares) beginning 8/20/12 (commencement of operations) with a theoretical investment in the Citigroup World Government Bond ex-U.S. Index (Unhedged) (the “Index”). The Index encompasses an all-inclusive universe of institutionally traded bonds, including all fixed-rate bonds with remaining maturities of one year or longer with amounts outstanding of at least the equivalent of $25 million. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table it is assumed that all dividends and distributions were reinvested. Advisor Class shares and Institutional Class shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. 35 Cumulative Performance Information (unaudited) (continued) INTERNATIONAL OPPORTUNITIES BOND FUND * Average Annual Total Return figures (for the periods ended 9/30/13) include the reinvestment of all dividends and distributions. “N.A.V. Only” returns are calculated without sales charges. The Class A “S.E.C. Standardized” returns shown are based on the maximum sales charge of 5.75%. The Advisor Class and Institutional Class “S.E.C. Standardized” returns shown are the same as the N.A.V. Only returns since these classes are sold without sales charges. During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Class A “S.E.C. Standardized” Average Annual Total Return for One Year and Since Inception would have been (6.70%) and (11.44%), respectively, and the S.E.C. 30-Day Yield for September 2013 would have been 2.05%. The Advisor Class “S.E.C. Standardized” Average Annual Total Return Since Inception would have been (6.42%) and the S.E.C. 30-Day Yield for September 2013 would have been 0.23%. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Citigroup and all other figures are from First Investors Management Company, Inc. **The returns for Class A shares are for the period beginning 8/17/12 (commencement of operations). The returns for Advisor Class shares and Institutional Class shares are for the periods beginning 4/1/13 (commencement of operations). *** The S.E.C. 30-Day Yield shown is for September 2013. 36 Portfolio of Investments INTERNATIONAL OPPORTUNITIES BOND FUND September 30, 2013 Principal Amount Security Value SOVEREIGN BONDS—60.0% United Kingdom—16.1% United Kingdom Gilt: $ 8,350M GBP 2.25%, 3/7/2014 $ 13,634,362 1,900M GBP 4.25%, 3/7/2036 3,495,257 17,129,619 Mexico—13.1% United Mexican States: 584M MXN 8.5%, 5/31/2029 5,190,143 420M MXN 8.5%, 11/18/2038 3,700,587 613M MXN 7.75%, 11/13/2042 4,960,589 13,851,319 Italy—7.2% 5,660M EUR Italy Buoni Poliennali Del Tesoro, 5%, 8/1/2039 7,648,669 South Korea—4.5% Republic of Korea: 556,000M KRW 3%, 12/10/2013 517,812 4,108,000M KRW 5.75%, 9/10/2018 4,285,863 4,803,675 Poland—4.3% Republic of Poland: 10,085M PLN 5%, 10/24/2013 3,235,574 3,790M PLN 5.25%, 10/25/2020 1,287,925 4,523,499 South Africa—3.9% Republic of South Africa: 12,855M ZAR 6.75%, 3/31/2021 1,231,666 38,815M ZAR 6.5%, 2/28/2041 2,908,690 4,140,356 New Zealand—3.8% New Zealand Government Bonds: 2,390M NZD 5%, 3/15/2019 2,073,469 2,230M NZD 5.5%, 4/15/2023 1,991,192 4,064,661 37 Portfolio of Investments (continued) INTERNATIONAL OPPORTUNITIES BOND FUND September 30, 2013 Principal Amount Security Value Hungary—2.7% Hungary Government Bond: $ 535,000M HUF 5.5%, 2/12/2016 $ 2,503,355 69,000M HUF 7.5%, 11/12/2020 352,344 2,855,699 Ireland—2.0% Republic of Ireland: 885M EUR 4.5%, 4/18/2020 1,263,954 575M EUR 5%, 10/18/2020 843,988 2,107,942 Turkey—1.3% 2,795M TRY Republic of Turkey, 9%, 3/5/2014 1,392,768 Brazil—1.1% Nota Do Tesouro Nacional: 1M BRL 9.76%, 1/1/2021 214,019 2M BRL 9.76%, 1/1/2023 932,387 1,146,406 Total Value of Sovereign Bonds (cost $64,398,884) 63,664,613 GOVERNMENT REGIONAL AGENCY—10.0% Australia—9.6% 3,950M AUD New South Wales Treasury Corp., 6%, 4/1/2016 3,962,373 Queensland Treasury Corp.: 3,260M AUD 6.25%, 2/21/2020 3,404,427 735M AUD 6%, 7/21/2022 756,667 2,045M AUD Treasury Corp. of Victoria, 5.75%, 11/15/2016 2,058,961 10,182,428 Netherlands—.4% 466M USD Bank Nederlanse Gemeenten, 1%, 11/17/2014 (b) 469,147 Total Value of Government Regional Agency (cost $11,520,103) 10,651,575 GOVERNMENT SOVEREIGN AGENCY—5.8% Sweden—3.0% 3,200M USD Swedish Export Credit, 0.625%, 9/4/2015 3,210,714 38 Principal Amount Security Value Norway—1.2% $ 1,250M USD Kommunalbanken AS, 0.33185%, 3/18/2016 (a)(b) $ 1,249,930 Denmark—.9% 940M USD KommuneKredit, 0.3141%, 11/20/2014 (a) 940,653 Canada—.7% 1,677M BRL Export Development Canada, 5.125%, 7/31/2014 733,388 Total Value of Government Sovereign Agency (cost $6,239,231) 6,134,685 U.S. GOVERNMENT OBLIGATIONS—5.7% United States 6,010M USD U.S. Treasury Note, 0.25%, 6/30/2014 (cost $6,013,738) 6,017,278 GOVERNMENT GUARANTEED PROGRAM—5.5% Germany—3.5% 1,000M USD Erste Abwicklungsanstalt, 0.4581%, 6/7/2016 (a) 999,709 Kreditanstalt fuer Wiederaufbau: 905M USD 0.375%, 5/15/2015 (c) 905,143 1,735M AUD 6.25%, 12/4/2019 (c) 1,799,090 3,703,942 Netherlands—1.3% 1,350M USD Neder Waterschapsbank, 0.3138%, 10/27/2014 (a)(b) 1,350,609 New Zealand—.7% 720M USD Wespac Securities New Zealand, Ltd., 3.45%, 7/28/2014 (b) 738,729 Total Value of Government Guaranteed Program (cost $6,016,912) 5,793,280 SUPRANATIONAL—2.0% United States—1.1% 2,800M BRL Inter-American Development Bank, 5.25%, 7/19/2016 1,140,478 Phillipines—.5% 1,272M BRL Asian Development Bank, 5.25%, 9/25/2015 532,051 Luxembourg—.4% 1,150M BRL European Investment Bank, 6%, 1/25/2016 (b) 485,820 Total Value of Supranational (cost $2,610,983) 2,158,349 39 Portfolio of Investments (continued) INTERNATIONAL OPPORTUNITIES BOND FUND September 30, 2013 Principal Amount Security Value SHORT-TERM U.S. GOVERNMENT OBLIGATIONS—6.4% United States U.S. Treasury Bills: $ 4,870M USD 0.0585%, 11/14/2013 $4,869,652 1,365M USD 0.105%, 11/14/2013 1,364,825 610M USD 0.13%, 11/14/2013 609,900 Total Value of Short-Term U.S. Government Obligations (cost $6,844,377) 6,844,377 Total Value of Investments (cost $103,644,228) 95.4 % 101,264,157 Other Assets, Less Liabilities 4.6 4,896,305 Net Assets 100.0 % $106,160,462 (a) Interest rates are determined and reset periodically. The interest rates above are the rates in effect at September 30, 2013. (b) Security exempt from registration under Rule 144A of the Securities Act of 1933 (see Note 4). (c) The Federal Republic of Germany guarantees all existing and future obligations of Kreditanstalt fuer Wiederaufbau (“KFW”) in respect of money borrowed, bonds issued, and derivative transactions entered into by KFW, as well as third party obligations that are expressly guaranteed by KFW. Summary of Abbreviations: AUD Australian Dollar BRL Brazillian Real EUR Euro GBP British Pound HUF Hungarian Forint KRW South Korean Won MXN Mexican Peso NZD New Zealand Dollar PLN Polish Zloty TRY Turkish Lira USD United States Dollar ZAR South African Rand 40 Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observ- able for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of September 30, 2013: Level 1 Level 2 Level 3 Total Sovereign Bonds United Kingdom $ — $ 17,129,619 $ — $ 17,129,619 Mexico — 13,851,319 — 13,851,319 Italy — 7,648,669 — 7,648,669 South Korea — 4,803,675 — 4,803,675 Poland — 4,523,499 — 4,523,499 South Africa — 4,140,356 — 4,140,356 New Zealand — 4,064,661 — 4,064,661 Hungary — 2,855,699 — 2,855,699 Ireland — 2,107,942 — 2,107,942 Turkey — 1,392,768 — 1,392,768 Brazil — 1,146,406 — 1,146,406 Government Regional Agency Australia — 10,182,428 — 10,182,428 Netherlands — 469,147 — 469,147 Government Sovereign Agency Sweden — 3,210,714 — 3,210,714 Norway — 1,249,930 — 1,249,930 Denmark — 940,653 — 940,653 Canada — 733,388 — 733,388 41 Portfolio of Investments (continued) INTERNATIONAL OPPORTUNITIES BOND FUND September 30, 2013 Level 1 Level 2 Level 3 Total U.S. Government Obligations United States $ — $ 6,017,278 $ — $ 6,017,278 Government Guaranteed Program Germany — 3,703,942 — 3,703,942 Netherlands — 1,350,609 — 1,350,609 New Zealand — 738,729 — 738,729 Supranational United States — 1,140,478 — 1,140,478 Phillipines — 532,051 — 532,051 Luxembourg — 485,820 — 485,820 Short-Term U.S. Government Obligations United States — 6,844,377 — 6,844,377 Total Investments in Securities $ — $ 101,264,157 $ — $ 101,264,157 Other Financial Instruments* $ — $ (739,042) $ — $ (739,042) * Other financial instruments are foreign exchange contracts and are considered derivative instruments, which are valued at the net unrealized depreciation on the instrument. There were no transfers into or from Level 1 or Level 2 by the Fund for the year ended September 30, 2013. Transfers, if any, between Levels are recognized at the end of the reporting period. 42 See notes to financial statements Portfolio Manager’s Letter FUND FOR INCOME Dear Investor: I’m pleased to send you the First Investors Fund For Income annual report for the fiscal year ended September 30, 2013. During the period, the Fund’s return on a net asset value basis was 5.6% for Class A shares and 4.8% for Class B shares, including dividends of 15.2 cents per share on Class A shares and 13.4 cents on Class B shares. The Fund’s return on a net asset value basis was 0.2% for Advisor Class shares and 0.7% for Institutional Class shares, including dividends of 7.6 cents per share on Advisor Class shares and 7.8 cents per share on Institutional Class shares. The Advisor Class shares and Institutional Class shares commenced operations on April 1, 2013, but Advisor Class shares were not available to the public until October 1, 2013. Coming off of a very strong 2012, high-yield markets generated attractive, but below-coupon, performance for fiscal year 2013. From a fundamental perspective, many high-yield companies continued to benefit from contained costs, steady cash balances, and the aggressive refinancing of debt at today’s low rates. As a result, in general markets trended positively during the year, but suffered interruptions throughout the summer on the back of changing investor sentiments about the likely fate of Treasury rate increases. Fixed-income markets reacted strongly to Federal Reserve (“the Fed”) comments at the end of May regarding the potential reduction or elimination of the Fed’s bond-buying program, dubbed Quantitative Easing (“QE”), resulting in the first of three down months for the period. In May, strong U.S. consumer confidence and robust U.S. housing price improvements signaled improving economic conditions — increasing the market’s expectation that quantitative easing would be withdrawn sooner rather than later. Both equities and fixed-income declined through June on the news. In July, investor risk appetite resurfaced to capture higher yields even as Ben Bernanke’s comments that quantitative easing was “by no means on a preset course” and “would be dependent on economic conditions” failed to stem a rise in Treasury rates. The cycle largely repeated in August and September as stronger-than-anticipated economic data convinced investors that the Fed may begin to taper QE, ahead of the Fed’s September assurances that they would not yet do so. In this environment, the Fund provided competitive returns slightly trailing the benchmark after fees. The Fund delivered solid credit selection and outperformed the index across a wide variety of industries, earning its biggest contributions relative to the market from investments in cable, energy, chemicals and steel. The Fund did not share in the benchmark’s gains from investments in banks and insurance companies. As in past years, we believe that banks and insurers tend to feature opaque credit risks and we therefore remain underinvested in these sectors. 43 Portfolio Manager’s Letter (continued) FUND FOR INCOME The Fund benefited versus the benchmark from its concentration in lower-duration or less interest-rate sensitive holdings, a trend that could be accentuated should interest rates appear poised to increase. We believe that fiscal year 2014 for the Fund starts very much where 2013 left off. Largely in the absence of credit concerns, we believe that high-yield markets are not likely to be impacted by credit defaults — which are poised to remain historically low — but instead by factors other than corporate fundamentals. Specifically, moves in the prices and yields of Treasuries, as well as political wrangling about the economy in Washington, could create price movement in the high yield market as investors change their views with regard to larger economic issues. Thus, short bouts of Treasury volatility could result in small episodes of high yield price volatility, even when nothing has fundamentally changed in the outlook for most high yield companies. Investors already appear satisfied by late October’s Congressional budget and debt-ceiling actions, but both issues will continue to make headlines in 2014. Interestingly, the Fed’s Ben Bernanke cited political uncertainty around the U.S. debt-ceiling debate as a risk to the U.S. economic outlook and one of the reasons why the Fed chose not to begin its tapering activity in September. We anticipate increased volatility around Treasuries in the short-term based on any apparent episodes of government impasse. If the budget and debt-ceiling issues are resolved, then we could see Treasury rates move higher as flight-to-quality fears subside. Corporate-credit fundamentals remain strong, but investors do not like gridlock and the political posturing coming out of Washington. History has demonstrated that such uncertainty can impact the price of high-yield bonds as well as other risk assets. As market participants gain clarity on the timing of Fed tapering and become more confident in economic conditions, the high yield market could benefit. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. 44 Fund Expenses (unaudited) FUND FOR INCOME The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 2 for a detailed explanation of the information presented in these examples. Annualized Beginning Ending Expenses Paid Expense Account Value Account Value During Period Expense Example Ratio (4/1/13) (9/30/13) (4/1/13–9/30/13)* Class A Shares 1.21% Actual $1,000.00 $1,002.37 $ 6.07 Hypothetical** $1,000.00 $1,019.00 $ 6.12 Class B Shares 2.03% Actual $1,000.00 $ 998.95 $10.17 Hypothetical** $1,000.00 $1,014.89 $10.25 Advisor Class Shares 1.03% Actual $1,000.00 $1,002.79 $ 5.17 Hypothetical** $1,000.00 $1,019.91 $ 5.22 Institutional Class Shares 0.81% Actual $1,000.00 $1,006.61 $ 4.07 Hypothetical** $1,000.00 $1,021.01 $ 4.10 * Expenses are equal to the annualized expense ratio, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. ** Assumed rate of return of 5% before expenses. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of September 30, 2013, and are based on the total value of investments. 45 Cumulative Performance Information (unaudited) FUND FOR INCOME Comparison of change in value of $10,000 investment in the First Investors Fund For Income (Class A shares), the Bank of America (“BofA”) Merrill Lynch BB-B U.S. Cash Pay High Yield Constrained Index. Average Annual Total Returns* Advisor Institutional N.A.V. Only Class A Class B Class Class One Year 5.55% 4.84% N/A N/A Five Years 8.66% 7.89% N/A N/A Ten Years, Since Inception** 5.73% 5.25% .23% .66% Advisor Institutional S.E.C. Standardized Class A Class B Class Class One Year (.57%) .85% N/A N/A Five Years 7.37% 7.59% N/A N/A Ten Years, Since Inception** 5.10% 5.25% .23% .66% S.E.C. 30-Day Yield*** 4.05% 3.52% 4.48% 4.71% The graph compares a $10,000 investment in the First Investors Fund For Income (Class A shares) beginning 9/30/03 with a theoretical investment in the BofA Merrill Lynch BB-B U.S. Cash Pay High Yield Constrained Index (the “Index”). The Index contains all securities in the BofA Merrill Lynch U.S. Cash Pay High Yield Index rated BB1 through B3, based on an average of Moody’s, S&P and Fitch, but caps issuer exposure at 2%. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table it is assumed that all dividends and distributions were reinvested. Class B shares, Advisor Class shares and Institutional Class shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. 46 * Average Annual Total Return figures (for the periods ended 9/30/13) include the reinvestment of all dividends and distributions. “N.A.V. Only” returns are calculated without sales charges. The Class A “S.E.C. Standardized” returns shown are based on the maximum sales charge of 5.75%. The Class B “S.E.C. Standardized” returns are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). The Advisor Class and Institutional Class “S.E.C. Standardized” returns shown are the same as the N.A.V. Only returns since these classes are sold without sales charges. During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Class A “S.E.C. Standardized” Average Annual Total Return for One Year, Five Years and Ten Years would have been (.58%), 7.35% and 5.08%, respectively, and the S.E.C. 30-Day Yield for September 2013 would have been 4.02%. The Class B “S.E.C. Standardized” Average Annual Total Return for One Year, Five Years and Ten Years would have been .83%, 7.49% and 5.17%, respectively, and the S.E.C. 30-Day Yield for September 2013 would have been 3.50%. The Advisor Class “S.E.C. Standardized” Average Annual Total Return Since Inception would have been (3.87%) and the S.E.C. 30-Day Yield for September 2013 would have been 2.22%. The Institutional Class “S.E.C. Standardized” Average Annual Total Return Since Inception would have been 0.64% and the S.E.C. 30-Day Yield for September 2013 would have been 4.68%. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. The issuers of high yield bonds, in which the Fund primarily invests, pay higher interest rates because they have a greater likelihood of financial difficulty, which could result in their inability to repay the bonds fully when due. Prices of high yield bonds are also subject to greater fluctuations. Index figures are from Bank of America Merrill Lynch and all other figures are from First Investors Management Company, Inc. **The returns for Advisor Class shares and Institutional Class shares are for the periods beginning 4/1/13 (commencement of operations). *** The S.E.C. 30-Day Yield shown is for September 2013. 47 Portfolio of Investments FUND FOR INCOME September 30, 2013 Principal Amount Security Value CORPORATE BONDS—89.3% Aerospace/Defense—.6% $3,725M Meccanica Holdings USA, Inc., 6.25%, 7/15/2019 (a) $ 3,841,380 Automotive—3.5% American Axle & Manufacturing, Inc.: 2,350M 6.25%, 3/15/2021 2,432,250 1,950M 6.625%, 10/15/2022 2,008,500 2,375M Cooper Tire & Rubber Co., 8%, 12/15/2019 2,437,344 2,825M Cooper-Standard Automotive, Inc., 8.5%, 5/1/2018 3,022,750 General Motors Financial Co., Inc.: 575M 3.25%, 5/15/2018 (a) 560,625 175M 4.25%, 5/15/2023 (a) 160,344 2,650M Gestamp Funding Luxembourg SA, 5.625%, 5/31/2020 (a) 2,650,000 900M Goodyear Tire & Rubber Co., 8.25%, 8/15/2020 1,010,250 2,100M Oshkosh Corp., 8.5%, 3/1/2020 2,325,750 Schaeffler Finance BV: 1,300M 6.875%, 8/15/2018 (a) 1,368,250 1,900M 8.5%, 2/15/2019 (a) 2,128,000 3,250M 4.75%, 5/15/2021 (a) 3,168,750 23,272,813 Building Materials—1.9% 425M Allegion US Holding Co., 5.75%, 10/1/2021 (a)(b) 428,187 Building Materials Corp.: 3,625M 6.875%, 8/15/2018 (a) 3,892,344 1,700M 7.5%, 3/15/2020 (a) 1,840,250 1,325M Cemex Finance, LLC, 9.375%, 10/12/2022 (a) 1,457,500 Cemex SAB de CV: 1,350M 9.5%, 6/15/2018 (a) 1,501,875 525M 5.875%, 3/25/2019 (a) 505,312 400M 6.5%, 12/10/2019 (a) 395,000 2,150M Texas Industries, Inc., 9.25%, 8/15/2020 2,375,750 12,396,218 Chemicals—2.2% 2,950M Ferro Corp., 7.875%, 8/15/2018 3,112,250 1,625M Huntsman International, LLC, 8.625%, 3/15/2020 1,795,625 1,125M LSB Industries, Inc., 7.75%, 8/1/2019 (a) 1,172,813 675M NOVA Chemicals Corp., 5.25%, 8/1/2023 (a) 678,797 2,575M Orion Engineered Carbon Bondco GmbH, 9.625%, 6/15/2018 (a) 2,858,250 48 Principal Amount Security Value Chemicals (continued) $ 525M SPCM SA, 6%, 1/15/2022 (a)(b) $ 530,250 4,175M TPC Group, Inc., 8.75%, 12/15/2020 (a) 4,289,813 14,437,798 Consumer Non-Durables—2.5% 2,200M Hanesbrands, Inc., 6.375%, 12/15/2020 2,381,500 Levi Strauss & Co.: 925M 7.625%, 5/15/2020 1,001,313 2,625M 6.875%, 5/1/2022 2,795,625 1,017M Libbey Glass, Inc., 6.875%, 5/15/2020 1,088,190 3,025M Phillips Van-Heusen Corp., 7.375%, 5/15/2020 3,312,375 Reynolds Group Issuer, Inc.: 650M 7.125%, 4/15/2019 693,875 3,600M 5.75%, 10/15/2020 3,631,500 Spectrum Brands Escrow Corp.: 825M 6.375%, 11/15/2020 (a) 862,125 1,075M 6.625%, 11/15/2022 (a) 1,118,000 16,884,503 Energy—15.2% AmeriGas Finance, LLC: 500M 6.75%, 5/20/2020 533,750 1,250M 7%, 5/20/2022 1,306,250 1,300M Antero Resources Finance Corp., 6%, 12/1/2020 1,319,500 Atlas Pipeline Partners, LP: 1,550M 4.75%, 11/15/2021 (a) 1,408,562 4,000M 5.875%, 8/1/2023 (a) 3,780,000 Basic Energy Services, Inc.: 1,025M 7.75%, 2/15/2019 1,040,375 2,100M 7.75%, 10/15/2022 2,042,250 Berry Petroleum Co.: 675M 6.75%, 11/1/2020 690,187 2,275M 6.375%, 9/15/2022 2,297,750 2,650M Calumet Specialty Products Partners, LP, 9.625%, 8/1/2020 2,941,500 Chesapeake Energy Corp.: 2,025M 7.25%, 12/15/2018 2,303,437 800M 6.625%, 8/15/2020 864,000 800M 6.875%, 11/15/2020 868,000 1,675M 5.75%, 3/15/2023 1,687,562 875M Concho Resources, Inc., 5.5%, 4/1/2023 868,437 49 Portfolio of Investments (continued) FUND FOR INCOME September 30, 2013 Principal Amount Security Value Energy (continued) Consol Energy, Inc.: $ 1,225M 8%, 4/1/2017 $ 1,307,687 4,250M 8.25%, 4/1/2020 4,579,375 200M Continental Resources, Inc., 4.5%, 4/15/2023 197,250 3,675M Eagle Rock Energy Partners, LP, 8.375%, 6/1/2019 3,693,375 2,750M El Paso Corp., 6.5%, 9/15/2020 2,893,698 1,475M Energy XXI Gulf Coast, Inc., 7.5%, 12/15/2021 (a) 1,460,250 3,126M Expro Finance Luxembourg SCA, 8.5%, 12/15/2016 (a) 3,294,022 3,450M Ferrellgas Partners, LP, 9.125%, 10/1/2017 3,635,437 1,175M Forum Energy Technologies, Inc., 6.25%, 10/1/2021 (a) 1,185,281 3,375M Genesis Energy, LP, 7.875%, 12/15/2018 3,619,687 1,050M Gibson Energy, Inc., 6.75%, 7/15/2021 (a) 1,089,375 1,700M Inergy Midstream, LP, 6%, 12/15/2020 (a) 1,695,750 Legacy Reserves, LP: 3,175M 8%, 12/1/2020 (a) 3,222,625 1,500M 6.625%, 12/1/2021 (a) 1,410,000 Linn Energy, LLC: 625M 6.5%, 5/15/2019 603,125 1,850M 6.25%, 11/1/2019 (a) 1,752,875 1,225M 8.625%, 4/15/2020 1,272,469 1,975M 7.75%, 2/1/2021 1,994,750 Newfield Exploration Co.: 450M 7.125%, 5/15/2018 469,125 1,100M 5.75%, 1/30/2022 1,102,750 1,350M NuStar Logistics, LP, 6.75%, 2/1/2021 1,380,375 Oasis Petroleum, Inc.: 925M 6.5%, 11/1/2021 980,500 350M 6.875%, 3/15/2022 (a) 370,125 Offshore Group Investment, Ltd.: 1,875M 7.5%, 11/1/2019 1,982,813 1,075M 7.125%, 4/1/2023 1,053,500 1,675M Pacific Drilling SA, 5.375%, 6/1/2020 (a) 1,637,313 Penn Virginia Resource Partners, LP: 2,200M 8.25%, 4/15/2018 2,293,500 925M 8.375%, 6/1/2020 966,625 300M 6.5%, 5/15/2021 (a) 284,625 1,550M PetroLogistics, LP, 6.25%, 4/1/2020 (a) 1,526,750 700M Plains Exploration & Production Co., 6.125%, 6/15/2019 750,906 4,000M Rain CII Carbon, LLC, 8.25%, 1/15/2021 (a) 4,040,000 1,600M Range Resources Corp., 5%, 3/15/2023 1,544,000 1,565M RKI Exploration & Production, LLC, 8.5%, 8/1/2021 (a) 1,578,694 50 Principal Amount Security Value Energy (continued) $ 1,575M Samson Investment Co., 10.25%, 2/15/2020 (a) $ 1,677,375 4,850M SandRidge Energy, Inc., 7.5%, 2/15/2023 4,825,750 1,125M SESI, LLC, 6.375%, 5/1/2019 1,195,313 SM Energy Co.: 600M 6.625%, 2/15/2019 627,000 1,175M 6.5%, 11/15/2021 1,227,875 1,150M 6.5%, 1/1/2023 1,178,750 Suburban Propane Partners, LP: 2,089M 7.5%, 10/1/2018 2,245,675 433M 7.375%, 8/1/2021 465,475 600M Tesoro Logistics, LP, 5.875%, 10/1/2020 601,500 2,875M Unit Corp., 6.625%, 5/15/2021 2,961,250 101,826,155 Financials—4.5% Algeco Scotsman Global Finance, PLC: 1,650M 8.5%, 10/15/2018 (a) 1,753,125 800M 10.75%, 10/15/2019 (a) 808,000 Ally Financial, Inc.: 4,300M 6.25%, 12/1/2017 4,614,321 1,350M 4.75%, 9/10/2018 1,345,428 5,025M 8%, 3/15/2020 5,803,875 675M CNH Capital, LLC, 6.25%, 11/1/2016 745,875 1,075M Hockey Merger Sub 2, Inc., 7.875%, 10/1/2021 (a)(b) 1,081,719 International Lease Finance Corp.: 4,775M 8.75%, 3/15/2017 5,503,188 825M 6.25%, 5/15/2019 870,375 4,450M 8.25%, 12/15/2020 5,084,125 1,725M Midcontinent Communications & Finance Corp., 6.25%, 8/1/2021 (a) 1,742,250 900M Nielsen Co., (Luxembourg) Sarl, 5.5%, 10/1/2021 (a) 903,375 30,255,656 Food/Beverage/Tobacco—1.0% 1,650M B&G Foods, Inc., 4.625%, 6/1/2021 1,579,875 875M Barry Callebaut Services SA, 5.5%, 6/15/2023 (a) 885,378 1,650M Chiquita Brands International, Inc., 7.875%, 2/1/2021 (a) 1,757,250 1,700M JBS USA, LLC, 7.25%, 6/1/2021 (a) 1,691,500 725M Sun Merger Sub, Inc., 5.25%, 8/1/2018 (a) 744,938 6,658,941 51 Portfolio of Investments (continued) FUND FOR INCOME September 30, 2013 Principal Amount Security Value Food/Drug—1.4% $2,900M BI-LO, LLC, 8.625%, 9/15/2018 (a) $ 2,958,000 3,600M NBTY, Inc., 9%, 10/1/2018 3,969,000 2,450M Tops Holding Corp., 8.875%, 12/15/2017 (a) 2,695,000 9,622,000 Forest Products/Containers—3.3% Ardagh Packaging Finance, PLC: 2,050M 7.375%, 10/15/2017 (a) 2,202,844 3,500M 7%, 11/15/2020 (a) 3,377,500 Ball Corp.: 2,450M 7.375%, 9/1/2019 2,664,375 1,050M 4%, 11/15/2023 947,625 3,525M Clearwater Paper Corp., 7.125%, 11/1/2018 3,807,000 1,925M CROWN Americas, LLC, 4.5%, 1/15/2023 (a) 1,771,000 2,200M Greif, Inc., 7.75%, 8/1/2019 2,497,000 Sealed Air Corp.: 1,500M 8.125%, 9/15/2019 (a) 1,680,000 1,250M 8.375%, 9/15/2021 (a) 1,421,875 1,582M Tekni-Plex, Inc., 9.75%, 6/1/2019 (a) 1,787,660 22,156,879 Gaming/Leisure—1.0% 1,350M Hilton Worldwide Finance, LLC, 5.625%, 10/15/2021 (a)(b) 1,355,906 700M Nai Entertainment Holdings, LLC, 5%, 8/1/2018 (a) 717,500 2,950M National CineMedia, LLC, 7.875%, 7/15/2021 3,230,250 1,350M Six Flags Entertainment Corp., 5.25%, 1/15/2021 (a) 1,289,250 6,592,906 Health Care—5.9% 850M Aviv Healthcare Properties, LP, 7.75%, 2/15/2019 915,875 3,249M Biomet, Inc., 6.5%, 8/1/2020 3,370,838 Community Health Systems, Inc.: 3,350M 8%, 11/15/2019 3,530,062 2,425M 7.125%, 7/15/2020 2,452,281 1,425M DaVita, Inc., 6.375%, 11/1/2018 1,499,812 1,150M Fresenius Medical Care US Finance II, Inc., 5.625%, 7/31/2019 (a) 1,204,625 4,400M Genesis Health Ventures, Inc., 9.75%, 6/15/2005 (c)(d) — 52 Principal Amount Security Value Health Care (continued) HCA, Inc.: $ 2,075M 8%, 10/1/2018 $ 2,391,438 675M 8.5%, 4/15/2019 727,312 2,000M 6.5%, 2/15/2020 2,172,500 475M 7.25%, 9/15/2020 517,750 1,225M 6.25%, 2/15/2021 1,247,969 1,950M 7.75%, 5/15/2021 2,079,187 1,525M 7.5%, 2/15/2022 1,677,500 HealthSouth Corp.: 850M 8.125%, 2/15/2020 929,688 945M 7.75%, 9/15/2022 1,018,238 4,050M Tenet Healthcare Corp., 8.125%, 4/1/2022 (a) 4,237,313 2,500M Universal Hospital Services, Inc., 7.625%, 8/15/2020 2,593,750 4,125M Valeant Pharmaceuticals International, Inc., 6.375%, 10/15/2020 (a) 4,310,625 2,250M Vanguard Health Holding Co. II, LLC, 8%, 2/1/2018 2,385,000 39,261,763 Information Technology—2.6% Activision Blizzard, Inc.: 1,075M 5.625%, 9/15/2021 (a) 1,079,031 500M 6.125%, 9/15/2023 (a) 503,750 1,750M Advanced Micro Devices, Inc., 7.5%, 8/15/2022 1,684,375 Audatex North America, Inc.: 2,000M 6.75%, 6/15/2018 2,130,000 1,200M 6%, 6/15/2021 (a) 1,230,000 1,475M CyrusOne, LP, 6.375%, 11/15/2022 1,471,312 1,250M Equinix, Inc., 7%, 7/15/2021 1,335,937 3,175M Healthcare Technology Intermediate, Inc., 7.375%, 9/1/2018 (a) 3,258,344 1,825M Lender Processing Services, Inc., 5.75%, 4/15/2023 1,882,031 2,100M MEMC Electronic Materials, Inc., 7.75%, 4/1/2019 2,184,000 675M Verisign, Inc., 4.625%, 5/1/2023 (a) 637,875 17,396,655 Manufacturing—3.9% 1,550M Amsted Industries, 8.125%, 3/15/2018 (a) 1,650,750 Bombardier, Inc.: 2,425M 7.5%, 3/15/2018 (a) 2,734,187 2,575M 7.75%, 3/15/2020 (a) 2,922,625 1,500M 6.125%, 1/15/2023 (a) 1,507,500 53 Portfolio of Investments (continued) FUND FOR INCOME September 30, 2013 Principal Amount Security Value Manufacturing (continued) $3,850M Case New Holland, Inc., 7.875%, 12/1/2017 $ 4,494,875 2,450M Dematic SA, 7.75%, 12/15/2020 (a) 2,560,250 3,350M Edgen Murray Corp., 8.75%, 11/1/2020 (a) 3,417,000 1,550M EDP Finance BV, 6%, 2/2/2018 (a) 1,608,125 Rexel SA: 4,500M 6.125%, 12/15/2019 (a) 4,623,750 975M 5.25%, 6/15/2020 (a) 955,500 26,474,562 Media-Broadcasting—3.1% 2,450M Allbritton Communication Co., 8%, 5/15/2018 2,649,062 Belo Corp.: 725M 7.75%, 6/1/2027 772,125 150M 7.25%, 9/15/2027 152,250 2,825M Block Communications, Inc., 7.25%, 2/1/2020 (a) 2,980,375 1,600M LIN Television Corp., 8.375%, 4/15/2018 1,712,000 Nexstar Broadcasting, Inc.: 2,475M 8.875%, 4/15/2017 2,698,988 3,175M 6.875%, 11/15/2020 (a) 3,246,438 Sinclair Television Group, Inc.: 2,000M 9.25%, 11/1/2017 (a) 2,109,200 2,300M 5.375%, 4/1/2021 2,196,500 925M 6.375%, 11/1/2021 (a)(b) 934,250 Sirius XM Radio, Inc.: 850M 5.75%, 8/1/2021 (a) 850,000 800M 4.625%, 5/15/2023 (a) 732,000 21,033,188 Media-Cable TV—6.5% Cablevision Systems Corp.: 2,750M 8.625%, 9/15/2017 3,169,375 1,525M 7.75%, 4/15/2018 1,715,625 CCO Holdings, LLC: 1,150M 7%, 1/15/2019 1,220,437 850M 8.125%, 4/30/2020 928,625 1,175M 7.375%, 6/1/2020 1,274,875 650M 5.25%, 3/15/2021 (a) 627,250 550M 6.5%, 4/30/2021 561,000 875M 5.125%, 2/15/2023 807,187 3,350M Cequel Communications Holdings I, LLC, 6.375%, 9/15/2020 (a) 3,433,750 54 Principal Amount Security Value Media-Cable TV (continued) Clear Channel Worldwide Holdings, Inc.: $ 200M 7.625%, 3/15/2020 Series “A” $ 206,000 2,200M 7.625%, 3/15/2020 Series “B” 2,282,500 1,025M 6.5%, 11/15/2022 Series “A” 1,045,500 2,375M 6.5%, 11/15/2022 Series “B” 2,434,375 1,050M Cogeco Cable, Inc., 4.875%, 5/1/2020 (a) 1,006,687 DISH DBS Corp.: 5,075M 7.875%, 9/1/2019 5,810,875 950M 5%, 3/15/2023 885,875 1,175M Echostar DBS Corp., 7.125%, 2/1/2016 1,293,969 3,025M Gray Television, Inc., 7.5%, 10/1/2020 3,161,125 3,275M Harron Communications, LP, 9.125%, 4/1/2020 (a) 3,618,875 1,200M Lynx II Corp., 6.375%, 4/15/2023 (a) 1,200,000 2,375M Nara Cable Funding, Ltd., 8.875%, 12/1/2018 (a) 2,517,500 450M Quebecor Media, Inc., 5.75%, 1/15/2023 426,375 3,850M UPC Holding BV, 9.875%, 4/15/2018 (a) 4,196,500 43,824,280 Media-Diversified—1.0% Gannett Co., Inc.: 1,425M 5.125%, 7/15/2020 (a) 1,403,625 1,600M 6.375%, 10/15/2023 (a)(b) 1,592,000 3,625M Lamar Media Corp., 7.875%, 4/15/2018 3,887,813 6,883,438 Metals/Mining—8.0% 4,200M Alcoa, Inc., 6.15%, 8/15/2020 4,387,652 1,625M Aleris International, Inc., 7.875%, 11/1/2020 1,685,937 ArcelorMittal: 1,925M 6.125%, 6/1/2018 2,047,719 5,206M 10.35%, 6/1/2019 6,429,410 1,450M 6.75%, 2/25/2022 1,533,375 Arch Coal, Inc.: 325M 7%, 6/15/2019 255,125 2,475M 7.25%, 10/1/2020 1,887,187 2,400M 7.25%, 6/15/2021 1,830,000 450M Coeur d’Alene Mines Corp., 7.875%, 2/1/2021 (a) 456,750 55 Portfolio of Investments (continued) FUND FOR INCOME September 30, 2013 Principal Amount Security Value Metals/Mining (continued) FMG Resources (August 2006) Property, Ltd.: $1,250M 6.375%, 2/1/2016 (a) $ 1,281,250 975M 6%, 4/1/2017 (a) 1,004,250 3,675M 6.875%, 2/1/2018 (a) 3,854,156 1,525M 8.25%, 11/1/2019 (a) 1,650,812 450M 6.875%, 4/1/2022 (a) 452,250 3,725M JMC Steel Group, 8.25%, 3/15/2018 (a) 3,659,813 1,000M Kaiser Aluminum Corp., 8.25%, 6/1/2020 1,122,500 2,100M Molycorp, Inc., 10%, 6/1/2020 2,105,250 Novelis, Inc.: 4,925M 8.375%, 12/15/2017 5,300,531 1,850M 8.75%, 12/15/2020 2,039,625 Peabody Energy Corp.: 2,050M 6%, 11/15/2018 2,055,125 1,700M 6.5%, 9/15/2020 1,683,000 2,525M 6.25%, 11/15/2021 2,461,875 Steel Dynamics, Inc.: 1,200M 6.125%, 8/15/2019 1,257,000 675M 6.375%, 8/15/2022 702,000 United States Steel Corp.: 550M 7%, 2/1/2018 585,750 1,275M 7.375%, 4/1/2020 1,316,438 900M 7.5%, 3/15/2022 927,000 53,971,780 Real Estate Investment Trusts—.6% 1,800M Omega Healthcare Investors, Inc., 6.75%, 10/15/2022 1,944,000 2,162M Taylor Morrison Communities, Inc., 7.75%, 4/15/2020 (a) 2,372,795 4,316,795 Retail-General Merchandise—2.9% 2,975M Landry’s, Inc., 9.375%, 5/1/2020 (a) 3,153,500 2,850M Limited Brands, Inc., 8.5%, 6/15/2019 3,412,875 2,025M Michaels Stores, Inc., 7.75%, 11/1/2018 2,187,000 1,975M Monitronics International, Inc., 9.125%, 4/1/2020 2,078,688 4,485M Needle Merger Sub Corp., 8.125%, 3/15/2019 (a) 4,597,125 2,250M Party City Holdings, Inc., 8.875%, 8/1/2020 (a) 2,430,000 1,525M Sally Holdings, LLC, 6.875%, 11/15/2019 1,677,500 19,536,688 56 Principal Amount Security Value Services—4.1% ADT Corp.: $1,075M 6.25%, 10/15/2021 (a) $ 1,092,469 1,750M 3.5%, 7/15/2022 1,482,159 1,300M APX Group, Inc., 6.375%, 12/1/2019 (a) 1,235,000 2,050M CoreLogic, Inc., 7.25%, 6/1/2021 2,193,500 Covanta Holding Corp.: 900M 7.25%, 12/1/2020 969,570 2,225M 6.375%, 10/1/2022 2,290,379 825M Geo Group, Inc., 5.875%, 1/15/2022 (a)(b) 817,781 2,150M H&E Equipment Services, Inc., 7%, 9/1/2022 2,300,500 Iron Mountain, Inc.: 1,525M 7.75%, 10/1/2019 1,683,219 3,250M 5.75%, 8/15/2024 2,941,250 2,450M Live Nation Entertainment, Inc., 7%, 9/1/2020 (a) 2,569,438 PHH Corp.: 1,350M 7.375%, 9/1/2019 1,424,250 1,500M 6.375%, 8/15/2021 1,458,750 2,925M Reliance Intermediate Holdings, LP, 9.5%, 12/15/2019 (a) 3,210,188 525M Rent-A-Center, Inc., 4.75%, 5/1/2021 (a) 490,875 1,625M Safway Group Holding, LLC, 7%, 5/15/2018 (a) 1,657,500 27,816,828 Telecommunications—6.1% CenturyLink, Inc.: 400M 5.625%, 4/1/2020 392,500 1,500M 5.8%, 3/15/2022 1,421,250 Citizens Communications Co.: 5,200M 7.125%, 3/15/2019 5,544,500 2,175M 9%, 8/15/2031 2,142,375 325M Frontier Communications Corp., 8.5%, 4/15/2020 360,750 2,525M GCI, Inc., 8.625%, 11/15/2019 2,657,562 5,850M Inmarsat Finance, PLC, 7.375%, 12/1/2017 (a) 6,157,125 Intelsat Jackson Holdings SA: 2,050M 7.25%, 4/1/2019 2,203,750 1,200M 8.5%, 11/1/2019 1,311,000 2,075M 7.25%, 10/15/2020 2,225,438 800M PAETEC Holding Corp., 9.875%, 12/1/2018 894,000 1,125M Qwest Communications International, Inc., 7.125%, 4/1/2018 1,168,594 Sprint Capital Corp.: 2,000M 6.9%, 5/1/2019 2,065,000 3,125M 6.875%, 11/15/2028 2,804,688 57 Portfolio of Investments (continued) FUND FOR INCOME September 30, 2013 Principal Amount Security Value Telecommunications (continued) $ 1,700M Telesat Canada, 6%, 5/15/2017 (a) $ 1,774,375 Wind Acquisition Finance SA: 750M 11.75%, 7/15/2017 (a) 797,813 2,175M 7.25%, 2/15/2018 (a) 2,262,000 Windstream Corp.: 1,725M 7.875%, 11/1/2017 1,932,000 2,050M 7.75%, 10/15/2020 2,126,875 600M 6.375%, 8/1/2023 552,000 40,793,595 Transportation—1.0% 3,625M Aircastle, Ltd., 6.25%, 12/1/2019 3,851,562 Navios Maritime Holdings: 1,575M 8.875%, 11/1/2017 1,653,750 1,200M 8.125%, 2/15/2019 1,197,000 6,702,312 Utilities—3.1% AES Corp.: 875M 9.75%, 4/15/2016 1,025,937 800M 8%, 10/15/2017 924,000 1,275M 7.375%, 7/1/2021 1,408,875 3,025M Atlantic Power Corp., 9%, 11/15/2018 3,055,250 Calpine Corp.: 331M 7.875%, 7/31/2020 (a) 358,307 2,625M 7.5%, 2/15/2021 (a) 2,802,187 2,100M Dynegy, Inc., 5.875%, 6/1/2023 (a) 1,921,500 1,138M Indiantown Cogeneration Utilities, LP, 9.77%, 12/15/2020 1,253,434 2,575M InterGen NV, 7%, 6/30/2023 (a) 2,587,875 2,350M NRG Energy, Inc., 7.625%, 5/15/2019 2,491,000 3,010M NSG Holdings, LLC, 7.75%, 12/15/2025 (a) 3,175,550 21,003,915 Waste Management—.3% 2,050M ADS Waste Holdings, Inc., 8.25%, 10/1/2020 (a) 2,173,000 58 Principal Amount Security Value Wireless Communications—3.1% $ 2,800M Intelsat Luxembourg SA, 8.125%, 6/1/2023 (a) $ 2,964,500 MetroPCS Wireless, Inc.: 1,200M 6.625%, 11/15/2020 1,248,000 4,100M 6.25%, 4/1/2021 (a) 4,135,875 2,275M 6.625%, 4/1/2023 (a) 2,289,219 3,175M SoftBank Corp., 4.5%, 4/15/2020 (a) 3,051,969 1,200M Sprint Corp., 7.875%, 9/15/2023 (a) 1,227,000 Sprint Nextel Corp.: 925M 9.125%, 3/1/2017 1,068,375 1,250M 8.375%, 8/15/2017 1,418,750 1,425M 7%, 8/15/2020 1,457,063 1,750M 6%, 11/15/2022 1,618,750 20,479,501 Total Value of Corporate Bonds (cost $590,803,980) 599,613,549 LOAN PARTICIPATIONS—8.3% Automotive—.3% 2,263M Chrysler Group, LLC, 4.25%, 5/24/2017 (e) 2,287,938 Chemicals—.4% 2,811M Dupont Performance Coatings, Inc., 4.75%, 2/1/2020 (e) 2,834,886 Consumer Non-Durables—.3% 1,841M Sun Products Corp., 5.5%, 3/15/2020 (e) 1,806,236 Energy—1.0% 1,000M Fieldwood Energy, LLC, 8.375%, 9/30/2020 (b)(e) 1,002,500 Ocean Rig Drillships Financing Holding, Inc.: 1,800M 6%, 2/2/2021 (e) 1,818,000 2,125M 6%, 3/31/2021 (e) 2,146,250 1,925M Samson Investment Co., 6%, 9/25/2018 (e) 1,935,828 6,902,578 Financial—.5% 2,970M Ocwen Financial Corp., 5%, 1/31/2018 (e) 3,009,675 59 Portfolio of Investments (continued) FUND FOR INCOME September 30, 2013 Principal Amount Security Value Food/Drug—1.5% $ 3,905M Albertson’s, LLC, 4.75%, 2/20/2016 (e) $ 3,907,816 Rite Aid Corp.: 1,315M 4.875%, 6/7/2021 (e) 1,320,918 1,900M 4.875%, 6/21/2021 (e) 1,908,550 Supervalu, Inc.: 2,685M 5%, 3/21/2019 (e) 2,688,298 186M 5%, 3/31/2019 (e) 186,051 10,011,633 Forest Products/Containers—.3% 1,990M Sealed Air Corp., 4%, 10/31/2019 (e) 2,006,971 Gaming/Leisure—.2% 1,566M Seminole Hard Rock Entertainment, Inc., 3.5%, 4/28/2020 (e) 1,564,117 Health Care—.5% 3,126M Valeant Pharmaceuticals International, Inc., 4.5%, 6/26/2020 (e) 3,150,995 Information Technology—1.0% 2,174M ARRIS Group, Inc., 3.5%, 2/7/2020 (e) 2,162,298 4,800M BMC Software Finance, Inc., 5%, 8/9/2020 (e) 4,806,748 6,969,046 Manufacturing—.9% 2,224M Apex Tool Group, LLC, 4.5%, 1/8/2020 (e) 2,232,563 3,685M Gardner Denver, Inc., 4.25%, 7/30/2020 (e) 3,661,968 5,894,531 Media-Diversified—.2% 1,150M Kasima, LLC, 3.25%, 5/14/2021 (e) 1,146,886 Metals/Mining—.6% 2,839M Arch Coal, Inc., 5.75%, 5/16/2018 (e) 2,775,194 1,280M Oxbow Carbon & Minerals, LLC, 8%, 1/18/2020 (e) 1,299,200 4,074,394 Retail-General Merchandise—.6% 1,238M Burger King Corp., 3.75%, 9/27/2019 (e) 1,243,043 2,694M General Nutrition Centers, Inc., 3.75%, 3/2/2018 (e) 2,714,911 3,957,954 Total Value of Loan Participations (cost $55,290,532) 55,617,840 60 Shares Security Value COMMON STOCKS—.0% Automotive—.0% 2,523 * Safelite Realty Corporation (c) $ 3,785 Telecommunications—.0% 18,224 * World Access, Inc. (c) — Total Value of Common Stocks (cost $385,770) 3,785 Total Value of Investments (cost $646,480,282) 97.6 % 655,235,174 Other Assets, Less Liabilities 2.4 15,944,882 Net Assets 100.0 % $671,180,056 * Non-income producing (a) Security exempt from registration under Rule 144A of the Securities Act of 1933 (see Note 4). (b) A portion or all of the security purchased on a when-issued or delayed delivery basis (see Note 1G). (c) Securities valued at fair value (see Note 1A) (d) In default as to principal and/or interest payment (e) Interest rates are determined and reset periodically. The interest rates above are the rates in effect at September 30, 2013. 61 Portfolio of Investments (continued) FUND FOR INCOME September 30, 2013 Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observ- able for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2 The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of September 30, 2013: Level 1 Level 2 Level 3 Total Corporate Bonds $ — $ 599,613,549 $ — $ 599,613,549 Loan Participations — 55,617,840 — 55,617,840 Common Stocks — — 3,785 3,785 Total Investments in Securities* $ — $ 655,231,389 $ 3,785 $ 655,235,174 * The Portfolio of Investments provides information on the industry categorization of corporate bonds, loan participations and common stocks. There were no transfers into or from Level 1 or Level 2 by the Fund for the year ended September 30, 2013. Transfers, if any, between Levels are recognized at the end of the reporting period. 62 The following is a reconciliation of Fund investments valued using Level 3 inputs for the period: Investments Investments in in Corporate Common Bonds Stocks Total Balance, September 30, 2012 $ 2,750 $ 25 $ 2,775 Purchases — — — Sales — (8) (8) Change in unrealized appreciation (depreciation) (2,750) 3,760 1,010 Realized gain — 8 8 Transfer into Level 3 — — — Transfer out of Level 3 — — — Balance, September 30, 2013 $ — $ 3,785 $ 3,785 The following is a summary of Level 3 inputs by industry: Health Care $ — Automotive 3,785 Telecommunications — $ 3,785 The following table presents additional information about valuation methodologies and inputs used for investments that are measured at fair value and categorized within Level 3 as of September 30, 2013. Impact to Valuation Fair Value from and September 30, Valuation Unobservable Increase in 2013 Methodologies Input(s)(1) Range Input(2) Corporate Bonds $ — Market Market 100% Increase Comparables Comparables/ Bankruptcy Common Stocks $ 3,785 Market Market 100% Increase Comparables Comparables/ Bankruptcy (1) In determining certain of these inputs, Management evaluates a variety of factors including economic conditions, industry and market developments, market valuations of comparable companies and company specific developments including exit strategies and realization oppor- tunities. Management has determined that market participants would take these inputs into account when valuing the investments. (2) This column represents the directional change in the fair value of the Level 3 investments that would result from an increase to the corresponding unobservable input. A decrease to the unobservable input would have the opposite effect. 63 Portfolio Composition (unaudited) FUND FOR INCOME September 30, 2013 The dollar weighted average of credit ratings of all bonds held by the Fund during the fiscal year ended September 30, 2013, computed on a monthly basis, are set forth below. This information reflects the average composition of the Fund’s assets during the 2013 fiscal year and is not necessarily representative of the Fund as of the end of its 2013 fiscal year, the current fiscal year or at any other time in the future. Comparable Quality of Rated by Unrated Securities to Moody’s Bonds Rated by Moody’s A1 0.00% 0.00 A2 0.11 0.00 Baa1 0.20 0.00 Baa2 0.44 0.00 Baa3 2.73 0.00 Ba1 4.89 0.00 Ba2 11.60 0.00 Ba3 12.99 0.00 BB+ 0.00 0.28 BB 0.00 0.53 BB- 0.00 0.24 B+ 0.00 0.17 B 0.00 2.13 B- 0.00 0.48 B1 25.34 0.00 B2 17.22 0.00 B3 17.09 0.00 Caa1 5.47 0.00 Caa2 0.39 0.00 Caa3 0.29 0.00 Caa 1.07 0.00 64 See notes to financial statements Portfolio Managers’ Letter TOTAL RETURN FUND Dear Investor: We are pleased to send you the First Investors Total Return Fund annual report for the fiscal year ended September 30, 2013. During the period, the Fund’s return on a net asset value basis was 13.8% for Class A shares and 13.0% for Class B shares, including capital gain distributions of 24.5 cents per share for both Class A and Class B shares and including dividends of 33.6 cents per share on Class A shares and 21.6 cents per share on Class B shares. The Fund’s return on a net asset value basis was 5.9% for Advisor Class shares and 6.0% for Institutional Class shares, including dividends of 16.5 cents per share on Advisor Class shares and 17.0 cents per share on Institutional Class shares. The Fund’s performance this year was driven in substantial part by its policy of allocating its assets among equities, fixed income investments and cash. On average during the year, the Fund maintained allocations of 60% in equities, 36% in fixed income and 4% in cash. The Advisor Class shares and Institutional Class shares commenced operations on April 1, 2013, but Advisor Class shares were not available to the public until October 1, 2013. During the review period, long-term interest rates began climbing upwards from historically low levels due to market concerns that the Federal Reserve (“the Fed”) would taper — or decrease — its stimulus program. Key economic indicators, including stronger housing and jobs-related data, further convinced the market that the Fed’s monetary policy would become less accommodative. Treasury yields rose to their highest level in two years and fixed-income sectors came under pressure due to a potential “great rotation” into equities. Towards the end of the review period, the Fed provided some relief to the market when it announced that its stimulus tapering plans were on hold. Reviewing benchmark U.S. Treasury yields, the two-year U.S. Treasury note yield — which is anchored by the Fed’s very accommodative monetary policy — rose 8 basis points (0.08%), ending the period at 0.32%. In contrast, the 10-year U.S. Treasury note yield rose sharply from 1.63% to 2.61%. Fixed Income The broad U.S. bond market returned –1.77%, according to Bank of America Merrill Lynch. Riskier fixed-income sectors had very strong performance, predominantly from those that provide less interest-rate sensitivity. Consequently, high yield — or “junk” bonds — returned 7.09%, while investment-grade corporate bonds returned –1.27%. Higher quality sectors had negative returns. The broad mortgage-backed securities market returned –1.20%; the Treasury market returned –2.54%; while the 10 year and longer Treasury securities returned –10.32%, due to rising long-term interest rates. During the review period, the Fund had average bond and cash allocations of 36.6% and 3.7%, respectively. As a percentage of the Fund’s total assets, corporate bonds were the largest bond allocation at 25.9%, followed by mortgage-backed securities at 5.9%, U.S. government securities at 3.6%, and municipal bonds at 1.2%. Corporate bond security 65 Portfolio Managers’ Letter (continued) TOTAL RETURN FUND selection was a positive contributor to Fund performance as was the Fund’s overweight in corporate bonds and underweight in U.S. government securities. Equities During the period under review, strong equity performance and market rally were driven by a combination of slow but gradually improving economic conditions, accommodative monetary policy from the Fed, low volatility and improving corporate fundamentals. Investor sentiment also improved, with stocks benefiting from a positive re-rating of market-valuation metrics toward more normalized historical levels, which erased the bearish views toward stocks that prevailed after the 2008–2009 market correction. Despite numerous challenges throughout the year — including worries over whether or not the Fed would “taper” its bond buying stimulus of the economy; disagreements between President Obama and the U.S. Congress on government budget and spending matters; and geopolitical conflicts around the globe — equity markets remained resilient and investors’ restored confidence barely wavered. This year’s market results were broadly positive overall, with all market sectors, styles and sizes participating. Companies with strong profitability, earnings growth, solid balance sheets and strong, free cash-flows led results. Small and mid-cap stocks flourished, as investors felt comfortable adding more risk to their portfolios. Companies with the ability to pay and raise dividends and execute share repurchases of their own stocks were also rewarded. Mergers and acquisitions also continued to drive strong performance. These conditions produced a solid year for the Fund, which continued to invest across all market capitalization segments, allocating 68% of equity holdings to large cap, 17% to mid-cap and 15% to small-cap stocks as of September 30, 2013. (Ranges defined by Lipper). All segments produced positive returns, with large cap slightly exceeding the benchmark and small and mid-cap outperforming strongly. Results were also buoyed by the Fund’s selection of consumer discretionary, industrials, healthcare and consumer stocks — all sectors in which the Fund was overweighted relative to the benchmark. The Fund’s top consumer discretionary performers all generated strong earnings: CBS Corporation — up 53% — enjoyed strong broadcast ratings that produced higher earnings. CBS opened new revenue streams by reselling its programming to internet services and leveraging its content via increased syndication and international distribution deals. Auto-components supplier Delphi Automotive was up 90%, thanks to higher global automotive sales and an ever-expanding supply of digital content delivered through the center console. Best Buy Co. — the leading consumer electronics retailer — also stood out, gaining 125% due to improved sales practices, a more competitive stance toward internet retailers, and cuts in unnecessary costs, among other changes. 66 Within industrials, several investments benefited the Fund’s performance. Longtime holdings TAL International and Textainer Group Holdings — both of which lease freight containers — benefited from increased global trade, solid utilization, and a continued tight global supply of shipping containers. The stocks returned 45% and 30%, respectively. In the home and industrials sector, standby generator maker Generac Holdings soared 108%, thanks to an improved housing market and market share gains. Longtime holdings of industrial-conglomerates Honeywell, United Technologies, 3M, ITT and Pentair also contributed strongly to the Fund’s results. In healthcare, three names stood out: Shares of Gilead Sciences were up 90%, with strong performance by its HIV-drug portfolio and blockbuster potential exhibited by its new hepatitis drug. Shares of Thermo Fisher — a leading maker of diagnostic life sciences products — rallied 58% on its successful merger with competitor Life Technologies. And global generic and branded pharmaceutical maker Actavis, rose 69% on its takeover of fund-holding Warner Chilcott (up 73%), with synergies and cost savings foretelling significantly enhanced future earnings. Occupying the Fund’s top spot for performance was its long-term holding in the consumer direct seller, Nu Skin Enterprises, which was up 149% for the period. Nu Skin was the Fund’s most significant contributor to Fund returns. Global sales of its Age-Loc skincare products continued to soar and the rollout of a new weight management product was enthusiastically received, propelling the firm to record profits. On a relative basis, the Fund’s equities performed well, beating its benchmark. It did underperform the S&P 500 Index within the financials sector, where the Fund remains underweight. With seemingly no end to quantitative easing and increased costs from greater regulation now looking permanent, financial-sector profits and growth prospects remain anemic, impacting the ability of these companies to raise dividends and repurchase stock. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. 67 Fund Expenses (unaudited) TOTAL RETURN FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 2 for a detailed explanation of the information presented in these examples. Annualized Beginning Ending Expenses Paid Expense Account Value Account Value During Period Expense Example Ratio (4/1/13) (9/30/13) (4/1/13–9/30/13)* Class A Shares 1.22% Actual $1,000.00 $1,053.01 $ 6.28 Hypothetical** $1,000.00 $1,018.95 $ 6.17 Class B Shares 2.01% Actual $1,000.00 $1,049.24 $10.33 Hypothetical** $1,000.00 $1,014.99 $10.15 Advisor Class Shares 1.01% Actual $1,000.00 $1,058.94 $ 5.21 Hypothetical** $1,000.00 $1,020.01 $ 5.11 Institutional Class Shares 0.82% Actual $1,000.00 $1,059.81 $ 4.23 Hypothetical** $1,000.00 $1,020.96 $ 4.15 * Expenses are equal to the annualized expense ratio, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). ** Assumed rate of return of 5% before expenses. Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of September 30, 2013, and are based on the total market value of investments. 68 Cumulative Performance Information (unaudited) TOTAL RETURN FUND Comparison of change in value of $10,000 investment in the First Investors Total Return Fund (Class A shares), the Bank of America (“BofA”) Merrill Lynch U.S. Corporate, Government & Mortgage Index and the Standard & Poor’s 500 Index. Average Annual Total Returns* Advisor Institutional N.A.V. Only Class A Class B Class Class One Year 13.77% 12.98% N/A N/A Five Years 9.56% 8.81% N/A N/A Ten Years, Since Inception** 6.96% 6.56% 5.89% 5.98% Advisor Institutional S.E.C. Standardized Class A Class B Class Class One Year 7.20% 8.98% N/A N/A Five Years 8.27% 8.52% N/A N/A Ten Years, Since Inception** 6.33% 6.56% 5.89% 5.98% The graph compares a $10,000 investment in the First Investors Total Return Fund (Class A shares) beginning 9/30/03 with theoretical investments in the BofA Merrill Lynch U.S. Corporate, Government & Mortgage Index and the Standard & Poor’s 500 Index (the “Indices”). The BofA Merrill Lynch U.S. Corporate, Government & Mortgage Index tracks the performance of U.S. dollar denominated investment grade debt publicly issued in the U.S. domestic market, including U.S. Treasuries, quasi-government, corporate and residential mortgage pass-through securities. The Standard & Poor’s 500 Index is an unmanaged capitalization-weighted index of 500 stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of such stocks, which represent all major industries. It is not possible to invest directly in these Indices. In addition, the Indices do not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table, unless otherwise indicated, it has been assumed that the 69 Cumulative Performance Information (unaudited) (continued) TOTAL RETURN FUND maximum sales charge was deducted from the initial $10,000 investment in the Fund and all dividends and distributions were reinvested. Class B shares, Advisor Class shares and Institutional Class shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. * Average Annual Total Return figures (for the periods ended 9/30/13) include the reinvestment of all dividends and distributions. “N.A.V. Only” returns are calculated without sales charges. The Class A “S.E.C. Standardized” returns shown are based on the maximum sales charge of 5.75%. The Class B “S.E.C. Standardized” returns are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). The Advisor Class and Institutional Class “S.E.C. Standardized” returns shown are the same as the N.A.V. Only returns since these classes are sold without sales charges. During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Class A “S.E.C. Standardized” Average Annual Total Return for Ten Years would have been 6.30%. The Class B “S.E.C. Standardized” Average Annual Total Return Ten Years would have been 6.54%. The Advisor Class “S.E.C. Standardized” Average Annual Total Return Since Inception would have been 2.14%. The Institutional Class “S.E.C. Standardized” Average Annual Total Return Since Inception would have been 2.45%. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. BofA Merrill Lynch U.S. Corporate, Government & Mortgage Master Index figures are from Bank of America Merrill Lynch & Co. and Standard & Poor’s 500 Index figures are from Standard & Poor’s and all other figures are from First Investors Management Company, Inc. **The returns for Advisor Class shares and Institutional Class shares are for the periods beginning 4/1/13 (commencement of operations). 70 Portfolio of Investments TOTAL RETURN FUND September 30, 2013 Shares Security Value COMMON STOCKS—59.8% Consumer Discretionary—9.7% 112,900 Best Buy Company, Inc. $ 4,233,750 34,000 BorgWarner, Inc. 3,447,260 112,000 CBS Corporation – Class “B” 6,177,920 211,800 Dana Holding Corporation 4,837,512 81,600 Delphi Automotive, PLC 4,767,072 104,100 GNC Holdings, Inc. – Class “A” 5,686,983 39,100 Harman International Industries, Inc. 2,589,593 42,300 Home Depot, Inc. 3,208,455 67,000 * Jarden Corporation 3,242,800 85,900 L Brands, Inc. 5,248,490 27,800 Lear Corporation 1,989,646 27,300 McDonald’s Corporation 2,626,533 89,400 Newell Rubbermaid, Inc. 2,458,500 80,200 * Orient-Express Hotels, Ltd. – Class “A” 1,040,996 115,700 Pier 1 Imports, Inc. 2,258,464 79,900 * Select Comfort Corporation 1,945,565 39,900 * Steiner Leisure, Ltd. 2,331,357 31,600 * TRW Automotive Holdings Corporation 2,253,396 22,300 Tupperware Brands Corporation 1,926,051 49,060 Wyndham Worldwide Corporation 2,991,188 65,261,531 Consumer Staples—5.7% 109,800 Altria Group, Inc. 3,771,630 87,300 * Amira Nature Foods, Ltd. 1,129,662 117,300 Avon Products, Inc. 2,416,380 114,300 Coca-Cola Company 4,329,684 72,700 CVS Caremark Corporation 4,125,725 32,400 Herbalife, Ltd. 2,260,548 72,600 Nu Skin Enterprises, Inc. – Class “A” 6,950,724 29,100 PepsiCo, Inc. 2,313,450 72,100 Philip Morris International, Inc. 6,243,139 26,700 Procter & Gamble Company 2,018,253 38,600 Wal-Mart Stores, Inc. 2,854,856 38,414,051 71 Portfolio of Investments (continued) TOTAL RETURN FUND September 30, 2013 Shares Security Value Energy—5.9% 36,900 Anadarko Petroleum Corporation $ 20,200 Chevron Corporation 2,454,300 61,500 ConocoPhillips 4,274,865 26,000 Devon Energy Corporation 1,501,760 56,300 Ensco, PLC – Class “A” 3,026,125 62,927 ExxonMobil Corporation 5,414,239 8,200 Hess Corporation 634,188 1,897 Hugoton Royalty Trust 14,171 94,886 Marathon Oil Corporation 3,309,624 38,843 Marathon Petroleum Corporation 2,498,382 37,300 National Oilwell Varco, Inc. 2,913,503 116,700 Noble Corporation 4,407,759 31,400 Phillips 66 1,815,548 13,100 Schlumberger, Ltd. 1,157,516 79,400 Suncor Energy, Inc. 2,840,932 39,694,243 Financials—5.9% 60,100 American Express Company 4,538,752 37,400 Ameriprise Financial, Inc. 3,406,392 32,500 Armada Hoffler Properties, Inc. (REIT) 322,075 76,850 Discover Financial Services 3,883,999 27,300 Financial Select Sector SPDR Fund (ETF) 543,816 59,000 FirstMerit Corporation 1,280,890 50,600 * Health Insurance Innovations, Inc. – Class “A” 604,670 22,100 Invesco, Ltd. 704,990 104,500 JPMorgan Chase & Company 5,401,605 34,000 M&T Bank Corporation 3,805,280 26,000 MetLife, Inc. 1,220,700 23,700 Morgan Stanley 638,715 43,600 PNC Financial Services Group, Inc. 3,158,820 27,300 SPDR S&P Regional Banking (ETF) 973,245 97,672 Sunstone Hotel Investors, Inc. (REIT) 1,244,341 93,300 U.S. Bancorp 3,412,914 100,500 Urstadt Biddle Properties, Inc. – Class “A” (REIT) 1,997,940 62,600 Wells Fargo & Company 2,586,632 39,725,776 72 Shares Security Value Health Care—7.7% 92,200 Abbott Laboratories $ 3,060,118 63,000 AbbVie, Inc. 2,817,990 28,600 * Actavis, Inc. 4,118,400 26,200 Baxter International, Inc. 1,721,078 20,800 Covidien, PLC 1,267,552 54,617 * Express Scripts Holding Company 3,374,238 102,300 * Gilead Sciences, Inc. 6,428,532 71,700 Johnson & Johnson 6,215,673 2,600 * Mallinckrodt, PLC 114,634 15,900 McKesson Corporation 2,039,970 79,800 Merck & Company, Inc. 3,799,278 36,400 Omnicare, Inc. 2,020,200 219,434 Pfizer, Inc. 6,299,950 68,200 Thermo Fisher Scientific, Inc. 6,284,630 69,400 Warner Chilcott, PLC – Class “A” 1,585,790 27,972 Zoetis, Inc. 870,489 52,018,522 Industrials—8.5% 48,600 3M Company 5,803,326 20,900 * ADT Corporation 849,794 65,500 Altra Holdings, Inc. 1,762,605 33,800 * Armstrong World Industries, Inc. 1,857,648 29,100 Caterpillar, Inc. 2,426,067 40,900 Chicago Bridge & Iron Company NV – NY Shares 2,771,793 39,100 Dover Corporation 3,512,353 14,500 * Esterline Technologies Corporation 1,158,405 100,200 Generac Holdings, Inc. 4,272,528 101,000 General Electric Company 2,412,890 56,800 Honeywell International, Inc. 4,716,672 31,100 ITT Corporation 1,118,045 7,200 Lockheed Martin Corporation 918,360 59,900 Pentair, Ltd. 3,889,906 5,600 Raytheon Company 431,592 37,800 Ryder System, Inc. 2,256,660 27,300 Snap-on, Inc. 2,716,350 77,300 * TAL International Group, Inc. 3,612,229 35,800 Textainer Group Holdings, Ltd. 1,355,746 24,950 Triumph Group, Inc. 1,751,989 73 Portfolio of Investments (continued) TOTAL RETURN FUND September 30, 2013 Shares Security Value Industrials (continued) 98,075 Tyco International, Ltd. $ 3,430,663 42,200 United Technologies Corporation 4,550,004 57,575,625 Information Technology—10.8% 13,000 Apple, Inc. 6,197,750 92,500 * ARRIS Group, Inc. 1,578,050 47,400 Avago Technologies, Ltd. 2,043,888 41,400 * Blackhawk Network Holdings, Inc. 994,842 48,700 * CDW Corporation 1,111,821 230,700 Cisco Systems, Inc. 5,402,994 25,600 * eBay, Inc. 1,428,224 192,100 EMC Corporation 4,910,076 108,700 Hewlett-Packard Company 2,280,526 154,200 Intel Corporation 3,534,264 40,900 International Business Machines Corporation 7,573,862 110,800 Intersil Corporation – Class “A” 1,244,284 153,600 Mentor Graphics Corporation 3,589,632 229,000 Microsoft Corporation 7,627,990 75,600 * NeuStar, Inc. – Class “A” 3,740,688 94,700 Oracle Corporation 3,141,199 39,400 * PTC, Inc. 1,120,142 81,300 QUALCOMM, Inc. 5,476,368 119,900 Symantec Corporation 2,967,525 97,700 * Take-Two Interactive Software, Inc. 1,774,232 59,300 TE Connectivity, Ltd. 3,070,554 67,300 * Yahoo!, Inc. 2,231,668 73,040,579 Materials—4.2% 42,800 Celanese Corporation – Series “A” 2,259,412 42,400 Cytec Industries, Inc. 3,449,664 41,600 Eastman Chemical Company 3,240,640 101,000 Freeport-McMoRan Copper & Gold, Inc. 3,341,080 97,000 International Paper Company 4,345,600 60,300 LyondellBasell Industries NV – Class “A” 4,415,769 11,100 Praxair, Inc. 1,334,331 45,900 Rock-Tenn Company – Class “A” 4,648,293 35,500 RPM International, Inc. 1,285,100 28,319,889 74 Shares or Principal Amount Security Value Telecommunication Services—1.3% 114,500 AT&T, Inc. $ 3,872,390 103,500 Verizon Communications, Inc. 4,829,310 8,701,700 Utilities—.1% 13,000 Atmos Energy Corporation 553,670 Total Value of Common Stocks (cost $254,977,069) 403,305,586 CORPORATE BONDS—24.6% Aerospace/Defense—.3% $ 1,000M BAE Systems Holdings, Inc., 4.95%, 6/1/2014 (a) 1,025,615 1,000M United Technologies Corp., 6.125%, 2/1/2019 1,194,349 2,219,964 Agriculture—.2% 1,000M Cargill, Inc., 6%, 11/27/2017 (a) 1,153,562 Automotive—.3% 1,000M Daimler Finance NA, LLC, 2.95%, 1/11/2017 (a) 1,036,543 1,000M Johnson Controls, Inc., 5%, 3/30/2020 1,097,858 2,134,401 Chemicals—.7% 1,500M CF Industries, Inc., 7.125%, 5/1/2020 1,760,905 1,500M Dow Chemical Co., 4.25%, 11/15/2020 1,571,511 1,000M LyondellBasell Industries NV, 6%, 11/15/2021 1,143,195 4,475,611 Consumer Durables—.3% 1,000M Black & Decker Corp., 5.75%, 11/15/2016 1,135,839 1,000M Newell Rubbermaid, Inc., 4.7%, 8/15/2020 1,066,842 2,202,681 Energy—2.2% 1,500M Canadian Oil Sands, Ltd., 7.75%, 5/15/2019 (a) 1,822,888 1,000M DCP Midstream, LLC, 9.75%, 3/15/2019 (a) 1,275,398 1,500M Enbridge Energy Partners, LP, 4.2%, 9/15/2021 1,523,068 1,000M Kinder Morgan Energy Partners, LP, 3.45%, 2/15/2023 937,038 1,000M Nabors Industries, Inc., 6.15%, 2/15/2018 1,125,598 1,000M ONEOK Partners, LP, 3.375%, 10/1/2022 922,974 75 Portfolio of Investments (continued) TOTAL RETURN FUND September 30, 2013 Principal Amount Security Value Energy (continued) $1,000M Petrobras International Finance Co., 5.375%, 1/27/2021 $ 1,009,585 1,000M Reliance Holdings USA, Inc., 4.5%, 10/19/2020 (a) 988,560 500M Spectra Energy Capital, LLC, 6.2%, 4/15/2018 574,318 1,000M Suncor Energy, Inc., 6.1%, 6/1/2018 1,172,586 1,500M Valero Energy Corp., 9.375%, 3/15/2019 1,945,475 1,500M Weatherford International, Inc., 6.35%, 6/15/2017 1,684,469 14,981,957 Financial Services—3.4% 1,500M Aflac, Inc., 8.5%, 5/15/2019 1,941,024 American Express Co.: 500M 6.15%, 8/28/2017 583,458 1,000M 7%, 3/19/2018 1,205,977 American International Group, Inc.: 750M 4.875%, 9/15/2016 822,114 750M 8.25%, 8/15/2018 937,061 1,500M Ameriprise Financial, Inc., 5.3%, 3/15/2020 1,707,319 1,000M Berkshire Hathaway, Inc., 3.4%, 1/31/2022 1,005,584 1,500M BlackRock, Inc., 5%, 12/10/2019 1,704,010 1,000M Caterpillar Financial Services Corp., 5.85%, 9/1/2017 1,154,542 1,000M CoBank, ACB, 7.875%, 4/16/2018 (a) 1,221,225 1,000M ERAC USA Finance Co., 4.5%, 8/16/2021 (a) 1,044,957 1,500M Ford Motor Credit Co., LLC, 8.125%, 1/15/2020 1,871,046 General Electric Capital Corp.: 1,000M 5.625%, 9/15/2017 1,140,497 2,000M 5.3%, 2/11/2021 2,178,490 1,000M Harley-Davidson Funding Corp., 5.75%, 12/15/2014 (a) 1,054,650 1,000M Liberty Mutual Group, Inc., 4.95%, 5/1/2022 (a) 1,035,856 1,000M Protective Life Corp., 7.375%, 10/15/2019 1,210,635 1,000M Prudential Financial, Inc., 7.375%, 6/15/2019 1,239,746 23,058,191 Financials—3.9% Bank of America Corp.: 2,000M 5.65%, 5/1/2018 2,259,352 500M 5%, 5/13/2021 537,869 Barclays Bank, PLC: 1,500M 6.75%, 5/22/2019 1,794,373 1,000M 5.125%, 1/8/2020 1,117,925 76 Principal Amount Security Value Financials (continued) Citigroup, Inc.: $1,000M 4.45%, 1/10/2017 $ 1,083,597 1,500M 6.125%, 11/21/2017 1,726,567 1,500M Fifth Third Bancorp, 3.5%, 3/15/2022 1,484,580 Goldman Sachs Group, Inc.: 2,100M 6.15%, 4/1/2018 2,404,265 1,000M 3.625%, 1/22/2023 958,120 JPMorgan Chase & Co.: 2,500M 6%, 1/15/2018 2,873,553 1,000M 4.5%, 1/24/2022 1,044,909 Merrill Lynch & Co., Inc.: 500M 5%, 1/15/2015 525,105 1,000M 6.4%, 8/28/2017 1,150,949 1,800M Morgan Stanley, 6.625%, 4/1/2018 2,091,787 1,000M Siemens Financieringsmaatschappij NV, 5.75%, 10/17/2016 (a) 1,137,545 1,000M SunTrust Banks, Inc., 6%, 9/11/2017 1,146,085 1,000M UBS AG, 4.875%, 8/4/2020 1,119,517 1,500M Wells Fargo & Co., 4.6%, 4/1/2021 1,631,421 26,087,519 Food/Beverage/Tobacco—2.4% 1,500M Altria Group, Inc., 9.7%, 11/10/2018 1,985,134 1,000M Anheuser-Busch InBev Worldwide, Inc., 6.875%, 11/15/2019 1,242,540 1,000M Bottling Group, LLC, 5.125%, 1/15/2019 1,138,972 1,500M Bunge Ltd. Finance Corp., 8.5%, 6/15/2019 1,869,924 1,000M ConAgra Foods, Inc., 5.875%, 4/15/2014 1,027,773 1,000M Diageo Capital, PLC, 5.75%, 10/23/2017 1,150,651 1,000M Dr. Pepper Snapple Group, Inc., 6.82%, 5/1/2018 1,199,418 1,000M Ingredion, Inc., 4.625%, 11/1/2020 1,060,804 1,500M Lorillard Tobacco Co., 6.875%, 5/1/2020 1,727,330 1,000M Mead Johnson Nutrition Co., 4.9%, 11/1/2019 1,108,068 1,000M Philip Morris International, Inc., 5.65%, 5/16/2018 1,158,608 1,500M SABMiller Holdings, Inc., 3.75%, 1/15/2022 (a) 1,514,619 16,183,841 Food/Drug—.2% 1,500M Safeway, Inc., 4.75%, 12/1/2021 1,508,763 Forest Products/Containers—.2% 1,000M International Paper Co., 9.375%, 5/15/2019 1,320,245 77 Portfolio of Investments (continued) TOTAL RETURN FUND September 30, 2013 Principal Amount Security Value Gaming/Leisure—.1% $1,000M Marriott International, Inc., 3.25%, 9/15/2022 $ 948,206 Health Care—1.3% 1,500M Biogen IDEC, Inc., 6.875%, 3/1/2018 1,782,471 1,500M Express Scripts Holding Co., 4.75%, 11/15/2021 1,608,173 1,000M Laboratory Corp. of America Holdings, 3.75%, 8/23/2022 976,137 1,000M Mylan, Inc., 3.125%, 1/15/2023 (a) 911,358 1,000M Novartis Securities Investments, Ltd., 5.125%, 2/10/2019 1,146,661 1,000M Quest Diagnostics, Inc., 6.4%, 7/1/2017 1,141,819 911M Roche Holdings, Inc., 6%, 3/1/2019 (a) 1,083,875 8,650,494 Household Products—.1% 1,000M Clorox Co., 3.05%, 9/15/2022 955,100 Information Technology—.8% 1,000M Harris Corp., 4.4%, 12/15/2020 1,037,932 1,500M Motorola Solutions, Inc., 6%, 11/15/2017 1,712,663 1,000M Pitney Bowes, Inc., 5.75%, 9/15/2017 1,103,088 1,500M Symantec Corp., 3.95%, 6/15/2022 1,479,044 5,332,727 Manufacturing—.9% 1,500M CRH America, Inc., 8.125%, 7/15/2018 1,827,766 1,000M Ingersoll-Rand Global Holdings Co., Ltd., 6.875%, 8/15/2018 1,186,422 1,000M John Deere Capital Corp., 5.35%, 4/3/2018 1,145,122 1,000M Pentair Finance SA, 3.15%, 9/15/2022 924,993 1,000M Tyco Electronics Group SA, 6.55%, 10/1/2017 1,154,095 6,238,398 Media-Broadcasting—1.0% 1,000M British Sky Broadcasting Group, PLC, 9.5%, 11/15/2018 (a) 1,310,874 1,500M CBS Corp., 8.875%, 5/15/2019 1,919,722 1,500M Comcast Corp., 5.15%, 3/1/2020 1,700,602 1,000M DirecTV Holdings, LLC, 3.8%, 3/15/2022 935,004 500M Time Warner Entertainment Co., LP, 8.375%, 3/15/2023 584,204 6,450,406 78 Principal Amount Security Value Media-Diversified—.3% $1,000M McGraw-Hill Cos., Inc., 5.9%, 11/15/2017 $ 1,082,731 1,000M Vivendi SA, 6.625%, 4/4/2018 (a) 1,132,052 2,214,783 Metals/Mining—1.3% 1,500M Alcoa, Inc., 6.15%, 8/15/2020 1,567,018 1,500M ArcelorMittal, 6.125%, 6/1/2018 1,595,625 1,500M Newmont Mining Corp., 5.125%, 10/1/2019 1,579,788 1,500M Rio Tinto Finance USA, Ltd., 3.75%, 9/20/2021 1,481,447 1,500M Vale Overseas, Ltd., 5.625%, 9/15/2019 1,636,256 1,000M Xstrata Canada Financial Corp., 4.95%, 11/15/2021 (a) 1,001,786 8,861,920 Real Estate Investment Trusts—1.3% 1,500M Boston Properties, LP, 5.875%, 10/15/2019 1,729,694 1,500M Digital Realty Trust, LP, 5.25%, 3/15/2021 1,579,017 HCP, Inc.: 500M 6.7%, 1/30/2018 582,776 1,000M 5.375%, 2/1/2021 1,089,666 1,000M ProLogis, LP, 6.625%, 5/15/2018 1,170,463 1,000M Simon Property Group, LP, 5.75%, 12/1/2015 1,094,643 1,500M Ventas Realty, LP, 4.75%, 6/1/2021 1,582,137 8,828,396 Retail-General Merchandise—.4% 1,500M GAP, Inc., 5.95%, 4/12/2021 1,664,555 1,000M Home Depot, Inc., 5.875%, 12/16/2036 1,145,252 2,809,807 Telecommunications—.5% 500M BellSouth Telecommunications, 6.375%, 6/1/2028 546,649 1,000M GTE Corp., 6.84%, 4/15/2018 1,167,868 1,000M Rogers Communications, Inc., 3%, 3/15/2023 924,752 649M Verizon Communications, Inc., 8.75%, 11/1/2018 834,672 3,473,941 79 Portfolio of Investments (continued) TOTAL RETURN FUND September 30, 2013 Principal Amount Security Value Transportation—.5% $1,000M Burlington North Santa Fe, LLC, 3%, 3/15/2023 $ 942,891 1,000M Con-way, Inc., 7.25%, 1/15/2018 1,134,495 1,000M Penske Truck Leasing Co., LP, 4.875%, 7/11/2022 (a) 1,020,161 3,097,547 Utilities—1.8% 925M Arizona Public Service Co., 8.75%, 3/1/2019 1,197,129 1,000M Atmos Energy Corp., 8.5%, 3/15/2019 1,288,887 1,000M Consolidated Edison Co. of New York, 7.125%, 12/1/2018 1,244,830 1,000M E.ON International Finance BV, 5.8%, 4/30/2018 (a) 1,162,110 1,000M Electricite de France SA, 6.5%, 1/26/2019 (a) 1,200,855 1,500M Exelon Generation Co., LLC, 5.2%, 10/1/2019 1,644,915 357M Great River Energy Co., 5.829%, 7/1/2017 (a) 382,313 1,000M National Fuel Gas Co., 8.75%, 5/1/2019 1,258,420 1,000M Ohio Power Co., 5.375%, 10/1/2021 1,127,373 1,000M Sempra Energy, 9.8%, 2/15/2019 1,339,715 11,846,547 Waste Management—.2% 1,000M Republic Services, Inc., 3.8%, 5/15/2018 1,066,021 Total Value of Corporate Bonds (cost $159,965,342) 166,101,028 RESIDENTIAL MORTGAGE-BACKED SECURITIES—5.2% Fannie Mae—3.8% 9,244M 3%, 3/1/2027 -10/16/2028 (b) 9,575,911 2,610M 3.5%, 10/1/2025-8/1/2042 (b) 2,755,232 3,195M 4%, 12/1/2040 – 10/1/2041 3,357,048 1,809M 5%, 4/1/2040 1,986,029 4,195M 5.5%, 5/1/2033 – 10/1/2039 4,588,076 1,736M 6%, 5/1/2036 – 8/1/2037 1,900,243 644M 6.5%, 11/1/2033 – 6/1/2036 715,675 683M 7%, 3/1/2032 – 8/1/2032 761,967 25,640,181 80 Principal Amount Security Value Freddie Mac—.9% $955M 3.5%, 9/1/2032 $ 1,011,401 1,015M 4%, 11/1/2040 1,076,828 1,360M 4.5%, 10/1/2040 1,459,841 2,247M 5.5%, 5/1/2038 – 10/1/2039 2,455,008 273M 6%, 9/1/2032 – 6/1/2035 297,252 6,300,330 Government National Mortgage Association II Program—.5% 2,904M 4.5%, 7/20/2041 3,134,803 Total Value of Residential Mortgage-Backed Securities (cost $34,121,899) 35,075,314 U.S. GOVERNMENT AGENCY OBLIGATIONS—1.9% Fannie Mae: 3,000M 0.875%, 10/26/2017 2,959,965 2,000M 1.875%, 9/18/2018 2,024,010 2,000M 1.625%, 11/27/2018 1,994,104 1,000M Federal Farm Credit Bank, 3%, 7/2/2020 1,000,241 Freddie Mac: 1,000M 5.125%, 10/18/2016 1,131,232 1,000M 1.25%, 5/12/2017 1,007,711 1,500M 5.125%, 11/17/2017 1,733,132 1,000M Tennessee Valley Authority, 4.5%, 4/1/2018 1,127,846 Total Value of U.S. Government Agency Obligations (cost $12,771,479) 12,978,241 MUNICIPAL BONDS—1.9% 1,000M Connecticut State GO, 5%, 6/1/2022 1,186,690 Dallas-Fort Worth TX Int’l Arpt. Rev.: 1,000M 5%, 11/1/2038 963,960 2,500M 5%, 11/1/2042 2,378,625 2,680M Judson TX Independent School Dist., 5%, 2/1/2028 2,960,194 1,000M Katy TX Independent School Dist., 5%, 2/15/2028 1,130,920 1,000M Minnesota State General Fund Rev., 5%, 3/1/2025 1,141,050 1,500M Puerto Rico Electric Power Auth. Rev., 6.75%, 7/1/2036 1,236,090 1,500M Tyler TX Independent School Dist., 5%, 2/15/2028 1,696,380 Total Value of Municipal Bonds (cost $13,133,695) 12,693,909 U.S. GOVERNMENT OBLIGATIONS—1.8% 12,000M U.S. Treasury Note, 1.375%, 12/31/2018 (cost $12,005,391) 11,943,744 81 Portfolio of Investments (continued) TOTAL RETURN FUND September 30, 2013 Principal Amount Security Value SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—3.9% Federal Home Loan Bank: $14,000M 0.02%, 10/2/2013 $13,999,992 12,000M 0.02%, 10/11/2013 11,999,933 Total Value of Short-Term U.S. Government Agency Obligations (cost $25,999,925) 25,999,925 SHORT-TERM U.S. GOVERNMENT OBLIGATIONS—1.8% U.S. Treasury Bills: 10,000M 0.016%, 10/17/2013 9,999,929 2,000M 0.01%, 11/7/2013 1,999,980 Total Value of Short-Term U.S. Government Obligations (cost $11,999,909) 11,999,909 Total Value of Investments (cost $524,974,709) 100.9 % 680,097,656 Excess of Liabilities Over Other Assets (.9 ) (5,834,404) Net Assets 100.0 % $674,263,252 * Non-income producing (a) Security exempt from registration under Rule 144A of the Securities Act of 1933 (see Note 4). (b) A portion or all of the security purchased on a when-issued or delayed delivery basis (see Note 1G). Summary of Abbreviations: ETF Exchange Traded Fund GO General Obligation REIT Real Estate Investment Trust 82 Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instru- ments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of September 30, 2013: Level 1 Level 2 Level 3 Total Common Stocks $ 403,305,586 $ — $ — $ 403,305,586 Corporate Bonds — 166,101,028 — 166,101,028 Residential Mortgage-Backed Securities — 35,075,314 — 35,075,314 U.S. Government Agency Obligations — 12,978,241 — 12,978,241 Municipal Bonds — 12,693,909 — 12,693,909 U.S. Government Obligations — 11,943,744 — 11,943,744 Short-Term U.S. Government Agency Obligations — 25,999,925 — 25,999,925 Short-Term U.S. Government Obligations — 11,999,909 — 11,999,909 Total Investments in Securities* $ 403,305,586 $ 276,792,070 $ — $ 680,097,656 * The Portfolio of Investments provides information on the industry categorization for common stocks and corporate bonds. There were no transfers into or from Level 1 or Level 2 by the Fund for the year ended September 30, 2013. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 83 Portfolio Manager’s Letter EQUITY INCOME FUND Dear Investor: I’m pleased to send you the First Investors Equity Income Fund annual report for the fiscal year ended September 30, 2013. During the period, the Fund’s return on a net-asset value basis was 19.1% for Class A shares and 18.2% for Class B shares, including dividends of 13.6 cents per share on Class A shares and 7.7 cents per share on Class B shares. The Fund’s return on a net asset value basis was 7.9% for Advisor Class shares and 8.0% for Institutional Class shares, including dividends of 7.0 cents per share on Advisor Class shares and 4.7 cents per share on Institutional Class shares. The Advisor Class shares and Institutional Class shares commenced operations on April 1, 2013, but Advisor Class shares were not available to the public until October 1, 2013. The Fund’s absolute performance was attributable to positive stock selection in the industrial, consumer discretionary and financials sectors. In industrials, recent mega storms increased the need for reliable back-up power for both residential and commercial customers. This benefited companies like Generac, the leader in standby generators, which got a boost after Hurricane Sandy as more than a billion searches were logged online by people looking to protect themselves from future power outages. In the past year, the company’s sales grew almost 50%, with earnings growth even higher. Not only has Generac’s stock appreciated over 110% in the past year, but as shareholders we have received more than $11 per share in special dividends in the last eighteen months. With standby generators becoming a necessity for homeowners, Generac’s outlook remains positive. Honeywell is one of the fund’s largest positions in industrials and it gives the Fund a way to participate in worldwide growth in emerging markets at a reasonable valuation. Their aerospace segment is seeing renewed growth with increased plane orders coming from emerging market countries. In automotive, governments are setting higher mandates for fuel efficiency and Honeywell’s turbo chargers are helping car manufacturers meet these goals. In the consumer discretionary sector, the Fund’s position in Delphi Automotive was up over 90%, as the rebound in North American autos coupled with the tremendous growth in cars on the road in China fueled strong revenue and earnings growth. The Fund purchased Delphi shortly after its IPO, and has been rewarded with price appreciation and dividend growth—both key measures that the Fund seeks in an investment. Newell Rubbermaid has been experiencing a renaissance as CEO Michael Polk turns around core operations at the company. Innovative household product lines such as Sharpie, Graco and Calphalon continue to enjoy strong shelf space and consumer acceptance. With increased sales and margins turning into healthy cash flows, Newell has been able to raise its dividend and steadily increase its share buyback. GNC Holdings has been riding a consumer wave of healthy living with its vitamin and supplement business, which continues to grow at a double-digit pace. Given its present level of product innovation and overseas growth, GNC should continue to outperform its peers. In financials, JPMorgan Chase, one of the Fund’s top positions, was up over 30%, handily beating the markets despite recent negative headlines. The banking giant’s global reach and dominant market position have given it the resources to produce strong earnings in a variety of markets. 84 On a relative basis the Fund outperformed the benchmark in the technology, industrials, consumer discretionary and materials sectors. In industrials and consumer discretionary, the outperformance can be attributed to the stocks already mentioned above. In technology, the Fund’s investment in TE Connectivity, part of the old Tyco conglomerate, helped to drive relative fund performance. TE Connectivity’s auto business has benefited from the explosive growth of cars in China. Their aerospace segment is seeing more of their products getting incorporated into the new plane models. In technology, the Fund also benefited from not owning Apple. The stock was down over 26% and made up more than 3% of the S&P 500 Index. The Fund recently purchased Apple as it found a valuation level that we found attractive. The company also raised its dividend and the cash flow they produce should lead to bigger share buybacks in the future. New products have driven sales higher and growth in China should lead to continued strength in earnings. In materials, the Fund benefited from the strong performance of Rock-Tenn and International Paper, both big players in corrugated packaging. The industry has been consolidating over the past few years, and pricing has become better as inventory management has improved industrywide. Earnings and cash flow have improved significantly for both companies and shareholders have been rewarded with bigger dividends and share buybacks. The Fund performed in line with its benchmark this year as dividend-paying stocks were more in favor. In the early part of 2013, the yield on the 10-year Treasury reached record lows and investors began to embrace stocks that paid higher dividends and offered more bond-like characteristics, such as stability with yield. Performance also benefited from the Fund’s ability to leverage its multi-cap mandate. The great thing about dividend-paying stocks is that any size company can pay a dividend. The Fund’s small-cap stocks helped to drive performance this year with our small-cap picks up over 34% compared to the S&P 500 Index’s small-caps that were up over 25%. The Funds mid-cap stocks were up over 32% compared to the S&P 500 Index’s mid-caps at 21%. As we look forward, dividend-paying stocks should be a focus for any investor. Dividend-paying stocks tend to outperform non-dividend-paying stocks when interest rates are either rising or falling. If we look at stock returns since the 1970’s, dividend-paying stocks have outperformed the S&P 500 Index. The Fund is focused on finding those stocks that not only provide yield and stability but provide dividend growth and appreciation. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. 85 Fund Expenses (unaudited) EQUITY INCOME FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 2 for a detailed explanation of the information presented in these examples. Annualized Beginning Ending Expenses Paid Expense Account Value Account Value During Period Expense Example Ratio (4/1/13) (9/30/13) (4/1/13–9/30/13)* Class A Shares 1.25% Actual $1,000.00 $1,072.40 $ 6.49 Hypothetical** $1,000.00 $1,018.80 $ 6.33 Class B Shares 2.09% Actual $1,000.00 $1,068.66 $10.84 Hypothetical** $1,000.00 $1,014.59 $10.56 Advisor Class Shares 1.01% Actual $1,000.00 $1,078.73 $ 5.26 Hypothetical** $1,000.00 $1,020.01 $ 5.11 Institutional Class Shares 0.86% Actual $1,000.00 $1,079.46 $ 4.48 Hypothetical** $1,000.00 $1,020.76 $ 4.36 * Expenses are equal to the annualized expense ratio, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). ** Assumed rate of return of 5% before expenses. Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of September 30, 2013, and are based on the total market value of investments. 86 Cumulative Performance Information (unaudited) EQUITY INCOME FUND Comparison of change in value of $10,000 investment in the First Investors Equity Income Fund (Class A shares) and the Standard & Poor’s 500 Index. Average Annual Total Returns* Advisor Institutional N.A.V. Only Class A Class B Class Class One Year 19.14% 18.21% N/A N/A Five Years 7.92% 7.15% N/A N/A Ten Years, Since Inception** 7.58% 7.30% 7.87% 7.95% Advisor Institutional S.E.C. Standardized Class A Class B Class Class One Year 12.26% 14.21% N/A N/A Five Years 6.64% 6.84% N/A N/A Ten Years, Since Inception** 6.96% 7.30% 7.87% 7.95% The graph compares a $10,000 investment in the First Investors Equity Income Fund (Class A shares) beginning 9/30/03 with a theoretical investment in the Standard & Poor’s 500 Index (the “Index”). The Index is an unmanaged capitalization-weighted index of 500 stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of such stocks, which represent all major industries. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table, unless otherwise indicated, it has been assumed that the maximum sales charge was deducted from the initial $10,000 investment in the Fund and all dividends and distributions were reinvested. Class B shares, Advisor Class shares and Institutional Class shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. 87 Cumulative Performance Information (unaudited) (continued) EQUITY INCOME FUND * Average Annual Total Return figures (for the periods ended 9/30/13) include the reinvestment of all dividends and distributions. “N.A.V. Only” returns are calculated without sales charges. The Class A “S.E.C. Standardized” returns shown are based on the maximum sales charge of 5.75%. The Class B “S.E.C. Standardized” returns are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). The Advisor Class and Institutional Class “S.E.C. Standardized” returns shown are the same as the N.A.V. Only returns since these classes are sold without sales charges. During the periods shown, some of the expenses of the Advisor Class were waived or assumed. If such expenses had been paid by the Advisor Class “S.E.C. Standardized” Average Annual Total Return Since Inception would have been 4.20%. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Standard & Poor’s and all other figures are from First Investors Management Company, Inc. **The returns for Advisor Class shares and Institutional Class shares are for the periods beginning 4/1/13 (commencement of operations). 88 Portfolio of Investments EQUITY INCOME FUND September 30, 2013 Shares Security Value COMMON STOCKS—92.6% Consumer Discretionary—12.5% 15,000 BorgWarner, Inc. $ 1,520,850 30,000 CBS Corporation – Class “B” 1,654,800 153,000 Comcast Corporation – Special Shares “A” 6,635,610 175,300 Dana Holding Corporation 4,003,852 112,500 Delphi Automotive, PLC 6,572,250 14,400 Genuine Parts Company 1,164,816 90,000 GNC Holdings, Inc. – Class “A” 4,916,700 60,000 Hanesbrands, Inc. 3,738,600 50,000 Harman International Industries, Inc. 3,311,500 42,200 Home Depot, Inc. 3,200,870 49,500 Lowe’s Companies, Inc. 2,356,695 23,600 McDonald’s Corporation 2,270,556 112,400 Newell Rubbermaid, Inc. 3,091,000 124,500 * Orient-Express Hotels, Ltd. – Class “A” 1,616,010 156,900 Regal Entertainment Group – Class “A” 2,977,962 70,000 Staples, Inc. 1,025,500 79,633 Time Warner, Inc. 5,240,648 15,000 Tupperware Brands Corporation 1,295,550 61,900 Walt Disney Company 3,991,931 60,585,700 Consumer Staples—10.1% 230,000 Altria Group, Inc. 7,900,500 104,300 Avon Products, Inc. 2,148,580 38,800 Beam, Inc. 2,508,420 64,200 Coca-Cola Company 2,431,896 57,500 ConAgra Foods, Inc. 1,744,550 91,700 CVS Caremark Corporation 5,203,975 25,000 Dr. Pepper Snapple Group, Inc. 1,120,500 12,300 Herbalife, Ltd. 858,171 28,300 Kimberly-Clark Corporation 2,666,426 68,066 Kraft Foods Group, Inc. 3,569,381 21,300 Nu Skin Enterprises, Inc. – Class “A” 2,039,262 38,500 PepsiCo, Inc. 3,060,750 54,800 Philip Morris International, Inc. 4,745,132 89,700 * Prestige Brands Holdings, Inc. 2,701,764 55,400 Procter & Gamble Company 4,187,686 29,400 Wal-Mart Stores, Inc. 2,174,424 49,061,417 89 Portfolio of Investments (continued) EQUITY INCOME FUND September 30, 2013 Shares Security Value Energy—9.9% 25,500 Alerian MLP (ETF) $ 74,400 Chevron Corporation 9,039,600 66,500 ConocoPhillips 4,622,415 59,600 Devon Energy Corporation 3,442,496 55,000 Ensco, PLC – Class “A” 2,956,250 57,400 ExxonMobil Corporation 4,938,696 99,600 Marathon Oil Corporation 3,474,048 28,000 Marathon Petroleum Corporation 1,800,960 30,000 National Oilwell Varco, Inc. 2,343,300 75,000 Noble Corporation 2,832,750 64,500 Occidental Petroleum Corporation 6,033,330 40,500 Royal Dutch Shell, PLC – Class “A” (ADR) 2,660,040 76,000 Seadrill, Ltd. 3,426,080 48,018,510 Financials—15.8% 52,600 ACE, Ltd. 4,921,256 25,000 American Express Company 1,888,000 21,300 Ameriprise Financial, Inc. 1,940,004 122,200 Armada Hoffler Properties, Inc. (REIT) 1,211,002 123,000 Berkshire Hills Bancorp, Inc. 3,088,530 23,556 Chubb Corporation 2,102,608 85,000 Discover Financial Services 4,295,900 175,000 Financial Select Sector SPDR Fund (ETF) 3,486,000 135,600 FirstMerit Corporation 2,943,876 39,600 Invesco, Ltd. 1,263,240 30,000 iShares S&P U.S. Preferred Stock Index Fund (ETF) 1,140,000 167,800 JPMorgan Chase & Company 8,673,582 33,900 M&T Bank Corporation 3,794,088 50,000 MetLife, Inc. 2,347,500 93,700 Oritani Financial Corporation 1,542,302 62,900 PNC Financial Services Group, Inc. 4,557,105 71,500 Protective Life Corporation 3,042,325 215,600 Provident New York Bancorp 2,347,884 7,000 * Rexford Industrial Realty, Inc. (REIT) 94,570 139,300 Select Income REIT (REIT) 3,593,940 42,800 Travelers Companies, Inc. 3,628,156 83,300 U.S. Bancorp 3,047,114 98,500 Urstadt Biddle Properties, Inc.- Class “A” (REIT) 1,958,180 90 Shares Security Value Financials (continued) 213,500 Wells Fargo & Company $ 130,500 Westfield Financial, Inc. 921,330 76,650,312 Health Care—12.3% 43,600 Abbott Laboratories 1,447,084 86,100 AbbVie, Inc. 3,851,253 34,600 Baxter International, Inc. 2,272,874 55,000 Covidien, PLC 3,351,700 67,400 GlaxoSmithKline, PLC (ADR) 3,381,458 123,900 Johnson & Johnson 10,740,891 190,211 Merck & Company, Inc. 9,055,946 41,500 Novartis AG (ADR) 3,183,465 45,000 Omnicare, Inc. 2,497,500 359,224 Pfizer, Inc. 10,313,321 40,500 Thermo Fisher Scientific, Inc. 3,732,075 201,500 Warner Chilcott, PLC – Class “A” 4,604,275 41,952 Zoetis, Inc. 1,305,546 59,737,388 Industrials—11.5% 38,600 3M Company 4,609,226 34,537 * ADT Corporation 1,404,274 48,000 Altra Holdings, Inc. 1,291,680 30,000 Chicago Bridge & Iron Company NV – NY Shares 2,033,100 29,600 Dover Corporation 2,658,968 30,000 Eaton Corporation, PLC 2,065,200 12,300 * Esterline Technologies Corporation 982,647 52,000 G&K Services, Inc. – Class “A” 3,140,280 95,000 Generac Holdings, Inc. 4,050,800 17,800 General Dynamics Corporation 1,557,856 371,800 General Electric Company 8,882,302 71,900 Honeywell International, Inc. 5,970,576 51,450 ITT Corporation 1,849,627 31,372 Pentair, Ltd. 2,037,298 20,000 Snap-on, Inc. 1,990,000 23,800 * TAL International Group, Inc. 1,112,174 89,075 Tyco International, Ltd. 3,115,844 91 Portfolio of Investments (continued) EQUITY INCOME FUND September 30, 2013 Shares Security Value Industrials (continued) 24,200 United Parcel Service, Inc. – Class “B” $ 2,211,154 47,500 United Technologies Corporation 5,121,450 56,084,456 Information Technology—9.3% 7,000 Apple, Inc. 3,337,250 21,600 Automatic Data Processing, Inc. 1,563,408 307,000 Cisco Systems, Inc. 7,189,940 309,700 Intel Corporation 7,098,324 81,700 Intersil Corporation – Class “A” 917,491 28,700 Maxim Integrated Products, Inc. 855,260 134,100 Mentor Graphics Corporation 3,133,917 100,000 Microchip Technology, Inc. 4,029,000 250,000 Microsoft Corporation 8,327,500 39,800 Molex, Inc. 1,533,096 50,000 Oracle Corporation 1,658,500 55,300 QUALCOMM, Inc. 3,725,008 39,200 TE Connectivity, Ltd. 2,029,776 45,398,470 Materials—4.3% 18,300 Cytec Industries, Inc. 1,488,888 66,900 Dow Chemical Company 2,568,960 50,100 DuPont (E.I.) de Nemours & Company 2,933,856 56,200 Freeport-McMoRan Copper & Gold, Inc. 1,859,096 75,400 International Paper Company 3,377,920 51,700 LyondellBasell Industries NV – Class “A” 3,785,991 38,000 Rock-Tenn Company – Class “A” 3,848,260 29,100 Sonoco Products Company 1,133,154 20,996,125 Telecommunication Services—3.2% 203,230 AT&T, Inc. 6,873,239 111,500 NTELOS Holdings Corporation 2,096,200 145,500 Verizon Communications, Inc. 6,789,030 15,758,469 92 Shares or Principal Amount Security Value Utilities—3.7% 89,500 American Electric Power Company, Inc. $ 3,879,825 35,100 NextEra Energy, Inc. 2,813,616 90,900 NiSource, Inc. 2,807,901 59,000 Portland General Electric Company 1,665,570 110,000 PPL Corporation 3,341,800 106,400 Vectren Corporation 3,548,440 18,057,152 Total Value of Common Stocks (cost $333,993,951) 450,347,999 PREFERRED STOCKS—.4% Financials 50,500 Digital Realty Trust, Inc., Series G, 5.875%, 2049 997,375 46,000 Urstadt Biddle Properties, Inc., Series F, 7.125%, 2049 1,101,240 Total Value of Preferred Stocks (cost $2,403,576) 2,098,615 SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—5.1% Federal Home Loan Bank: $23,000M 0.02%, 10/2/2013 22,999,987 2,000M 0.02%, 10/11/2013 1,999,989 Total Value of Short-Term U.S. Government Agency Obligations (cost $24,999,976) 24,999,976 SHORT-TERM U.S. GOVERNMENT OBLIGATIONS—1.9% U.S. Treasury Bills: 8,000M 0.016%, 10/17/2013 7,999,943 1,000M 0.01%, 11/7/2013 999,990 Total Value of Short-Term U.S. Government Obligations (cost $8,999,933) 8,999,933 Total Value of Investments (cost $370,397,436) 100.0 % 486,446,523 Other Assets, Less Liabilities — 30,199 Net Assets 100.0 % $486,476,722 * Non-income producing Summary of Abbreviations: ADR American Depositary Receipts ETF Exchange Traded Fund REIT Real Estate Investment Trust 93 Portfolio of Investments (continued) EQUITY INCOME FUND September 30, 2013 Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instru- ments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of September 30, 2013: Level 1 Level 2 Level 3 Total Common Stocks $ 450,347,999 $ — $ — $ 450,347,999 Preferred Stocks 2,098,615 — — 2,098,615 Short-Term U.S. Government Agency Obligations — 24,999,976 24,999,976 Short-Term U.S. Government Obligations — 8,999,933 — 8,999,933 Total Investments in Securities* $ 452,446,614 $ 33,999,909 $ — $ 486,446,523 * The Portfolio of Investments provides information on the industry categorization for common stocks and preferred stocks. There were no transfers into or from Level 1 or Level 2 by the Fund for the year ended September 30, 2013. Transfers, if any, between Levels are recognized at the end of the reporting period. 94 See notes to financial statements Portfolio Manager’s Letter GROWTH & INCOME FUND Dear Investor: I’m pleased to send you the First Investors Growth & Income Fund annual report for the fiscal year ended September 30, 2013. During the period, the Fund’s return on a net asset value basis was 24.9% for Class A shares and 24.0% for Class B shares, including dividends of 22.4 cents per share on Class A shares and 11.1 cents per share on Class B shares. The Fund’s return on a net asset value basis was 11.5% for Advisor Class shares and 11.6% for Institutional Class shares, including dividends of 8.0 cents per share on Advisor Class shares and 9.0 cents per share on Institutional Class shares. The Advisor Class shares and Institutional Class shares commenced operations on April 1, 2013, but Advisor Class shares were not available to the public until October 1, 2013. During the period under review, strong equity performance and a market rally were driven by a combination of slow but gradually improving economic conditions, accommodative monetary policy from the Federal Reserve (“the Fed”), low volatility and improving corporate fundamentals. Investor sentiment also improved, with stocks benefitting from a positive re-rating of market-valuation metrics toward more normalized historical levels, which erased the bearish views toward stocks that prevailed after the 2008–2009 market correction. Despite numerous challenges throughout the year—including worries over whether or not the Fed would “taper” its bond buying stimulus of the economy; disagreements between President Obama and the U.S. Congress on government budget and spending matters; and geopolitical conflicts around the globe—equity markets remained resilient and investors’ restored confidence barely wavered. This year’s market results were broadly positive overall, with all market sectors, styles and sizes participating. Companies with strong profitability, earnings growth, solid balance sheets and strong, free cash-flows led results. Small and mid-cap stocks flourished, as investors felt comfortable adding more risk to their portfolios. Companies with the ability to pay and raise dividends and execute share repurchases of their own stocks were also rewarded. Mergers and acquisitions also continued to drive strong performance. These conditions produced a solid year for the Fund, which continue d to invest across all market capitalization segments, allocating 68% of its holdings to large-cap, 17% to mid-cap and 15% to small-cap stocks (ranges defined by Lipper) as of September 30, 2013. All segments produced positive returns, with the large-cap segment slightly exceeding the benchmark and small- and mid-cap segments outperforming strongly. Results were also buoyed by the Fund’s stock selection within consumer discretionary, industrials, healthcare and consumer staples stocks—all sectors in which the Fund was overweighted relative to the benchmark. The Fund’s top consumer discretionary performers all generated strong earnings: CBS Corporation — up 53% — enjoyed strong broadcast ratings that produced higher earnings. CBS opened new revenue streams by reselling its programming to internet services and leveraging its content via increased syndication and international distribution deals. Auto-components supplier Delphi Automotive was up 90%, thanks to higher global automotive sales and an ever-expanding supply of digital content delivered through the center console. 95 Portfolio Manager’s Letter (continued) GROWTH & INCOME FUND Best Buy Co.—the leading consumer electronics retailer—also stood out, gaining 125% due to improved sales practices, a more competitive stance toward internet retailers, and cuts in unnecessary costs, among other changes. Within industrials, several investments benefited the Fund’s performance. Longtime holdings TAL International and Textainer Group Holdings—both of which lease freight containers—benefited from increased global trade, solid utilization, and a continued tight global supply of shipping containers. The stocks returned 45% and 30%, respectively. In the home and industrials sector, standby generator maker Generac Holdings soared 108%, thanks to an improved housing market and market share gains which helped grow earnings to record levels. Generac also paid out a $5 per share special dividend during the year. Longtime holdings of industrial-conglomerates Honeywell, United Technologies, 3M Co., ITT Corp and Pentair also contributed strongly to the Fund’s results. In healthcare, three names stood out: Shares of Gilead Sciences were up 90%, with strong performance by its HIV-drug portfolio and blockbuster potential exhibited by its new hepatitis drug. Shares of Thermo Fisher—a leading maker of diagnostic life sciences products—rallied 58% on its pending merger with competitor Life Technologies. Global generic and branded pharmaceutical maker Activis rose 69% on its takeover of Warner Chilcott (up 73%), which is also held within the fund with synergies and cost savings foretelling significantly enhanced future earnings. Occupying the Fund’s top spot for performance was its long-term holding in the consumer staples sector. Direct seller Nu Skin Enterprises was up 149% for the period. Nu Skin was the Fund’s most significant contributor to Fund returns. Global sales of its Age-Loc skincare products continued to soar and the roll-out of a new weight management product was received with great anticipation, propelling the firm to record sales and profits. On a relative basis, the Fund performed well, outperforming its benchmark. It did underperform the S&P 500 Index within the financials sector, where the Fund remains underweight. With seemingly no end to quantitative easing and increased costs from greater regulation now looking permanent, financial-sector profits and growth prospects remain anemic, impacting the ability of these companies to raise dividends and repurchase stock. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. 96 Fund Expenses (unaudited) GROWTH & INCOME FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 2 for a detailed explanation of the information presented in these examples. Annualized Beginning Ending Expenses Paid Expense Account Value Account Value During Period Expense Example Ratio (4/1/13) (9/30/13) (4/1/13–9/30/13)* Class A Shares 1.17% Actual $1,000.00 $1,106.45 $ 6.18 Hypothetical** $1,000.00 $1,019.20 $ 5.92 Class B Shares 1.95% Actual $1,000.00 $1,102.46 $10.28 Hypothetical** $1,000.00 $1,015.29 $ 9.85 Advisor Class Shares 0.97% Actual $1,000.00 $1,115.34 $ 5.14 Hypothetical** $1,000.00 $1,020.21 $ 4.91 Institutional Class Shares 0.78% Actual $1,000.00 $1,116.44 $ 4.14 Hypothetical** $1,000.00 $1,021.16 $ 3.95 * Expenses are equal to the annualized expense ratio, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). ** Assumed rate of return of 5% before expenses. Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of September 30, 2013, and are based on the total market value of investments. 97 Cumulative Performance Information (unaudited) GROWTH & INCOME FUND Comparison of change in value of $10,000 investment in the First Investors Growth & Income Fund (Class A shares) and the Standard & Poor’s 500 Index. Average Annual Total Returns* Advisor Institutional N.A.V. Only Class A Class B Class Class One Year 24.86% 24.02% N/A N/A Five Years 10.82% 10.05% N/A N/A Ten Years, Since Inception** 7.94% 7.69% 11.53% 11.64% Advisor Institutional S.E.C. Standardized Class A Class B Class Class One Year 17.66% 20.02% N/A N/A Five Years 9.52% 9.78% N/A N/A Ten Years, Since Inception** 7.30% 7.69% 11.53% 11.64% The graph compares a $10,000 investment in the First Investors Growth & Income Fund (Class A shares) beginning 9/30/03 with a theoretical investment in the Standard & Poor’s 500 Index (the “Index”). The Index is an unmanaged capitalization-weighted index of 500 stocks designed to measure performance of the broad domestic economy through changes in the aggregate market value of such stocks, which represent all major industries. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table, unless otherwise indicated, it has been assumed that the maximum sales charge was deducted from the initial $10,000 investment in the Fund and all dividends and distributions were reinvested. Class B shares, Advisor Class shares and Institutional Class shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. 98 * Average Annual Total Return figures (for the periods ended 9/30/13) include the reinvestment of all dividends and distributions. “N.A.V. Only” returns are calculated without sales charges. The Class A “S.E.C. Standardized” returns shown are based on the maximum sales charge of 5.75%. The Class B “S.E.C. Standardized” returns are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). The Advisor Class and Institutional Class “S.E.C. Standardized” returns shown are the same as the N.A.V. Only returns since these classes are sold without sales charges. During the periods shown, some of the expenses of the Advisor Class and Institutional Class were waived or assumed. If such expenses had been paid by the Advisor Class “S.E.C. Standardized” Average Annual Total Return Since Inception would have been 7.90%. The Institutional Class “S.E.C. Standardized” Average Annual Total Return Since Inception would have been 8.23%. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Standard & Poor’s and all other figures are from First Investors Management Company, Inc. ** The returns for Advisor Class shares and Institutional Class shares are for the periods beginning 4/1/13 (commencement of operations). 99 Portfolio of Investments GROWTH & INCOME FUND September 30, 2013 Shares Security Value COMMON STOCKS—98.7% Consumer Discretionary—16.5% 410,000 Best Buy Company, Inc. $ 125,000 BorgWarner, Inc. 12,673,750 430,000 CBS Corporation – Class “B” 23,718,800 820,000 Dana Holding Corporation 18,728,800 305,000 Delphi Automotive, PLC 17,818,100 380,000 GNC Holdings, Inc. – Class “A” 20,759,400 150,000 Harman International Industries, Inc. 9,934,500 180,000 Home Depot, Inc. 13,653,000 250,000 * Jarden Corporation 12,100,000 315,000 L Brands, Inc. 19,246,500 106,900 Lear Corporation 7,650,833 114,100 McDonald’s Corporation 10,977,561 325,000 Newell Rubbermaid, Inc. 8,937,500 307,900 * Orient-Express Hotels, Ltd. – Class “A” 3,996,542 439,700 Pier 1 Imports, Inc. 8,582,944 307,100 * Select Comfort Corporation 7,477,885 125,000 * Steiner Leisure, Ltd. 7,303,750 125,000 * TRW Automotive Holdings Corporation 8,913,750 85,000 Tupperware Brands Corporation 7,341,450 160,000 Walt Disney Company 10,318,400 210,000 Wyndham Worldwide Corporation 12,803,700 258,312,165 Consumer Staples—9.7% 420,000 Altria Group, Inc. 14,427,000 335,500 * Amira Nature Foods, Ltd. 4,341,370 450,000 Avon Products, Inc. 9,270,000 432,600 Coca-Cola Company 16,386,888 285,000 CVS Caremark Corporation 16,173,750 125,000 Herbalife, Ltd. 8,721,250 275,000 Nu Skin Enterprises, Inc. – Class “A” 26,328,500 126,000 PepsiCo, Inc. 10,017,000 275,000 Philip Morris International, Inc. 23,812,250 135,562 Procter & Gamble Company 10,247,131 160,000 Wal-Mart Stores, Inc. 11,833,600 151,558,739 100 Shares Security Value Energy—10.0% 138,000 Anadarko Petroleum Corporation $ 12,832,620 144,800 Chevron Corporation 17,593,200 230,000 ConocoPhillips 15,987,300 100,000 Devon Energy Corporation 5,776,000 215,000 Ensco, PLC – Class “A” 11,556,250 240,490 ExxonMobil Corporation 20,691,760 31,700 Hess Corporation 2,451,678 6,920 Hugoton Royalty Trust 51,692 348,019 Marathon Oil Corporation 12,138,903 142,509 Marathon Petroleum Corporation 9,166,179 142,500 National Oilwell Varco, Inc. 11,130,675 425,000 Noble Corporation 16,052,250 115,000 Phillips 66 6,649,300 48,300 Schlumberger, Ltd. 4,267,788 302,900 Suncor Energy, Inc. 10,837,762 157,183,357 Financials—9.5% 230,000 American Express Company 17,369,600 140,000 Ameriprise Financial, Inc. 12,751,200 120,000 Armada Hoffler Properties, Inc. (REIT) 1,189,200 275,000 Discover Financial Services 13,898,500 100,000 Financial Select Sector SPDR Fund (ETF) 1,992,000 225,000 FirstMerit Corporation 4,884,750 187,500 * Health Insurance Innovations, Inc. – Class “A” 2,240,625 85,000 Invesco, Ltd. 2,711,500 396,730 JPMorgan Chase & Company 20,506,974 125,000 M&T Bank Corporation 13,990,000 100,000 MetLife, Inc. 4,695,000 100,000 Morgan Stanley 2,695,000 165,000 PNC Financial Services Group, Inc. 11,954,250 100,000 SPDR S&P Regional Banking (ETF) 3,565,000 357,666 Sunstone Hotel Investors, Inc. (REIT) 4,556,665 355,000 U.S. Bancorp 12,985,900 350,000 Urstadt Biddle Properties, Inc. – Class “A” (REIT) 6,958,000 237,050 Wells Fargo & Company 9,794,906 148,739,070 101 Portfolio of Investments (continued) GROWTH & INCOME FUND September 30, 2013 Shares Security Value Health Care—12.5% 341,600 Abbott Laboratories $ 11,337,704 230,000 AbbVie, Inc. 10,287,900 105,000 * Actavis, Inc. 15,120,000 100,000 Baxter International, Inc. 6,569,000 75,000 Covidien, PLC 4,570,500 200,000 * Express Scripts Holding Company 12,356,000 390,000 * Gilead Sciences, Inc. 24,507,600 270,625 Johnson & Johnson 23,460,481 9,375 * Mallinckrodt, PLC 413,344 60,000 McKesson Corporation 7,698,000 303,300 Merck & Company, Inc. 14,440,113 140,000 Omnicare, Inc. 7,770,000 829,301 Pfizer, Inc. 23,809,232 260,000 Thermo Fisher Scientific, Inc. 23,959,000 265,900 Warner Chilcott, PLC – Class “A” 6,075,815 103,905 Zoetis, Inc. 3,233,524 195,608,213 Industrials—13.9% 185,000 3M Company 22,090,850 80,000 * ADT Corporation 3,252,800 250,000 Altra Holdings, Inc. 6,727,500 129,400 * Armstrong World Industries, Inc. 7,111,824 107,000 Caterpillar, Inc. 8,920,590 150,000 Chicago Bridge & Iron Company NV – NY Shares 10,165,500 150,000 Dover Corporation 13,474,500 45,000 * Esterline Technologies Corporation 3,595,050 370,000 Generac Holdings, Inc. 15,776,800 385,000 General Electric Company 9,197,650 209,700 Honeywell International, Inc. 17,413,488 120,000 ITT Corporation 4,314,000 30,000 Lockheed Martin Corporation 3,826,500 227,072 Pentair, Ltd. 14,746,055 35,000 Raytheon Company 2,697,450 145,000 Ryder System, Inc. 8,656,500 100,000 Snap-on, Inc. 9,950,000 294,300 * TAL International Group, Inc. 13,752,639 130,500 Textainer Group Holdings, Ltd. 4,942,035 95,000 Triumph Group, Inc. 6,670,900 102 Shares Security Value Industrials (continued) 372,475 Tyco International, Ltd. $ 13,029,175 154,700 United Technologies Corporation 16,679,754 216,991,560 Information Technology—17.7% 50,000 Apple, Inc. 23,837,500 350,000 * ARRIS Group, Inc. 5,971,000 180,000 Avago Technologies, Ltd. 7,761,600 160,000 * Blackhawk Network Holdings, Inc. 3,844,800 189,000 * CDW Corporation 4,314,870 875,000 Cisco Systems, Inc. 20,492,500 100,000 * eBay, Inc. 5,579,000 700,000 EMC Corporation 17,892,000 418,500 Hewlett-Packard Company 8,780,130 583,775 Intel Corporation 13,380,123 151,425 International Business Machines Corporation 28,040,881 425,000 Intersil Corporation – Class “A” 4,772,750 590,000 Mentor Graphics Corporation 13,788,300 876,345 Microsoft Corporation 29,191,052 287,400 * NeuStar, Inc. – Class “A” 14,220,552 350,000 Oracle Corporation 11,609,500 150,000 * PTC, Inc. 4,264,500 310,000 QUALCOMM, Inc. 20,881,600 455,200 Symantec Corporation 11,266,200 375,000 * Take-Two Interactive Software, Inc. 6,810,000 225,000 TE Connectivity, Ltd. 11,650,500 250,000 * Yahoo!, Inc. 8,290,000 276,639,358 Materials—6.7% 156,900 Celanese Corporation – Series “A” 8,282,751 160,000 Cytec Industries, Inc. 13,017,600 160,000 Eastman Chemical Company 12,464,000 375,000 Freeport-McMoRan Copper & Gold, Inc. 12,405,000 355,000 International Paper Company 15,904,000 220,000 LyondellBasell Industries NV – Class “A” 16,110,600 40,000 Praxair, Inc. 4,808,400 170,000 Rock-Tenn Company – Class “A” 17,215,900 135,000 RPM International, Inc. 4,887,000 105,095,251 103 Portfolio of Investments (continued) GROWTH & INCOME FUND September 30, 2013 Shares or Principal Amount Security Value Telecommunication Services—2.1% 435,300 AT&T, Inc. $ 14,721,846 396,400 Verizon Communications, Inc. 18,496,024 33,217,870 Utilities—.1% 50,000 Atmos Energy Corporation 2,129,500 Total Value of Common Stocks (cost $995,808,461) 1,545,475,083 SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—.8% Federal Home Loan Bank: $4,000M 0.02%, 10/2/2013 3,999,998 9,500M 0.02%, 10/11/2013 9,499,947 Total Value of Short-Term U.S. Government Agency Obligations (cost $13,499,945) 13,499,945 SHORT-TERM U.S. GOVERNMENT OBLIGATIONS—.7% U.S. Treasury Bills: 10,000M 0.016%, 10/17/2013 9,999,929 1,000M 0.01%, 11/7/2013 999,990 Total Value of Short-Term U.S. Government Obligations (cost $10,999,919) 10,999,919 Total Value of Investments (cost $1,020,308,325) 100.2 % 1,569,974,947 Excess of Liabilities Over Other Assets (.2 ) (3,629,205) Net Assets 100.0 % $1,566,345,742 * Non-income producing Summary of Abbreviations: ETF Exchange Traded Fund REIT Real Estate Investment Trust 104 Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observ- able for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of September 30, 2013: Level 1 Level 2 Level 3 Total Common Stocks $ 1,545,475,083 $ — $ — $ 1,545,475,083 Short-Term U.S. Government Agency Obligations — 13,499,945 — 13,499,945 Short-Term U.S. Government Obligations — 10,999,919 — 10,999,919 Total Investments in Securities* $ 1,545,475,083 $ 24,499,864 $ — $ 1,569,974,947 * The Portfolio of Investments provides information on the industry categorization for common stocks. There were no transfers into or from Level 1 or Level 2 by the Fund for the year ended September 30, 2013. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 105 Portfolio Managers’ Letter GLOBAL FUND Dear Investor: We are pleased to send you the First Investors Global Fund annual report for the fiscal year ended September 30, 2013. During the period, the Fund’s return on a net asset value basis was 18.6% for Class A shares and 17.6% for Class B shares, including dividends of 3.5 cents per share on Class A shares and 2.5 cents on Class B shares. The Fund’s return on a net asset value basis was 10.0% for Advisor Class shares and 10.2% for Institutional shares Class and no dividends were declared on the Advisor Class and Institutional Class during the period. The Advisor Class shares and Institutional Class shares commenced operations on April 1, 2013, but Advisor Class shares were not available to the public until October 1, 2013. Global equities rose during the period, thanks to stronger liquidity unleashed by aggressive monetary policy from central banks worldwide, which produced renewed enthusiasm for stocks. The broad-based global rally was aided by encouraging data in China; further evidence of a European economic recovery; and solid corporate earnings. Additionally, a more accommodating stance by the European Central Bank (ECB) and the U.S. Federal Reserve (“the Fed”) increased investors’ risk appetites. In particular, the Federal Open Market Committee’s (FOMC) surprising “no taper” decision helped ease near-term concerns that rapidly rising interest rates would derail the rally. While geopolitical fears over Syria dissipated somewhat in September, investors quickly shifted their worries to political paralysis in the U.S. Congress. The possibility of an imminent government shutdown and an even more contentious debt ceiling battle in October ended the period on a sour note. Within the MSCI All Country World Index, all ten sectors posted positive returns. Consumer discretionary (34.5%), industrials (26.7%) and healthcare (26.5%) led the index, while the materials (0.9%), energy (6.4%), and utilities (8.6%) sectors posted more modest gains. On a regional basis, Japan (31.6%) and Europe ex UK (29.3%) outperformed, while Emerging Markets (1.3%) lagged. The Fund’s relative outperformance was primarily due to strong security selection in the financials, consumer discretionary and consumer staples sectors, which more than offset weaker stock selection in energy, health care and information technology. Sector allocation — a result of our bottom-up stock selection process — also contributed positively to relative returns, thanks mainly to a below-benchmark allocation in the weaker performing materials and energy sectors. Top contributors to relative performance included Green Mountain Coffee, a leading provider of single-cup brewers and k-cups for coffee and other beverages; AXA, a 106 France-based global insurance and investment management company; and Lowe’s, a home improvement retailer. Roche Holding, a Swiss pharmaceutical and diagnostics firm, was among the top contributors to absolute returns during the period. The largest detractors to relative performance included Barrick Gold, a Canada-based gold exploration and mining company; SABESP, a water utility firm based in Brazil; and BG Group, a UK-based natural gas-focused oil and gas exploration company. Personal electronics device maker Apple was among the largest detractors from absolute returns. At the end of the period, the Fund’s largest overweight allocations were to the health care, industrials, and consumer discretionary sectors, while the Fund remained underweight in materials, telecommunication services and energy relative to the benchmark. The Fund did not utilize derivatives during the period. On a regional basis, relative returns were aided by underweighting in the weaker performing emerging markets and overweighting in Europe ex UK. Security selection within the UK and Japan, as well as a small cash position in an upward trending market, detracted modestly from relative performance during the period. Further, the portfolio moved to exceed benchmark exposure in Japan, where we believe the three forces of monetary, fiscal and corporate policy all worked together more effectively — and for the first time — companies became more shareholder-friendly. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. * Matthew E. Megargel is part of a team of portfolio managers who have managed the U.S. portion of the Fund since 2000. 107 Fund Expenses (unaudited) GLOBAL FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 2 for a detailed explanation of the information presented in these examples. Annualized Beginning Ending Expenses Paid Expense Account Value Account Value During Period Expense Example Ratio (4/1/13) (9/30/13) (4/1/13–9/30/13)* Class A Shares 1.54% Actual $1,000.00 $1,094.26 $ 8.08 Hypothetical** $1,000.00 $1,017.35 $ 7.79 Class B Shares 2.36% Actual $1,000.00 $1,088.89 $12.36 Hypothetical** $1,000.00 $1,013.24 $11.91 Advisor Class Shares 1.27% Actual $1,000.00 $1,100.28 $ 6.69 Hypothetical** $1,000.00 $1,018.70 $ 6.43 Institutional Class Shares 1.14% Actual $1,000.00 $1,101.65 $ 6.01 Hypothetical** $1,000.00 $1,019.35 $ 5.77 * Expenses are equal to the annualized expense ratio, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). ** Assumed rate of return of 5% before expenses. Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of September 30, 2013, and are based on the total market value of investments. 108 Cumulative Performance Information (unaudited) GLOBAL FUND Comparison of change in value of $10,000 investment in the First Investors Global Fund (Class A shares) and the Morgan Stanley Capital International (“MSCI”) All Country World Index. Average Annual Total Returns* Advisor Institutional N.A.V. Only Class A Class B Class Class One Year 18.56% 17.55% N/A N/A Five Years 7.24% 6.44% N/A N/A Ten Years, Since Inception** 7.26% 6.97% 10.03% 10.17% Advisor Institutional S.E.C. Standardized Class A Class B Class Class One Year 11.81% 13.55% N/A N/A Five Years 5.98% 6.13% N/A N/A Ten Years, Since Inception** 6.63% 6.97% 10.03% 10.17% The graph compares a $10,000 investment in the First Investors Global Fund (Class A shares) beginning 9/30/03 with a theoretical investment in the MSCI All Country World Index (the “Index”). The Index is a free float-adjusted market capitalization weighted index designed to measure the equity market performance of developed and emerging market country indices. The Index consists of 45 country indices including 24 developed and 21 emerging market country indices. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table, unless otherwise indicated, it has been assumed that the maximum sales charge was deducted from the initial $10,000 investment in the Fund and all dividends and distributions were reinvested. Class B shares, Advisor Class shares and Institutional Class shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. 109 Cumulative Performance Information (unaudited) (continued) GLOBAL FUND * Average Annual Total Return figures (for the periods ended 9/30/13) include the reinvestment of all dividends and distributions. “N.A.V. Only” returns are calculated without sales charges. The Class A “S.E.C. Standardized” returns shown are based on the maximum sales charge of 5.75%. The Class B “S.E.C. Standardized” returns are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). The Advisor Class and Institutional Class “S.E.C. Standardized” returns shown are the same as the N.A.V. Only returns since these classes are sold without sales charges. During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Class A “S.E.C. Standardized” Average Annual Total Return for One Year, Five Years and Ten Years would have been 11.78%, 5.96% and 6.62%, respectively. The Class B “S.E.C. Standardized” Average Annual Total Return for One Year, Five Years and Ten Years would have been 13.53%, 6.10% and 6.99%, respectively. The Advisor Class “S.E.C. Standardized” Average Annual Total Return Since Inception would have been 6.24%. The Institutional Class “S.E.C. Standardized” Average Annual Total Return Since Inception would have been 6.54%. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Morgan Stanley & Co., Inc. and all other figures are from First Investors Management Company, Inc. ** The returns for Advisor Class shares and Institutional Class shares are for the periods beginning 4/1/13 (commencement of operations). 110 Portfolio of Investments GLOBAL FUND September 30, 2013 Shares Security Value COMMON STOCKS—97.1% United States—48.4% 6,000 Accenture, PLC – Class “A” $ 441,840 13,900 Aetna, Inc. 889,878 36,600 Aflac, Inc. 2,268,834 34,395 AGCO Corporation 2,078,146 89,050 Altria Group, Inc. 3,058,868 24,280 American International Group, Inc. 1,180,736 18,515 Ameriprise Financial, Inc. 1,686,346 41,050 Amgen, Inc. 4,595,137 29,520 Anadarko Petroleum Corporation 2,745,065 8,065 Apple, Inc. 3,844,989 37,000 Assured Guaranty, Ltd. 693,750 44,000 AT&T, Inc. 1,488,080 4,620 * AutoZone, Inc. 1,953,013 11,100 * B/E Aerospace, Inc. 819,402 10,300 * Bed Bath & Beyond, Inc. 796,808 13,100 Belden, Inc. 839,055 3,500 * Biogen IDEC, Inc. 842,660 10,755 BlackRock, Inc. 2,910,518 9,200 * Cameron International Corporation 537,004 34,455 CBS Corporation – Class “B” 1,900,538 21,685 * Check Point Software Technologies, Ltd. 1,226,504 42,195 Chevron Corporation 5,126,692 25,090 Chicago Bridge & Iron Company NV – NY Shares 1,700,349 18,665 Cigna Corporation 1,434,592 139,880 Cisco Systems, Inc. 3,275,990 99,815 Citigroup, Inc. 4,842,026 10,600 * Cognizant Technology Solutions Corporation – Class “A” 870,472 44,945 Covidien, PLC 2,738,948 39,745 CVS Caremark Corporation 2,255,529 89,100 D.R. Horton, Inc. 1,731,213 12,000 Deere & Company 976,680 45,695 * Dollar Tree, Inc. 2,611,926 34,690 Eaton Corporation, PLC 2,388,060 47,475 * eBay, Inc. 2,648,630 19,670 Eli Lilly & Company 989,991 131,680 EMC Corporation 3,365,741 58,420 Ensco, PLC – Class “A” 3,140,075 11,400 * Express Scripts Holding Company 704,292 24,400 FedEx Corporation 2,784,284 21,400 Flowserve Corporation 1,335,146 15,600 * Gilead Sciences, Inc. 980,304 111 Portfolio of Investments (continued) GLOBAL FUND September 30, 2013 Shares Security Value United States (continued) 4,665 * Google, Inc. – Class “A” $ 4,086,120 17,940 * Green Mountain Coffee Roasters, Inc. 1,351,420 9,200 Harley-Davidson, Inc. 591,008 31,300 * Hertz Global Holdings, Inc. 693,608 32,400 Hewlett-Packard Company 679,752 11,820 Honeywell International, Inc. 981,533 16,200 IAC/InterActiveCorp 885,654 2,400 International Business Machines Corporation 444,432 209,530 Interpublic Group of Companies., Inc. 3,599,725 46,080 * JDS Uniphase Corporation 677,837 21,840 Johnson & Johnson 1,893,310 93,380 JPMorgan Chase & Company 4,826,812 29,100 Las Vegas Sands Corporation 1,932,822 84,250 Lowe’s Companies, Inc. 4,011,143 18,965 Mattel, Inc. 793,875 15,365 McKesson Corporation 1,971,330 64,860 Merck & Company, Inc. 3,087,985 109,315 Microsoft Corporation 3,641,283 18,100 * Monster Beverage Corporation 945,725 17,920 NextEra Energy, Inc. 1,436,467 51,935 Norfolk Southern Corporation 4,017,172 84,900 Oracle Corporation 2,816,133 103,166 Pfizer, Inc. 2,961,896 8,900 Philip Morris International, Inc. 770,651 57,075 PNC Financial Services Group, Inc. 4,135,084 34,760 Procter & Gamble Company 2,627,508 8,510 QUALCOMM, Inc. 573,234 12,300 Ross Stores, Inc. 895,440 1,200 Schlumberger, Ltd. 106,032 32,375 St. Jude Medical, Inc. 1,736,595 19,540 Starwood Hotels & Resorts Worldwide, Inc. 1,298,433 27,045 UnitedHealth Group, Inc. 1,936,692 17,400 Waddell & Reed Financial, Inc. – Class “A” 895,752 46,165 Walgreen Company 2,483,677 12,830 Wal-Mart Stores, Inc. 948,907 7,900 Walt Disney Company 509,471 33,000 Wells Fargo & Company 1,363,560 30,365 * WESCO International, Inc. 2,323,833 28,300 * Whiting Petroleum Corporation 1,693,755 17,624 Zoetis, Inc. 548,459 155,872,236 112 Shares Security Value Japan—10.9% 93,600 Aeon Company, Ltd. $ 12,370 Aeon Mall Company, Ltd. 367,350 47,200 Aisin Seiki Company, Ltd. 2,013,065 89,500 Asahi Group Holdings, Ltd. 2,352,311 121,000 Bank of Yokohama, Ltd. 691,781 10,400 Daito Trust Construction Company, Ltd. 1,039,735 41,000 Daiwa House Industry Company, Ltd. 772,158 42,800 Dentsu, Inc. 1,626,945 35,700 Eisai Company, Ltd. 1,451,648 2,000 FamilyMart Company, Ltd. 86,522 17,260 Honda Motor Company, Ltd. 656,979 90,900 Japan Tobacco, Inc. 3,270,084 170,100 Mitsubishi Electric Corporation 1,785,508 529,990 Mitsubishi UFJ Financial Group, Inc. 3,386,535 36,000 Mitsui Fudosan Company, Ltd. 1,208,866 224,600 Nomura Holdings, Inc. 1,751,022 25,000 Nomura Research Institute, Ltd. 868,790 27,900 * Olympus Corporation 848,160 16,600 Omron Corporation 599,715 19,700 Ono Pharmaceutical Company, Ltd. 1,210,609 58,300 ORIX Corporation 947,653 177,100 Rakuten, Inc. 2,680,189 105,320 T&D Holdings, Inc. 1,303,016 17,400 THK Company, Ltd. 385,504 74,900 Tokio Marine Holdings, Inc. 2,446,415 35,039,259 France—8.9% 31,353 Accor SA 1,304,642 25,243 Air Liquide SA 3,517,837 2,693 AtoS 210,449 155,046 AXA SA 3,594,178 39,684 BNP Paribas SA 2,685,925 19,468 Bureau Veritas SA 614,024 26,952 Cap Gemini SA 1,604,190 15,567 Essilor International SA 1,675,253 70,659 * Peugeot SA 1,162,123 96,284 Rexel SA 2,450,306 24,781 Safran SA 1,527,470 22,974 Sanofi 2,331,484 113 Portfolio of Investments (continued) GLOBAL FUND September 30, 2013 Shares Security Value France (continued) 40,686 Schneider Electric SA $ 13,340 Technip SA 1,567,234 3,543 Unibail-Rodamco 879,587 28,567,431 United Kingdom—7.8% 41,629 AstraZeneca, PLC 2,167,707 16,900 AstraZeneca, PLC (ADR) 877,617 273,254 BAE Systems, PLC 2,010,763 216,821 Barclays, PLC 932,227 70,102 BG Group, PLC 1,340,147 300,916 BP, PLC 2,110,520 19,340 BP, PLC (ADR) 812,860 8,188 Derwent London, PLC 314,122 98,945 Diageo, PLC 3,148,563 274,012 Direct Line Insurance Group, PLC 946,047 76,712 Experian, PLC 1,462,163 35,693 Great Portland Estates, PLC 311,550 252,281 Kingfisher, PLC 1,576,577 739,328 * Lloyds Banking Group, PLC 880,953 115,116 National Grid, PLC 1,361,796 180,295 Rexam, PLC 1,406,132 173,542 * Rolls-Royce Holdings, PLC 3,125,111 6,209 Schroders, PLC 259,014 25,043,869 Switzerland—3.7% 13,224 Compagnie Financiere Richemont SA 1,324,959 75,865 Julius Baer Group, Ltd. 3,540,507 19,399 Roche Holding AG – Genusscheine 5,232,420 92,200 * UBS AG – Registered 1,886,315 11,984,201 Belgium—3.2% 50,702 Anheuser-Busch InBev NV 5,050,022 40,085 Anheuser-Busch InBev NV (ADR) 3,976,432 25,395 Umicore SA 1,234,446 10,260,900 114 Shares Security Value Italy—2.8% 140,143 Assicurazioni Generali SpA $ 32,171 Banca Generali SpA 727,260 668,463 Intesa Sanpaolo 1,379,925 118,618 * Mediaset SpA 481,704 582,412 Snam Rete Gas SpA 2,951,716 83,505 UniCredit SpA 532,631 8,871,391 Canada—1.7% 37,800 Barrick Gold Corporation 703,836 20,300 Canadian National Railway Company 2,062,191 24,000 Suncor Energy, Inc. 859,928 33,990 Tim Hortons, Inc. 1,975,117 5,601,072 Netherlands—1.1% 7,485 ASML Holding NV – NY Shares (ADR) 739,219 73,955 * NXP Semiconductors NV 2,751,866 3,491,085 Hong Kong—1.0% 290,200 AIA Group, Ltd. 1,363,970 63,000 Link REIT (REIT) 309,104 500,530 MGM China Holdings, Ltd. 1,661,947 3,335,021 Germany—1.0% 5,397 Brenntag AG 898,964 9,409 Continental AG 1,595,890 12,866 Lanxess AG 835,626 3,330,480 China—1.0% 30,800 China Pacific Insurance Group Company, Ltd. 110,409 178,000 ENN Energy Holdings, Ltd. 989,252 1,768,000 Lenovo Group, Ltd. 1,848,898 20,000 Shanghai Fosun Pharmaceutical Group Company, Ltd. 34,816 410,000 Skyworth Digital Holdings, Ltd. 195,612 3,178,987 115 Portfolio of Investments (continued) GLOBAL FUND September 30, 2013 Shares Security Value Taiwan—.9% 180,300 Taiwan Semiconductor Manufacturing Company, Ltd. (ADR) $ Spain—.9% 236,253 * Banco Popular Espanol SA 1,269,307 97,031 * Telefonica SA 1,511,800 2,781,107 Sweden—.8% 58,562 Assa Abloy AB – Class “B” 2,689,634 Ireland—.5% 72,229 CRH, PLC 1,728,789 Austria—.4% 37,036 Erste Group Bank AG 1,171,130 Portugal—.4% 70,091 Galp Energia SGPS SA 1,166,539 Finland—.3% 9,940 Kone Oyj-B 887,380 India—.3% 108,856 ITC, Ltd. 591,879 6,079 United Spirits, Ltd. 245,976 837,855 Brazil—.2% 42,874 Cia de Saneamento Basico do Estado de Sao Paulo (ADR) 427,025 26,200 Mills Estruturas e Servicos 358,153 785,178 United Arab Emirates—.2% 23,100 * Al Noor Hospitals Group, PLC 305,626 84,106 NMC Health, PLC 445,244 750,870 Norway—.2% 17,534 * Algeta ASA 676,375 116 Shares or Principal Amount Security Value Panama—.2% 4,430 Copa Holdings SA – Class “A” $ 614,308 Mexico—.2% 197,400 Fibra Uno Administracion SA 544,195 Malaysia—.1% 375,100 Airasia Berhad 294,602 Total Value of Common Stocks (cost $240,603,412) 312,561,782 PREFERRED STOCKS—1.2% Germany 36,913 * ProSiebenSat.1 Media AG 1,568,980 9,000 Volkswagen AG 2,122,871 Total Value of Preferred Stocks (cost $3,424,274) 3,691,851 SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—.5% United States $1,500M Federal Home Loan Bank, 0.02%, 10/11/2013 (cost $1,499,992) 1,499,992 Total Value of Investments (cost $245,527,678) 98.8 % 317,753,625 Other Assets, Less Liabilities 1.2 3,997,034 Net Assets 100.0 % $321,750,659 * Non income producing Summary of Abbreviations: ADR American Depositary Receipts REIT Real Estate Investment Trust 117 Portfolio of Investments (continued) GLOBAL FUND September 30, 2013 Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observ- able for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of September 30, 2013: Level 1 Level 2 Level 3 Total Common Stocks United States $ 155,872,236 $ — $ — $ 155,872,236 Japan 35,039,259 — — 35,039,259 France 28,567,431 — — 28,567,431 United Kingdom 25,043,869 — — 25,043,869 Switzerland 11,984,201 — — 11,984,201 Belgium 10,260,900 — — 10,260,900 Italy 8,871,391 — — 8,871,391 Canada 5,601,072 — — 5,601,072 Netherlands 3,491,085 — — 3,491,085 Hong Kong 3,335,021 — — 3,335,021 Germany 3,330,480 — — 3,330,480 China 3,178,987 — — 3,178,987 Taiwan 3,057,888 — — 3,057,888 Spain 2,781,107 — — 2,781,107 Sweden 2,689,634 — — 2,689,634 Ireland 1,728,789 — — 1,728,789 Austria 1,171,130 — — 1,171,130 Portugal 1,166,539 — — 1,166,539 Finland 887,380 — — 887,380 118 Level 1 Level 2 Level 3 Total Common Stocks (continued) India $ 837,855 $ — $ — $ 837,855 Brazil 785,178 — — 785,178 United Arab Emirates 750,870 — — 750,870 Norway 676,375 — — 676,375 Panama 614,308 — — 614,308 Mexico 544,195 — — 544,195 Malaysia 294,602 — — 294,602 Preferred Stocks Germany 3,691,851 — — 3,691,851 Short-Term U.S. Government Agency Obligations — 1,499,992 — 1,499,992 Total Investments in Securities $ 316,253,633 $ 1,499,992 $ — $ 317,753,625 During the year ended September 30, 2013, there were no transfers between Level 1 investments and Level 2 investments that had a material impact to the Fund. This does not include transfers between Level 1 investments and Level 2 investments due to the Fund utilizing international fair value pricing during the period. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 119 Portfolio Manager’s Letter SELECT GROWTH FUND Dear Investor: I’m pleased to send you the First Investors Select Growth Fund annual report for the fiscal year ended September 30, 2013. During the period, the Fund’s return on a net asset value basis was 15.8% for Class A shares and 15.0% for Class B shares. The Fund’s return on a net asset value basis was 9.5% for Advisor Class shares and 9.6% for Institutional Class shares. The Advisor Class shares and Institutional Class shares commenced operations on April 1, 2013, but Advisor Class shares were not available to the public until October 1, 2013. The Fund’s relative performance during the fiscal year was impacted by a market dominated by value drivers, whereby stocks with the lowest price-to-earnings and price-to-book value ratios posted the best returns. In this environment, companies exhibiting unexpected good business fundamentals that resulted in positive earnings revisions and surprisingly positive earnings — and on which the Fund focused — underperformed. Sector-wise, healthcare and consumer staples delivered most of the Fund’s positive performance during the fiscal year — starting with pharmaceutical company Actavis, which posted strong revenue growth and earnings growth and whose stock price got a lift from speculation that the company was an acquisition target. In May, the company announced its intention to merge with Warner-Chilcott. The stock ultimately gained 69% during the year. Pharmaceutical distributor Omnicare showed stable revenue growth and strong improvement in cost controls to drive profitability, with shares increasing 65% in value over the year. In consumer staples, grocery company Kroger and wholesale retailer Costco delivered outstanding performance, gaining 75% and 31%, respectively. On the negative side, the information technology and consumer discretionary sectors were challenging for the Fund over the last 12 months. Despite good returns in Alliance Data Systems and NetApp, and reduced exposure to Apple in early November, negative moves in several holdings generated significant underperformance for the Fund — including SolarWinds and VMware, which were down 35% and 23%, respectively. Despite several years of very strong performance for the Fund by the consumer discretionary sector, some retailers disappointed during the year. Ross Stores and Bed Bath & Beyond were both down 10% for the fiscal year and Abercrombie & Fitch declined 20% as teen shoppers significantly curtailed back-to-school clothing purchases. While a strong 15.7% absolute return is disappointing relative to benchmark performance, we are encouraged by the strong business fundamentals most of the portfolio holdings are delivering as well as signs that investors are starting to favor these companies with better stock performance. 120 We continue to believe our focus on high-quality companies with strong earnings expectations are the key to generating excess return over the long term. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. 121 Fund Expenses (unaudited) SELECT GROWTH FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 2 for a detailed explanation of the information presented in these examples. Annualized Beginning Ending Expenses Paid Expense Account Value Account Value During Period Expense Example Ratio (4/1/13) (9/30/13) (4/1/13–9/30/13)* Class A Shares 1.31% Actual $1,000.00 $1,085.78 $ 6.85 Hypothetical** $1,000.00 $1,018.50 $ 6.63 Class B Shares 2.11% Actual $1,000.00 $ 933.17 $10.23 Hypothetical** $1,000.00 $1,014.49 $10.66 Advisor Class Shares 1.02% Actual $1,000.00 $1,094.56 $ 5.36 Hypothetical** $1,000.00 $1,019.96 $ 5.17 Institutional Class Shares 0.89% Actual $1,000.00 $1,095.74 $ 4.68 Hypothetical** $1,000.00 $1,020.61 $ 4.51 * Expenses are equal to the annualized expense ratio, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). ** Assumed rate of return of 5% before expenses. Portfolio Composition BY SECTOR Portfolio holdings and allocations are subject to change. Percentages are as of September 30, 2013, and are based on the total market value of investments. 122 Cumulative Performance Information (unaudited) SELECT GROWTH FUND Comparison of change in value of $10,000 investment in the First Investors Select Growth Fund (Class A shares) and the Russell 3000 Growth Index. Average Annual Total Returns* Advisor Institutional N.A.V. Only Class A Class B Class Class One Year 15.79% 15.03% N/A N/A Five Years 6.67% 5.94% N/A N/A Ten Years, Since Inception** 5.63% 5.40% 9.46% 9.57% Advisor Institutional S.E.C. Standardized Class A Class B Class Class One Year 9.09% 11.03% N/A N/A Five Years 5.41% 5.62% N/A N/A Ten Years, Since Inception** 5.01% 5.40% 9.46% 9.57% The graph compares a $10,000 investment in the First Investors Select Growth Fund (Class A shares) beginning 9/30/03 with a theoretical investment in the Russell 3000 Growth Index (the “Index”). The Index is an unmanaged index that measures the performance of those Russell 3000 Index companies with higher price-to-book ratios and higher forecasted growth values (the Russell 3000 Index is an unmanaged index that measures the performance of the 3,000 largest U.S. companies based on total market capitalization). It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table, unless otherwise indicated, it has been assumed that the maximum sales charge was deducted from the initial $10,000 investment in the Fund. Class B shares, Advisor Class shares and Institutional Class shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. 123 Cumulative Performance Information (unaudited) (continued) SELECT GROWTH FUND * Average Annual Total Return figures (for the periods ended 9/30/13) include the reinvestment of all dividends and distributions. “N.A.V. Only” returns are calculated without sales charges. The Class A “S.E.C. Standardized” returns shown are based on the maximum sales charge of 5.75%. The Class B “S.E.C. Standardized” returns are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). The Advisor Class and Institutional Class “S.E.C. Standardized” returns shown are the same as the N.A.V. Only returns since these classes are sold without sales charges. During the periods shown, some of the expenses of the Advisor Class and Institutional Class were waived or assumed. If such expenses had been paid by the Advisor Class the “S.E.C. Standardized” Average Annual Total Return Since Inception would have been 5.85%. The Institutional Class “S.E.C. Standardized” Average Annual Total Return Since Inception would have been 6.14%. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Frank Russell and Company and all other figures are from First Investors Management Company, Inc. **The returns for Advisor Class shares and Institutional Class shares are for the periods beginning 4/1/13 (commencement of operations). 124 Portfolio of Investments SELECT GROWTH FUND September 30, 2013 Shares Security Value COMMON STOCKS—98.9% Consumer Discretionary—20.7% 76,000 BorgWarner, Inc. $ 306,200 Gentex Corporation 7,835,658 137,800 Home Depot, Inc. 10,452,130 11,100 * Priceline.com, Inc. 11,221,545 131,000 Starbucks Corporation 10,083,070 220,800 TJX Companies, Inc. 12,450,912 45,240 Whirlpool Corporation 6,624,946 66,373,901 Consumer Staples—7.8% 67,000 Costco Wholesale Corporation 7,713,040 71,800 Kimberly-Clark Corporation 6,764,996 260,100 Kroger Company 10,492,434 24,970,470 Energy—6.1% 44,300 Chevron Corporation 5,382,450 47,700 ExxonMobil Corporation 4,104,108 72,700 Helmerich & Payne, Inc. 5,012,665 151,300 Valero Energy Corporation 5,166,895 19,666,118 Financials—8.6% 153,000 American Express Company 11,554,560 128,900 Discover Financial Services 6,514,606 55,400 Travelers Companies, Inc. 4,696,258 129,700 U.S. Bancorp 4,744,426 27,509,850 Health Care—16.5% 81,700 * Actavis, Inc. 11,764,800 84,600 Cooper Companies, Inc. 10,971,774 57,500 Johnson & Johnson 4,984,675 70,600 McKesson Corporation 9,057,980 111,100 Omnicare, Inc. 6,166,050 193,500 ResMed, Inc. 10,220,670 53,165,949 125 Portfolio of Investments (continued) SELECT GROWTH FUND September 30, 2013 Shares or Principal Amount Security Value Industrials—14.7% 108,000 Alaska Air Group, Inc. $ 6,762,960 202,800 AMETEK, Inc. 9,332,856 90,000 Boeing Company 10,575,000 94,400 Rockwell Automation, Inc. 10,095,136 164,000 Wabtec Corporation 10,310,680 47,076,632 Information Technology—22.3% 54,700 * Alliance Data Systems Corporation 11,567,409 163,900 * AOL, Inc. 5,667,662 28,100 Apple, Inc. 13,396,675 190,899 * CoreLogic, Inc. 5,163,818 242,100 Hewlett-Packard Company 5,079,258 248,600 NetApp, Inc. 10,595,332 85,600 SanDisk Corporation 5,094,056 112,800 * VMware, Inc. – Class “A” 9,125,520 92,619 Western Digital Corporation 5,872,044 71,561,774 Materials—2.2% 70,900 Rock-Tenn Company – Class “A” 7,180,043 Total Value of Common Stocks (cost $237,861,344) 317,504,737 SHORT-TERM U.S. GOVERNMENT OBLIGATIONS—.9% $3,000M U.S. Treasury Bill, 0.0005%, 10/10/2013 (cost $3,000,000) 3,000,000 Total Value of Investments (cost $240,861,344) 99.8 % 320,504,737 Other Assets, Less Liabilities .2 638,991 Net Assets 100.0 % $321,143,728 * Non-income producing 126 Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instru- ments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of September 30, 2013: Level 1 Level 2 Level 3 Total Common Stocks $ 317,504,737 $ — $ — $ 317,504,737 Short-Term U.S. Government Obligations — 3,000,000 — 3,000,000 Total Investments in Securities* $ 317,504,737 $ 3,000,000 $ — $ 320,504,737 * The Portfolio of Investments provides information on the industry categorization for common stocks. There were no transfers into or from Level 1 and Level 2 by the Fund for the year ended September 30, 2013. Transfers, if any, between Levels are recognized at the end of the reporting period. See notes to financial statements 127 Portfolio Managers’ Letter OPPORTUNITY FUND Dear Investor: We are pleased to send you the First Investors Opportunity Fund annual report for the fiscal year ended September 30, 2013. During the period, the Fund’s return on a net asset value basis was 34.5% for Class A shares and 33.5% for Class B shares, including capital gains distributions of 80.1 cents per share for both A shares and B shares, and dividends of 26.0 cents per share on Class A shares and 21.7 cents per share on Class B shares. The Fund’s return on a net asset value basis was 15.2% for Advisor Class shares and 15.3% for Institutional Class shares. No capital gain distributions and dividends were declared on the Advisor Class shares and Institutional Class shares. The Advisor Class shares and Institutional Class shares commenced operations on April 1, 2013, but Advisor Class shares were not available to the public until October 1, 2013. The Fund performed well, posting strong results while also exceeding its benchmark index by a comfortable margin. The Fund’s absolute performance was mainly attributable to investments in industrials and consumer discretionary stocks. Among our industrial stocks, Triumph Group — a maker of aircraft components and engine accessories — benefited from order increases at Boeing Company and EADS NV (the maker of Airbus), as well as a large contract to build fuselage sections for Embraer SA. Esterline Technologies — a maker of sensor and interface systems for commercial and military aircraft — benefited from trends that also helped Triumph Group. While the commercial aerospace markets have remained strong, the defense aerospace markets performed better than expected after sequestration went into effect on March 1. Among the Fund’s consumer discretionary stocks, Delphi Automotive PLC — which makes powertrains and electrical architecture for passenger cars — benefited from global demand for better fuel efficiency and more “infotainment” and connectivity systems. GNC Holdings — a U.S. focused specialty retailer of health and wellness products — continued to benefit from the same strong core demand it experienced last year. This year, GNC Holdings also benefited from its new “Gold Card Member Pricing” program, which brought in new customers who had been seeking coupon and refill-related purchases elsewhere. On a relative basis, the Fund outperformed the S&P 400 Mid-Cap Index primarily due to stock selection in the consumer staples and consumer discretionary sectors. In the consumer staples sector, Nu Skin Enterprises — a direct seller of personal care products and nutritional supplements — reported better-than-expected earnings and strengthened its outlook for both its existing business and a recently launched weight management product line. 128 Elsewhere in the consumer staples sector, Prestige Brands Holdings — which sells household cleaners and over-the-counter healthcare products — also consistently beat earnings expectations and generated stronger-than-expected cash flow. Further, OTC products — which it acquired from GlaxoSmithKline in December 2011 — continued to perform well. In the consumer discretionary sector, Dana Holding Corp. — which makes drive-line products and power technologies for the truck and auto markets — and Delphi Automotive PLC both helped drive outperformance. Dana Holding benefited from a recovering volume in truck production as well as a desire by original equipment manufacturers to focus on fewer large and well-capitalized suppliers. Among detractors to relative performance, the Fund’s stock selection within the utility sector hurt. While the Fund’s individual stocks did well, electric and natural gas utilities had a very strong year due to the low-interest rate environment and low fuel costs in the first half of the calendar year. The Fund remains underweight in utility stocks, as we believe better earnings growth prospects exist in other sectors. For example, the Fund has been rewarded by our decision to overweight the industrial and consumer discretionary sectors, where we believed the fundamentals indicated stronger core earnings growth. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. 129 Fund Expenses (unaudited) OPPORTUNITY FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 2 for a detailed explanation of the information presented in these examples. Annualized Beginning Ending Expenses Paid Expense Account Value Account Value During Period Expense Example Ratio (4/1/13) (9/30/13) (4/1/13–9/30/13)* Class A Shares 1.24% Actual $1,000.00 $1,139.25 $ 6.65 Hypothetical** $1,000.00 $1,018.85 $ 6.28 Class B Shares 2.01% Actual $1,000.00 $1,135.06 $10.76 Hypothetical** $1,000.00 $1,014.99 $10.15 Advisor Class Shares 0.98% Actual $1,000.00 $1,152.43 $ 5.29 Hypothetical** $1,000.00 $1,020.16 $ 4.96 Institutional Class Shares 0.85% Actual $1,000.00 $1,153.33 $ 4.59 Hypothetical** $1,000.00 $1,020.81 $ 4.31 * Expenses are equal to the annualized expense ratio, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). ** Assumed rate of return of 5% before expenses. Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of September 30, 2013, and are based on the total market value of investments. 130 Cumulative Performance Information (unaudited) OPPORTUNITY FUND Comparison of change in value of $10,000 investment in the First Investors Opportunity Fund (Class A shares) and the Standard & Poor’s MidCap 400 Index. Average Annual Total Returns* Advisor Institutional N.A.V. Only Class A Class B Class Class One Year 34.47% 33.49% N/A N/A Five Years 13.21% 12.41% N/A N/A Ten Years, Since Inception** 10.19% 10.03% 15.24% 15.33% Advisor Institutional S.E.C. Standardized Class A Class B Class Class One Year 26.75% 29.49% N/A N/A Five Years 11.88% 12.16% N/A N/A Ten Years, Since Inception** 9.54% 10.03% 15.24% 15.33% The graph compares a $10,000 investment in the First Investors Opportunity Fund (Class A shares) beginning 9/30/03 with a theoretical investment in the Standard & Poor’s MidCap 400 Index (the “Index”). The Index is an unmanaged capitalization-weighted index of 400 stocks designed to measure performance of the mid-range sector of the U.S. stock market. It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table, unless otherwise indicated, it has been assumed that the maximum sales charge was deducted from the initial $10,000 investment in the Fund and all dividends and distributions were reinvested. Class B shares, Advisor Class shares and Institutional Class shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. 131 Cumulative Performance Information (unaudited) (continued) OPPORTUNITY FUND * Average Annual Total Return figures (for the periods ended 9/30/13) include the reinvestment of all dividends and distributions. “N.A.V. Only” returns are calculated without sales charges. The Class A “S.E.C. Standardized” returns shown are based on the maximum sales charge of 5.75%. The Class B “S.E.C. Standardized” returns are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). The Advisor Class and Institutional Class “S.E.C. Standardized” returns shown are the same as the N.A.V. Only returns since these classes are sold without sales charges. During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Class A “S.E.C. Standardized” Average Annual Total Return for Ten Years would have been 9.52%. The Class B “S.E.C. Standardized” Average Annual Total Return Ten Years would have been 9.91%. The Advisor Class “S.E.C. Standardized” Average Annual Total Return Since Inception would have been 11.74%. The Institutional Class “S.E.C. Standardized” Average Annual Total Return Since Inception would have been 12.01%. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Standard & Poor’s and all other figures are from First Investors Management Company, Inc. **The returns for Advisor Class shares and Institutional Class shares are for the periods beginning 4/1/13 (commencement of operations). 132 Portfolio of Investments OPPORTUNITY FUND September 30, 2013 Shares Security Value COMMON STOCKS—96.5% Consumer Discretionary—18.5% 75,000 BorgWarner, Inc. $ 7,604,250 200,000 CST Brands, Inc. 5,960,000 540,000 Dana Holding Corporation 12,333,600 204,600 * Del Frisco’s Restaurant Group, Inc. 4,126,782 245,000 Delphi Automotive, PLC 14,312,900 210,000 GNC Holdings, Inc. – Class “A” 11,472,300 115,000 Harman International Industries, Inc. 7,616,450 149,500 * Jarden Corporation 7,235,800 165,000 L Brands, Inc. 10,081,500 185,000 Newell Rubbermaid, Inc. 5,087,500 50,000 Nordstrom, Inc. 2,810,000 436,000 * Orient-Express Hotels, Ltd. – Class “A” 5,659,280 6,900 Oxford Industries, Inc. 469,062 329,800 Pier 1 Imports, Inc. 6,437,696 25,000 Ralph Lauren Corporation 4,118,250 205,000 Ruth’s Hospitality Group, Inc. 2,431,300 149,300 * Select Comfort Corporation 3,635,455 175,000 Stewart Enterprises, Inc. – Class “A” 2,299,500 145,000 * TRW Automotive Holdings Corporation 10,339,950 85,000 Tupperware Brands Corporation 7,341,450 90,000 Wyndham Worldwide Corporation 5,487,300 136,860,325 Consumer Staples—7.4% 175,400 * Amira Nature Foods, Ltd. 2,269,676 240,000 Avon Products, Inc. 4,944,000 10,000 * Fairway Group Holdings Corporation 255,600 70,000 Herbalife, Ltd. 4,883,900 20,000 McCormick & Company, Inc. 1,294,000 200,000 Nu Skin Enterprises, Inc. – Class “A” 19,148,000 82,600 Pinnacle Foods, Inc. 2,186,422 538,500 * Prestige Brands Holdings, Inc. 16,219,620 69,407 Tootsie Roll Industries, Inc. 2,139,123 99,700 * WhiteWave Foods Company – Class “A” 1,991,009 55,331,350 Energy—7.3% 1,000 * Athlon Energy, Inc. 32,700 30,000 * Dril-Quip, Inc. 3,442,500 133 Portfolio of Investments (continued) OPPORTUNITY FUND September 30, 2013 Shares Security Value Energy (continued) 170,000 Ensco, PLC – Class “A” $ 40,000 EOG Resources, Inc. 6,771,200 90,000 EQT Corporation 7,984,800 43,000 Hess Corporation 3,325,620 139,700 National Oilwell Varco, Inc. 10,911,967 205,000 Noble Corporation 7,742,850 225,000 Talisman Energy, Inc. 2,587,500 125,000 * Weatherford International, Ltd. 1,916,250 53,852,887 Financials—11.5% 60,000 Ameriprise Financial, Inc. 5,464,800 200,000 Berkshire Hills Bancorp, Inc. 5,022,000 105,000 City National Corporation 6,999,300 220,000 Discover Financial Services 11,118,800 150,000 Douglas Emmett, Inc. (REIT) 3,520,500 45,000 Federal Realty Investment Trust (REIT) 4,565,250 90,000 Financial Select Sector SPDR Fund (ETF) 1,792,800 175,000 FirstMerit Corporation 3,799,250 171,000 * Health Insurance Innovations, Inc. – Class “A” 2,043,450 15,000 Invesco, Ltd. 478,500 65,000 M&T Bank Corporation 7,274,800 120,000 NASDAQ OMX Group, Inc. 3,850,800 100,000 Oritani Financial Corporation 1,646,000 275,000 Protective Life Corporation 11,701,250 325,000 Provident New York Bancorp 3,539,250 22,700 * Rexford Industrial Realty, Inc. (REIT) 306,677 92,000 SPDR S&P Regional Banking (ETF) 3,279,800 175,000 Waddell & Reed Financial, Inc. – Class “A” 9,009,000 85,412,227 Health Care—11.0% 110,000 * Actavis, Inc. 15,840,000 125,000 * Centene Corporation 7,995,000 75,000 DENTSPLY International, Inc. 3,255,750 160,000 * Gilead Sciences, Inc. 10,054,400 87,500 McKesson Corporation 11,226,250 110,700 Omnicare, Inc. 6,143,850 20,000 Perrigo Company 2,467,600 134 Shares Security Value Health Care (continued) 125,000 Thermo Fisher Scientific, Inc. $ 11,518,750 235,000 * Triple-S Management Corporation – Class “B” 4,321,650 375,000 Warner Chilcott, PLC – Class “A” 8,568,750 81,392,000 Industrials—17.1% 140,000 A.O. Smith Corporation 6,328,000 180,000 Altra Holdings, Inc. 4,843,800 95,000 * Armstrong World Industries, Inc. 5,221,200 100,000 * B/E Aerospace, Inc. 7,382,000 140,000 Chicago Bridge & Iron Company NV – NY Shares 9,487,800 95,000 Dover Corporation 8,533,850 40,000 * Esterline Technologies Corporation 3,195,600 114,100 G&K Services, Inc. – Class “A” 6,890,499 262,500 Generac Holdings, Inc. 11,193,000 60,000 IDEX Corporation 3,915,000 130,000 ITT Corporation 4,673,500 82,500 J.B. Hunt Transport Services, Inc. 6,016,725 131,400 Pentair, Ltd. 8,533,116 40,000 Roper Industries, Inc. 5,314,800 90,000 Ryder System, Inc. 5,373,000 85,500 Snap-on, Inc. 8,507,250 115,000 * TAL International Group, Inc. 5,373,950 65,500 Textainer Group Holdings, Ltd. 2,480,485 80,000 Triumph Group, Inc. 5,617,600 135,000 * United Rentals, Inc. 7,869,150 126,750,325 Information Technology—11.8% 250,000 * ARRIS Group, Inc. 4,265,000 125,000 Avago Technologies, Ltd. 5,390,000 255,000 * Blackhawk Network Holdings, Inc. 6,127,650 149,000 * CDW Corporation 3,401,670 45,000 * Fiserv, Inc. 4,547,250 230,000 Intersil Corporation – Class “A” 2,582,900 360,000 Mentor Graphics Corporation 8,413,200 180,000 Microchip Technology, Inc. 7,252,200 250,500 * NeuStar, Inc. – Class “A” 12,394,740 325,000 Symantec Corporation 8,043,750 420,000 * Take-Two Interactive Software, Inc. 7,627,200 135 Portfolio of Investments (continued) OPPORTUNITY FUND September 30, 2013 Shares or Principal Amount Security Value Information Technology (continued) 160,000 TE Connectivity, Ltd. $ 275,000 Technology Select Sector SPDR Fund (ETF) 8,808,250 87,138,610 Materials—8.0% 100,000 Cytec Industries, Inc. 8,136,000 80,000 Eastman Chemical Company 6,232,000 247,322 Freeport-McMoRan Copper & Gold, Inc. 8,181,412 190,000 International Paper Company 8,512,000 40,000 Praxair, Inc. 4,808,400 149,600 Rock-Tenn Company – Class “A” 15,149,992 55,000 Sigma-Aldrich Corporation 4,691,500 37,500 Westlake Chemical Corporation 3,924,750 59,636,054 Telecommunication Services—.7% 272,000 NTELOS Holdings Corporation 5,113,600 Utilities—3.2% 111,000 AGL Resources, Inc. 5,109,330 144,800 Portland General Electric Company 4,087,704 135,000 SCANA Corporation 6,215,400 200,000 Wisconsin Energy Corporation 8,076,000 23,488,434 Total Value of Common Stocks (cost $446,878,657) 714,975,812 SHORT-TERM U.S. GOVERNMENT OBLIGATIONS—1.9% U.S. Treasury Bills: $ 4,000 M 0.0005%, 10/10/2013 4,000,000 10,000 M 0.016%, 10/17/2013 9,999,929 Total Value of Short-Term U.S. Government Obligations (cost $13,999,929) 13,999,929 136 Principal Amount Security Value SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—1.5% Federal Home Loan Bank: $ 1,000 M 0.02%, 10/2/2013 $999,999 10,000 M 0.02%, 10/11/2013 9,999,944 Total Value of U.S. Government Agency Obligations (cost $10,999,943) 10,999,943 Total Value of Investments (cost $471,878,529) 99.9 % 739,975,684 Other Assets, Less Liabilities .1 645,175 Net Assets 100.0 % $740,620,859 * Non-income producing Summary of Abbreviations: ETF Exchange Traded Fund REIT Real Estate Investment Trust 137 Portfolio of Investments (continued) OPPORTUNITY FUND September 30, 2013 Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observ- able for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of September 30, 2013: Level 1 Level 2 Level 3 Total Common Stocks $ 714,975,812 $ — $ — $ 714,975,812 Short-Term U.S. Government Obligations — 13,999,929 — 13,999,929 Short-Term U.S. Government Agency Obligations — 10,999,943 — 10,999,943 Total Investments in Securities* $ 714,975,812 $ 24,999,872 $ — $ 739,975,684 * The Portfolio of Investments provides information on the industry categorization for common stocks. There were no transfers into or from Level 1 or Level 2 by the Fund for the year ended September 30, 2013. Transfers, if any, between Levels are recognized at the end of the reporting period. 138 See notes to financial statements Portfolio Manager’s Letter SPECIAL SITUATIONS FUND Dear Investor: I’m pleased to send you the First Investors Special Situations Fund annual report for the fiscal year ended September 30, 2013. First Investors Management Company, Inc. assumed portfolio management responsibilities for the Fund from the previous subadviser effective September 23, 2013. The Advisor Class shares and Institutional Class shares commenced operations on April 1, 2013, but Advisor Class shares were not available to the public until October 1, 2013. During the period, the Fund’s return on a net asset value basis was 20.5% for Class A shares and 19.6% for Class B shares, including capital gains distributions of $1.00 per share for both Class A and Class B shares, and dividends of 11.6 cents and 8.2 cents per share on Class A and Class B shares, respectively. The Fund’s return on a net asset value basis was 9.3% for Advisor Class shares and 9.5% for Institutional Class shares. The Fund did not declare any dividends or capital gains on the Advisor Class shares and Institutional Class shares. Fund performance for fiscal year 2013 was positive; however, it did not keep up with the broader market, as stocks rallied in anticipation of another round of quantitative easing by the Federal Reserve. The Fund’s underperformance this year was exacerbated by poor stock selection. The Fund’s absolute performance was mainly attributable to investments in information technology and consumer discretionary stocks. Among information technology stocks held by the fund, TriQuint Semiconductor — which makes components for the consumer smartphone market — benefited from strong demand for its radio frequency component used in 4G LTE networks. Among consumer discretionary stocks, Express Inc. — which retails apparel and accessories for women and men between 20 and 30 years-old — outperformed its competitors despite weak mall traffic. Express delivered good quality fashion that its target customer found appealing. On a relative basis, the Fund underperformed the Russell 2000 Index primarily due to stock selection in the financials sector and allocation in the industrials. Among financial stocks, Anworth Mortgage Asset Corp (a REIT that invests in mortgage-backed securities) suffered from higher-than-expected mortgage prepayments and lower-than-expected interest rates, which pressured net income. Among industrials stocks, the Fund only held nine positions for most of the year. While they all did well, they simply did not do well enough to keep up with what would turn out to be the best performing sector in the Russell 2000 Index. 139 Portfolio Manager’s Letter (continued) SPECIAL SITUATIONS FUND The Fund’s top-performing sector on a relative basis for the reporting period was consumer discretionary. Express Inc. — which is discussed above — was the primary driver of outperformance. Deckers Outdoor Corporation — a footwear and accessories maker known for its UGG footwear — launched a series of initiatives to reduce excess inventory and to lower manufacturing costs. Investors rewarded the company’s stock on its improved earnings outlook. As we move forward with the Fund, we intend to use a “bottom-up” approach to selecting investments that emphasizes fundamental research. We also plan to increase the number of holdings in the Fund to increase diversification. We will continue to invest primarily in common stocks of small-size companies that we believe are undervalued and that generally are experiencing a “special situation.” Developments creating special situations may include mergers, spin-offs, litigation resolution, new products or management changes. As of the end of the review period, portfolio repositioning is underway, and we look forward to updating you on our progress. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. * Effective September 23, 2013, Steven S. Hill became Portfolio Manager of the Special Situations Fund. 140 Fund Expenses (unaudited) SPECIAL SITUATIONS FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 2 for a detailed explanation of the information presented in these examples. Annualized Beginning Ending Expenses Paid Expense Account Value Account Value During Period Expense Example Ratio (4/1/13) (9/30/13) (4/1/13–9/30/13)* Class A Shares 1.35% Actual $1,000.00 $1,077.94 $ 7.03 Hypothetical** $1,000.00 $1,018.30 $ 6.83 Class B Shares 2.13% Actual $1,000.00 $1,073.73 $11.07 Hypothetical** $1,000.00 $1,014.39 $10.76 Advisor Class Shares 1.16% Actual $1,000.00 $1,092.56 $ 6.09 Hypothetical** $1,000.00 $1,019.25 $ 5.87 Institutional Class Shares 0.84% Actual $1,000.00 $1,094.51 $ 4.41 Hypothetical** $1,000.00 $1,020.86 $ 4.26 * Expenses are equal to the annualized expense ratio, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). Expenses paid during the period are net of expenses waived. ** Assumed rate of return of 5% before expenses. Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of September 30, 2013, and are based on the total market value of investments. 141 Cumulative Performance Information (unaudited) SPECIAL SITUATIONS FUND Comparison of change in value of $10,000 investment in the First Investors Special Situations Fund (Class A shares) and the Russell 2000 Index. Average Annual Total Returns* Advisor Institutional N.A.V. Only Class A Class B Class Class One Year 20.47% 19.62% N/A N/A Five Years 10.30% 9.53% N/A N/A Ten Years, Since Inception** 9.15% 9.00% 9.26% 9.45% Advisor Institutional S.E.C. Standardized Class A Class B Class Class One Year 13.54% 15.62% N/A N/A Five Years 9.00% 9.25% N/A N/A Ten Years, Since Inception** 8.50% 9.00% 9.26% 9.45% The graph compares a $10,000 investment in the First Investors Special Situations Fund (Class A shares) beginning 9/30/03 with a theoretical investment in the Russell 2000 Index (the “Index”). The Index is an unmanaged Index that measures the performance of the small-cap segment of the U.S. equity universe. The Index consists of the smallest 2,000 companies in the Russell 3000 Index (which represents approximately 98% of the investable U.S. equity market). It is not possible to invest directly in this Index. In addition, the Index does not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table, unless otherwise indicated, it has been assumed that the maximum sales charge was deducted from the initial $10,000 investment in the Fund and all dividends and distributions were reinvested. Class B shares, Advisor Class shares and Institutional Class shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. 142 * Average Annual Total Return figures (for the periods ended 9/30/13) include the reinvestment of all dividends and distributions. “N.A.V. Only” returns are calculated without sales charges. The Class A “S.E.C. Standardized” returns shown are based on the maximum sales charge of 5.75%. The Class B “S.E.C. Standardized” returns are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). The Advisor Class and Institutional Class “S.E.C. Standardized” returns shown are the same as the N.A.V. Only returns since these classes are sold without sales charges. During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Class A “S.E.C. Standardized” Average Annual Total Return for One Year, Five Years and Ten Years would have been 13.45%, 8.89% and 8.40%, respectively. The Class B “S.E.C. Standardized” Average Annual Total Return for One Year, Five Years and Ten Years would have been 15.54%, 9.14% and 8.73%, respectively. The Advisor Class “S.E.C. Standardized” Average Annual Total Return Since Inception would have been 5.43%. The Institutional Class “S.E.C. Standardized” Average Annual Total Return Since Inception would have been 5.69%. Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Index figures are from Frank Russell and Company and all other figures are from First Investors Management Company, Inc. **The returns for Advisor Class shares and Institutional Class shares are for the periods beginning 4/1/13 (commencement of operations) 143 Portfolio of Investments SPECIAL SITUATIONS FUND September 30, 2013 Shares Security Value COMMON STOCKS—94.0% Consumer Discretionary—21.1% 181,850 Best Buy Company, Inc. $ 175,000 CST Brands, Inc. 5,215,000 300,000 Dana Holding Corporation 6,852,000 30,000 * Deckers Outdoor Corporation 1,977,600 130,000 * Express, Inc. 3,066,700 55,000 Hanesbrands, Inc. 3,427,050 100,000 Harman International Industries, Inc. 6,623,000 60,000 * Jarden Corporation 2,904,000 125,000 * Live Nation Entertainment, Inc. 2,318,750 22,200 Loral Space & Communications, Inc. 1,503,606 253,175 * M/I Homes, Inc. 5,220,469 148,875 * Meritage Homes Corporation 6,394,181 250,000 * Orient-Express Hotels, Ltd. – Class “A” 3,245,000 234,500 Pier 1 Imports, Inc. 4,577,440 36,900 PVH Corporation 4,379,661 200,000 Regal Entertainment Group – Class “A” 3,796,000 48,300 Ruth’s Hospitality Group, Inc. 572,838 175,000 * Select Comfort Corporation 4,261,250 95,000 * Starz-Liberty Capital – Class “A” 2,672,350 65,000 Tupperware Brands Corporation 5,614,050 75,000 * Visteon Corporation 5,673,000 39,916 * WMS Industries, Inc. 1,035,820 88,149,140 Consumer Staples—3.0% 2,300 * Amira Nature Foods, Ltd. 29,762 35,000 Herbalife, Ltd. 2,441,950 45,000 Nu Skin Enterprises, Inc. – Class “A” 4,308,300 100,000 Pinnacle Foods, Inc. 2,647,000 150,000 * WhiteWave Foods Company – Class “A” 2,995,500 12,422,512 Energy—10.1% 258,275 * Approach Resources, Inc. 6,787,467 65,118 Calumet Specialty Products Partners, LP 1,777,070 40,000 Ensco, PLC – Class “A” 2,150,000 277,291 * Matrix Service Company 5,440,449 290,750 * Midstates Petroleum Company, Inc. 1,491,548 85,000 Noble Corporation 3,210,450 144 Shares Security Value Energy (continued) 698,222 * PetroQuest Energy, Inc. $ 207,700 * Stone Energy Corporation 6,735,711 222,775 Western Refining, Inc. 6,692,161 85,200 * Whiting Petroleum Corporation 5,099,220 42,183,946 Financials—13.0% 135,600 American Financial, Inc. 7,330,536 475,850 Anworth Mortgage Asset Corporation (REIT) 2,298,355 14,200 Armada Hoffler Properties, Inc. (REIT) 140,722 100,000 Aspen Insurance Holdings, Ltd. 3,629,000 111,500 Berkshire Hills Bancorp, Inc. 2,799,765 60,000 City National Corporation 3,999,600 150,000 Douglas Emmett, Inc. (REIT) 3,520,500 50,000 * EZCORP, Inc. – Class “A” 844,000 40,000 Federal Realty Investment Trust (REIT) 4,058,000 125,000 Financial Select Sector SPDR Fund (ETF) 2,490,000 175,000 FirstMerit Corporation 3,799,250 168,150 Montpelier Re Holdings, Ltd. 4,380,308 113,600 Oritani Financial Corporation 1,869,856 100,000 Protective Life Corporation 4,255,000 217,900 Provident New York Bancorp 2,372,931 100,000 SPDR S&P Regional Banking (ETF) 3,565,000 55,000 Waddell & Reed Financial, Inc. – Class “A” 2,831,400 54,184,223 Health Care—6.5% 115,000 * Centene Corporation 7,355,400 56,178 * Life Technologies Corporation 4,203,800 267,450 Masimo Corporation 7,124,868 100,000 Omnicare, Inc. 5,550,000 72,875 PerkinElmer, Inc. 2,751,031 26,985,099 Industrials—9.1% 45,000 Applied Industrial Technologies, Inc. 2,317,500 85,000 G&K Services, Inc. – Class “A” 5,133,150 150,000 Generac Holdings, Inc. 6,396,000 125,000 ITT Corporation 4,493,750 127,600 Kelly Services, Inc. – Class “A” 2,484,372 145 Portfolio of Investments SPECIAL SITUATIONS FUND September 30, 2013 Shares Security Value Industrials (continued) 170,900 Kforce, Inc. $ 10,000 Precision Castparts Corporation 2,272,400 73,975 Ryder System, Inc. 4,416,308 45,000 Snap-on, Inc. 4,477,500 50,000 * United Rentals, Inc. 2,914,500 37,928,701 Information Technology—21.3% 175,000 Avnet, Inc. 7,299,250 190,000 * Blackhawk Network Holdings, Inc. 4,565,700 200,000 * CDW Corporation 4,566,000 349,300 * Demand Media, Inc. 2,207,576 126,850 IAC/InterActiveCorp 6,934,889 600,000 Intersil Corporation – Class “A” 6,738,000 238,275 Lender Processing Services, Inc. 7,927,409 210,000 Mentor Graphics Corporation 4,907,700 125,000 Microchip Technology, Inc. 5,036,250 200,000 * Microsemi Corporation 4,850,000 90,000 * NeuStar, Inc. – Class “A” 4,453,200 191,975 * Progress Software Corporation 4,968,313 590,200 * QLogic Corporation 6,456,788 75,000 * Skyworks Solutions, Inc. 1,863,000 275,000 * Take-Two Interactive Software, Inc. 4,994,000 750,000 * TriQuint Semiconductor, Inc. 6,097,500 60,000 * Verint Systems, Inc. 2,223,600 225,000 * Vishay Intertechnology, Inc. 2,900,250 88,989,425 Materials—5.1% 103,000 AptarGroup, Inc. 6,193,390 141,125 * Boise Cascade Company 3,803,319 40,000 Innospec, Inc. 1,866,400 50,000 Sensient Technologies Corporation 2,394,500 68,115 Westlake Chemical Corporation 7,128,916 21,386,525 146 Shares or Principal Amount Security Value Telecommunication Services—1.4% 40,000 iShares U.S. Telecommunications (ETF) $1,103,200 125,000 NTELOS Holdings Corporation 2,350,000 225,000 * Premiere Global Services, Inc. 2,241,000 5,694,200 Utilities—3.4% 90,000 AGL Resources, Inc. 4,142,700 90,000 Portland General Electric Company 2,540,700 75,000 SCANA Corporation 3,453,000 100,000 Wisconsin Energy Corporation 4,038,000 14,174,400 Total Value of Common Stocks (cost $334,992,726) 392,098,171 SHORT-TERM U.S. GOVERNMENT OBLIGATIONS—2.7% U.S. Treasury Bills: $10,000 M 0.0005%, 10/10/2013 9,999,999 1,000 M 0.01%, 11/7/2013 999,990 Total Value of Short-Term U.S. Government Obligations (cost $10,999,989) 10,999,989 Total Value of Investments (cost $345,992,715) 96.7 % 403,098,160 Other Assets, Less Liabilities 3.3 13,938,313 Net Assets 100.0 % $417,036,473 * Non-income producing Summary of Abbreviations: ETF Exchange Traded Fund REIT Real Estate Investment Trust 147 Portfolio of Investments SPECIAL SITUATIONS FUND September 30, 2013 Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observ- able for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of September 30, 2013: Level 1 Level 2 Level 3 Total Common Stocks $ 392,098,171 $ — $ — $ 392,098,171 Short-Term U.S. Government Obligations — 10,999,989 — 10,999,989 Total Investments in Securities* $ 392,098,171 $ 10,999,989 $ — $ 403,098,160 * The Portfolio of Investments provides information on the industry categorization for the portfolio. There were no transfers into or from Level 1 or Level 2 by the Fund for the year ended September 30, 2013. Transfers, if any, between Levels are recognized at the end of the reporting period. 148 See notes to financial statements Portfolio Manager’s Letter INTERNATIONAL FUND Dear Investor: I’m pleased to send you the First Investors International Fund annual report for the fiscal year ended September 30, 2013. During the period, the Fund’s return on a net asset value basis was 7.3% for Class A shares and 6.5% for Class B shares. The Fund’s return on a net asset value basis was –1.9% for Advisor Class shares and –1.8% for Institutional Class shares. The Advisor Class shares and Institutional Class shares commenced operations on April 1, 2013, but Advisor Class shares were not available to the public until October 1, 2013. Equity markets were strong across most major economies with cyclical stocks and peripheral European markets performing well, coinciding with low interest rates across southern Europe, stable economic growth in China and other critical market indicators. The outlook for the U.S. economy began to improve, but then backtracked thanks to a “rate normalization” scare caused by upbeat Federal Reserve (“the Fed”) comments. This scare also tested the structural integrity of a number of developing countries as money that had streamed from the U.S. and Europe to emerging markets since the 2008–2009 crisis quickly reversed course. By September 30, 2013, most emerging market currencies — with the exception of the Indian rupee and Indonesian rupiah — had regained lost ground, and central banks began reversing some of the sharp short-term rate increases they implemented as emergency measures to encourage investors to remain invested in their countries. In the second calendar quarter of 2013, after seven quarters of persistent, disappointing economic data, the Eurozone managed its first quarter-on-quarter growth (0.3%), although it continued to decline (–0.5%) versus the same quarter of the previous year. This positive bump — alongside Angela Merkel’s CDU party winning the German elections — was regarded by the markets as a positive step towards stability. General comfort was also reflected in the market signals of low interest rates across the European periphery with the Spanish and Italian 10-year sovereign rates both ending the quarter around 4.4%. However, we are not convinced that sustainable growth is imminent for the Eurozone. While stability appears at hand, growth remains questionable. Serious problems remain in the periphery and exporters such as Germany may be challenged by a strong currency and slowing growth in historically fast growing countries such as China. In the second calendar quarter of 2013, year-over-year GDP fell in Greece (–4.6%), Spain (–1.6%), Portugal (–2%), and Italy (–2%) — drops that have few quick remedies and would have little fallout if Europe had a transfer-of-wealth mechanism similar to the U.S. — which, unfortunately, it does not. Countries that run a deficit need to borrow or undergo fiscal consolidation, which weakens growth in the short term. Further, the European banks are shrinking their balance sheets 149 Portfolio Manager’s Letter INTERNATIONAL FUND (partly because of the need to improve their leverage ratios), creating another headwind to a return to sustained economic growth. China recorded second calendar quarter 2013 GDP growth of 7.5%, a strong pace in global terms, but slightly slower than achieved in 2012. During the past fiscal year there has been a concerning trend in China; Chinese authorities and the Chinese press have accused multiple foreign consumer and pharmaceutical firms of illegal activity, which poses an ongoing risk for all western multinational corporations with large operations inside China’s borders. Elsewhere, Mexico has been making progress on the “Pacto por Mexico” program of 95 initiatives. The government announced an increase in its value-added tax to lift its low tax base. It also announced the indirect opening of the oil industry to foreign companies through profit sharing agreements — an important step given that oil income from Pemex accounts for up to 40% of federal government funding currently. Contributing to relative performance during the fiscal year were the Fund’s underweight exposures to the energy and utilities sectors and its selection of specific energy stocks. On the downside was our selection of financial and materials stocks. An underweighting in financials — a top performer in the benchmark — also hurt results. The Fund’s stock selection in Hong Kong and Switzerland also contributed to performance for the year, as did our overweight exposure to Switzerland. Our out-of-benchmark holdings in India dragged down relative performance, as did the Fund’s underweight and stock selection in Japan. On an absolute basis, UBS, Valeant Pharmaceuticals, Core Laboratories, Sands China and HSBC Holdings were the top contributors to performance during the fiscal year; Newcrest Mining, Goldcorp, Fresnillo, Housing Development Finance Corp. and HDFC Bank were the bottom contributors. Relative to the benchmark, UBS, Valeant Pharmaceuticals, Sands China, Core Laboratories and Royal Dutch Shell were the top performers during the year; Newcrest Mining, Housing Development Finance Corp., Goldcorp, HDFC Bank and Fresnillo were the bottom performers. Thank you for placing your trust in First Investors. As always, we appreciate the opportunity to serve your investment needs. 150 Fund Expenses (unaudited) INTERNATIONAL FUND The examples below show the ongoing costs (in dollars) of investing in your Fund and will help you in comparing these costs with costs of other mutual funds. Please refer to page 2 for a detailed explanation of the information presented in these examples. Annualized Beginning Ending Expenses Paid Expense Account Value Account Value During Period Expense Example Ratio (4/1/13) (9/30/13) (4/1/13–9/30/13)* Class A Shares 1.68% Actual $1,000.00 $ 978.14 $ 8.33 Hypothetical** $1,000.00 $1,016.65 $ 8.49 Class B Shares 2.49% Actual $1,000.00 $ 973.99 $12.32 Hypothetical** $1,000.00 $1,012.59 $12.56 Advisor Class Shares 1.45% Actual $1,000.00 $ 981.23 $ 7.20 Hypothetical** $1,000.00 $1,017.80 $ 7.33 Institutional Class Shares 1.19% Actual $1,000.00 $ 982.02 $ 5.91 Hypothetical** $1,000.00 $1,019.10 $ 6.02 * Expenses are equal to the annualized expense ratio, multiplied by the average account value over the period, multiplied by 183/365 (to reflect the one-half year period). ** Assumed rate of return of 5% before expenses. Portfolio Composition TOP TEN SECTORS Portfolio holdings and allocations are subject to change. Percentages are as of September 30, 2013, and are based on the total market value of investments. 151 Cumulative Performance Information (unaudited) INTERNATIONAL FUND Comparison of change in value of $10,000 investment in the First Investors International Fund (Class A shares), the Morgan Stanley Capital International (“MSCI”) EAFE Index (Gross) and the Morgan Stanley Capital International (“MSCI”) EAFE Index (Net). Average Annual Total Returns* Advisor Institutional N.A.V. Only Class A Class B Class Class One Year 7.28% 6.49% N/A N/A Five Years 6.83% 6.08% N/A N/A Since Inception** 4.31% 3.59% (1.88%) (1.80%) Advisor Institutional S.E.C. Standardized Class A Class B Class Class One Year 1.13% 2.49% N/A N/A Five Years 5.57% 5.76% N/A N/A Since Inception** 3.47% 3.59% (1.88%) (1.80%) The graph compares a $10,000 investment in the First Investors International Fund (Class A shares) beginning 6/27/06 (commencement of operations) with theoretical investments in the MSCI EAFE Index (Gross) and the MSCI EAFE Index (Net) (the “Indices”). The Indices are free float-adjusted market capitalization indices that measure developed foreign market equity performance, excluding the U.S. and Canada. The Indices consist of 22 developed market country indices. The MSCI EAFE Index (Gross) is calculated on a total-return basis with the maximum possible dividend reinvestment (before taxes). The MSCI EAFE Index (Net) is calculated on a total-return basis with the minimum possible dividend reinvestment (after taxes). The Indices are unmanaged and it is not possible to invest directly in these Indices. In addition, the Indices do not reflect fees and expenses associated with the active management of a mutual fund portfolio. For purposes of the graph and the accompanying table, unless otherwise indicated, it has been assumed that the maximum sales charge was deducted from the 152 initial $10,000 investment in the Fund and all dividends and distributions were reinvested. Class B shares, Advisor Class shares and Institutional Class shares performance may be greater than or less than that shown in the line graph above for Class A shares based on differences in sales loads and fees paid by shareholders investing in the different classes. * Average Annual Total Return figures (for the periods ended 9/30/13) include the reinvestment of all dividends and distributions. “N.A.V. Only” returns are calculated without sales charges. The Class A “S.E.C. Standardized” returns shown are based on the maximum sales charge of 5.75%. The Class B “S.E.C. Standardized” returns are adjusted for the applicable deferred sales charge (maximum of 4% in the first year). The Advisor Class and Institutional Class “S.E.C. Standardized” returns shown are the same as the N.A.V. Only returns since these classes are sold without sales charges. During the periods shown, some of the expenses of the Fund were waived or assumed. If such expenses had been paid by the Fund, the Class A “S.E.C. Standardized” Average Annual Total Return Since Inception would have been 3.11%. The Class B “S.E.C. Standardized” Average Annual Total Return Since Inception would have been 3.03%. The Advisor Class “S.E.C. Standardized” Average Annual Total Return Since Inception would have been (5.73%). The Institutional Class “S.E.C. Standardized” Average Annual Total Return Since Inception would have been (5.45%). Results represent past performance and do not indicate future results. The graph and the returns shown do not reflect the deduction of taxes that a shareholder would pay on distributions or the redemption of fund shares. Investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than the original cost. Indices figures are from Morgan Stanley & Co., Inc. and all other figures are from First Investors Management Company, Inc. **The returns for Class A shares and Class B shares are for the periods beginning 6/26/06 (commencement of operations). The returns for Advisor Class shares and Institutional Class shares are for the periods beginning 4/1/13 (commencement of operations). 153 Portfolio of Investments INTERNATIONAL FUND September 30, 2013 Shares Security Value COMMON STOCKS—96.7% United Kingdom—22.5% 385,195 * Barratt Developments, PLC $ 234,013 British American Tobacco, PLC 12,416,699 193,327 Diageo, PLC 6,151,926 232,737 Domino’s Pizza Group, PLC 2,201,072 234,343 Fresnillo, PLC 3,692,503 451,344 HSBC Holdings, PLC 4,892,709 5,785 Intertek Group, PLC 309,621 152,026 * Persimmon, PLC 2,673,645 214,858 * Rolls-Royce Holdings, PLC 3,869,121 130,106 SABMiller, PLC 6,623,184 187,199 Standard Chartered, PLC 4,489,672 49,245,160 Switzerland—16.5% 46,579 DKSH Holding, Ltd. 3,976,664 968 Lindt & Spruengli AG 3,972,627 134,289 Nestle SA – Registered 9,393,176 22,364 Novartis AG – Registered 1,718,881 2,036 Roche Holding AG – Genusscheine 549,163 2,775 SGS SA – Registered 6,625,629 479,649 * UBS AG – Registered 9,813,112 36,049,252 India—9.2% 572,114 HDFC Bank, Ltd. 5,419,570 369 HDFC Bank, Ltd. (ADR) 11,358 143,603 Hindustan Unilever, Ltd. 1,439,241 596,824 Housing Development Finance Corporation, Ltd. 7,285,724 1,087,858 ITC, Ltd. 5,914,973 20,070,866 France—8.7% 219,976 Bureau Veritas SA 6,938,085 30,780 Essilor International SA 3,312,410 4,850 Hermes International 1,747,008 19,998 L’Oreal SA 3,436,589 28,837 Pernod Ricard SA 3,583,058 19,017,150 154 Shares Security Value United States—7.7% 38,636 Accenture, PLC – Class “A” $ 2,845,155 54,200 Covidien, PLC 3,302,948 123,445 Philip Morris International, Inc. 10,689,103 16,837,206 Netherlands—7.4% 39,774 Core Laboratories NV 6,730,159 241,268 Unilever NV – CVA 9,391,208 16,121,367 Canada—6.7% 29,324 Alimentation Couche-Tard – Class “B” 1,828,364 63,528 Bank of Nova Scotia 3,648,271 91,819 Enbridge, Inc. 3,840,158 183,736 Goldcorp, Inc. 4,788,683 20,684 Silver Wheaton Corporation 513,528 14,619,004 Australia—3.4% 32,542 CSL, Ltd. 1,947,420 248,962 Newcrest Mining, Ltd. 2,723,669 82,361 Ramsay Health Care, Ltd. 2,788,596 7,459,685 Hong Kong—3.3% 141,527 Cheung Kong Infrastructure Holdings, Ltd. 980,906 424,719 Link REIT (REIT) 2,083,849 572,268 L’Occitane International SA 1,494,288 424,691 Sands China, Ltd. 2,625,859 7,184,902 Denmark—3.0% 38,811 Novo Nordisk A/S – Series “B” 6,593,358 Germany—1.4% 42,554 SAP AG 3,149,183 Japan—1.2% 27,000 Daito Trust Construction Company, Ltd. 2,699,312 155 Portfolio of Investments (continued) INTERNATIONAL FUND September 30, 2013 Shares or Principal Amount Security Value Ireland—1.2% 32,577 Paddy Power, PLC $2,612,810 Mexico—1.1% 947,220 Wal-Mart de Mexico SAB de CV 2,465,237 Brazil—.8% 68,039 Cielo SA 1,834,200 Spain—.8% 42,466 Grifols SA 1,744,650 Sweden—.7% 95,517 Elekta AB – Class “B” 1,537,647 Italy—.6% 26,615 Luxottica Group SpA 1,416,604 Indonesia—.5% 5,932,389 PT Telekomunikasi Indonesia Persero Tbk 1,075,822 Total Value of Common Stocks (cost $165,977,533) 211,733,415 SHORT-TERM U.S. GOVERNMENT AGENCY OBLIGATIONS—2.7% $6,000 M Federal Home Loan Bank, 0.02%, 10/11/2013 (cost $5,999,967) 5,999,967 Total Value of Investments (cost $171,977,500) 99.4 % 217,733,382 Other Assets, Less Liabilities .6 1,341,649 Net Assets % $219,075,031 * Non-income producing Summary of Abbreviations: ADR American Depositary Receipts REIT Real Estate Investment Trust 156 Accounting Standards Codification (“ASC”) 820 established a three-tier hierarchy of inputs to establish a classification of fair value measurements for disclosure purposes. The three-tier hierarchy of inputs is summarized in the three broad Levels listed below: Level 1 — Unadjusted quoted prices in active markets for identical securities that the Fund has the ability to access. Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly. These inputs may include quoted prices for the identical instrument on an inactive market, prices for similar instru- ments, interest rates, prepayment speeds, credit risk, yield curves, default rates and similar data. Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund’s own assumption about the assumptions a market participant would use in valuing the asset or liability, and would be based on the best information available. The inputs methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary, by category of Level, of inputs used to value the Fund’s investments as of September 30, 2013: Level 1 Level 2 Level 3 Total Common Stocks United Kingdom $ 49,245,160 $ — $ — $ 49,245,160 Switzerland 36,049,252 — — 36,049,252 India 20,070,866 — — 20,070,866 France 19,017,150 — — 19,017,150 United States 16,837,206 — — 16,837,206 Netherlands 16,121,367 — — 16,121,367 Canada 14,619,004 — — 14,619,004 Australia 7,459,685 — — 7,459,685 Hong Kong 7,184,902 — — 7,184,902 Denmark 6,593,358 — — 6,593,358 Germany 3,149,183 — — 3,149,183 Japan 2,699,312 — — 2,699,312 Ireland 2,612,810 — — 2,612,810 Mexico 2,465,237 — — 2,465,237 Brazil 1,834,200 — — 1,834,200 Spain 1,744,650 — — 1,744,650 Sweden 1,537,647 — — 1,537,647 Italy 1,416,604 — — 1,416,604 Indonesia 1,075,822 — — 1,075,822 157 Portfolio of Investments (continued) INTERNATIONAL FUND September 30, 2013 Level 1 Level 2 Level 3 Total Short-Term U.S. Agency Government Obligations — 5,999,967 — 5,999,967 Total Investments in Securities $ 211,733,415 $ 5,999,967 $ — $ 217,733,382 During the year ended September 30, 2013, there were no transfers between Level 1 investments and Level 2 investments that had a material impact to the Fund. This does not include transfers between Level 1 investments and Level 2 investments due to the Fund utilizing international fair value pricing during the period. Transfers, if any, between Levels are recognized at the end of the reporting period. 158 See notes to financial statements This page left intentionally blank. 159 Statements of Assets and Liabilities FIRST INVESTORS INCOME FUNDS September 30, 2013 INTERNATIONAL CASH INVESTMENT STRATEGIC OPPORTUNITIES FUND FOR MANAGEMENT GOVERNMENT GRADE INCOME BOND INCOME Assets Investments in securities: Cost – Unaffiliated issuers $ 129,379,956 $ 363,369,181 $ 523,601,510 $ — $ 103,644,228 $ 646,480,282 Cost – Affiliated issuers (Note 2) — — — 44,864,608 — — Total cost of investments $ 129,379,956 $ 363,369,181 $ 523,601,510 $ 44,864,608 $ 103,644,228 $ 646,480,282 Value – Unaffiliated issuers (Note 1A) $ 129,379,956 $ 368,772,622 $ 548,724,053 $ — $ 101,264,157 $ 655,235,174 Value – Affiliated issuers (Note 2) — — — 44,264,539 — — Total value of investments 129,379,956 368,772,622 548,724,053 44,264,539 101,264,157 655,235,174 Cash 1,722,528 16,112,871 3,697,201 3,032,115 4,918,863 12,236,172 Receivables: Investment securities sold — 17,178,006 3,902,708 — — 5,484,150 Dividends and interest 6,978 1,097,343 7,677,452 167,985 1,154,804 12,040,907 Shares sold — 742,573 922,905 513,783 447,460 1,053,126 Unrealized gain on foreign exchange contracts (Note 7) — 395,570 — Other assets 12,304 30,464 39,575 — 544 48,149 Total Assets 131,121,766 403,933,879 564,963,894 47,978,422 108,181,398 686,097,678 Liabilities Payables: Investment securities purchased — 38,273,529 3,996,944 545,943 625,757 12,716,746 Shares redeemed 215,934 706,117 1,012,204 6,595 74,540 1,141,883 Dividends payable — 60,660 152,675 4,316 23,882 541,773 Unrealized loss on foreign exchange contracts (Note 7) — — — 1,134,612 — Accrued advisory fees — 162,724 257,657 — 70,160 396,076 Accrued shareholder servicing costs 37,320 50,881 68,621 9,679 25,532 79,646 Accrued expenses 24,293 42,213 33,005 66,429 66,453 41,498 Total Liabilities 277,547 39,296,124 5,521,106 632,962 2,020,936 14,917,622 Net Assets $ 130,844,219 $ 364,637,755 $ 559,442,788 $ 47,345,460 $ 106,160,462 $ 671,180,056 Net Assets Consist of: Capital paid in $ 130,844,219 $ 373,209,599 $ 554,324,787 $ 47,901,726 $ 109,724,404 $ 832,225,354 Undistributed net investment income (deficit) — 55,298 (6,419,736 ) 23,016 62,663 (2,865,084 ) Accumulated net realized gain (loss) on investments, futures contracts and foreign currency transactions — (14,030,583 ) (13,584,806 ) 20,787 (498,179 ) (166,935,106 ) Net unrealized appreciation (depreciation) in value of investments and foreign currency transactions — 5,403,441 25,122,543 (600,069 ) (3,128,426 ) 8,754,892 Total $ 130,844,219 $ 364,637,755 $ 559,442,788 $ 47,345,460 $ 106,160,462 $ 671,180,056 160 See notes to financial statements 161 Statements of Assets and Liabilities FIRST INVESTORS INCOME FUNDS September 30, 2013 INTERNATIONAL CASH INVESTMENT STRATEGIC OPPORTUNITIES FUND FOR MANAGEMENT GOVERNMENT GRADE INCOME BOND INCOME Net Assets: Class A $ 130,272,155 $ 355,263,948 $ 543,955,034 $ 47,344,468 $ 99,161,179 $ 647,603,043 Class B $ 571,064 $ 4,717,033 $ 6,160,851 N/A N/A $ 5,000,518 Advisor Class N/A $ 983 $ 978 $ 992 $ 977 $ 1,003 Institutional Class $ 1,000 $ 4,655,791 $ 9,325,925 N/A $ 6,998,306 $ 18,575,492 Shares outstanding (Note 8): Class A 130,272,155 32,478,672 55,606,646 4,840,298 10,078,549 249,780,785 Class B 571,064 432,106 631,346 N/A N/A 1,930,956 Advisor Class N/A 90 100 102 99 387 Institutional Class 1,000 424,711 952,222 N/A 710,335 7,144,989 Net asset value and redemption price per share – Class A $ 1.00 # $ 10.94 $ 9.78 $ 9.78 $ 9.84 $ 2.59 Maximum offering price per share – Class A (Net asset value/.9425)* N/A $ 11.61 $ 10.38 $ 10.38 $ 10.44 $ 2.75 Net asset value and offering price per share – Class B ** $ 1.00 $ 10.92 $ 9.76 N/A N/A $ 2.59 Net asset value, offering price and redemption price per share – Advisor Class N/A $ 10.94 $ 9.78 $ 9.77 $ 9.85 $ 2.59 Net asset value, offering price and redemption price per share – Institutional Class $ 1.00 $ 10.96 $ 9.79 N/A $ 9.85 $ 2.60 # Also maximum offering price per share. * On purchases of $100,000 or more, the sales charge is reduced. ** Redemption price is equal to net asset value less contingent deferred sales charges, if applicable. 162 See notes to financial statements 163 Statements of Assets and Liabilities FIRST INVESTORS EQUITY FUNDS September 30, 2013 TOTAL EQUITY GROWTH & RETURN INCOME INCOME GLOBAL Assets Investments in securities: At identified cost $ 524,974,709 $ 370,397,436 $ 1,020,308,325 $ 245,527,678 At value (Note 1A) $ 680,097,656 $ 486,446,523 $ 1,569,974,947 $ 317,753,625 Cash 245,071 1,628,861 434,014 1,536,271 Receivables: Investment securities sold 10,345,027 1,567,705 929,484 4,159,751 Dividends and interest 3,192,377 772,025 1,539,108 608,727 Shares sold 1,162,348 847,605 2,512,635 427,896 Other assets 37,241 31,200 94,612 24,350 Total Assets 695,079,720 491,293,919 1,575,484,800 324,510,620 Liabilities Payables: Investment securities purchased 18,926,828 3,610,956 5,659,815 1,926,351 Shares redeemed. 1,303,697 747,193 2,242,699 511,413 Dividends payable 35,494 38,761 18,951 — Accrued advisory fees 403,252 303,914 908,955 198,719 Accrued shareholder servicing costs 86,239 65,880 214,037 52,555 Accrued expenses 60,958 50,493 94,601 70,923 Total Liabilities 20,816,468 4,817,197 9,139,058 2,759,961 Net Assets $ 674,263,252 $ 486,476,722 $ 1,566,345,742 $ 321,750,659 Net Assets Consist of: Capital paid in $ 510,515,010 $ 365,083,813 $ 967,544,310 $ 251,911,018 Undistributed net investment income (deficit) (2,274,431 2,668,541 5,564,922 1,142,588 Accumulated net realized gain (loss) on investments and foreign currency transactions 10,899,726 2,675,281 43,569,888 (3,543,274 ) Net unrealized appreciation in value of investments and foreign currency transactions 155,122,947 116,049,087 549,666,622 72,240,327 Total $ 674,263,252 $ 486,476,722 $ 1,566,345,742 $ 321,750,659 164 See notes to financial statements 165 Statements of Assets and Liabilities FIRST INVESTORS EQUITY FUNDS September 30, 2013 TOTAL EQUITY GROWTH & RETURN INCOME INCOME GLOBAL Net Assets: Class A $ 664,053,860 $ 475,422,096 $ 1,538,581,779 $ 317,329,135 Class B $ 10,207,273 $ 6,337,043 $ 27,761,730 $ 4,419,322 Advisor Class $ 1,059 $ 1,079 $ 1,116 $ 1,101 Institutional Class $ 1,060 $ 4,716,504 $ 1,117 $ 1,101 Shares outstanding (Note 8): Class A 35,908,147 52,870,160 74,890,461 39,630,256 Class B 561,812 716,984 1,441,535 643,988 Advisor Class 57 120 54 137 Institutional Class 57 523,138 54 137 Net asset value and redemption price per share – Class A $ 18.49 $ 8.99 $ 20.54 $ 8.01 Maximum offering price per share – Class A (Net asset value/.9425)* $ 19.62 $ 9.54 $ 21.79 $ 8.50 Net asset value and offering price per share – Class B ** $ 18.17 $ 8.84 $ 19.26 $ 6.86 Net asset value, offering price and redemption price $ 18.49 $ 8.99 $ 20.54 $ 8.01 per share – Advisor Class Net asset value, offering price and redemption price $ 18.50 $ 9.02 $ 20.55 $ 8.02 per share – Institutional Class * On purchases of $100,000 or more, the sales charge is reduced. ** Redemption price is equal to net asset value less contingent deferred sales charges, if applicable. 166 See notes to financial statements 167 Statements of Assets and Liabilities FIRST INVESTORS EQUITY FUNDS September 30, 2013 SELECT SPECIAL GROWTH OPPORTUNITY SITUATIONS INTERNATIONAL Assets Investments in securities: At identified cost $ 240,861,344 $ 471,878,529 $ 345,992,715 $ 171,977,500 At value (Note 1A) $ 320,504,737 $ 739,975,684 $ 403,098,160 $ 217,733,382 Cash 662,334 1,756,832 6,236,497 1,029,114 Receivables: Investment securities sold — 1,264,005 33,594,854 276,710 Dividends and interest 163,241 478,843 108,682 703,575 Shares sold 445,213 1,095,698 584,451 545,035 Other assets 18,836 39,574 26,210 12,379 Total Assets 321,794,361 744,610,636 443,648,854 220,300,195 Liabilities Payables: Investment securities purchased — 2,475,203 25,358,493 606,497 Shares redeemed 361,984 918,488 875,945 342,260 Accrued advisory fees 201,994 449,581 279,182 179,453 Accrued shareholder servicing costs. 50,540 89,954 59,599 39,417 Accrued expenses 36,115 56,551 39,162 57,537 Total Liabilities 650,633 3,989,777 26,612,381 1,225,164 Net Assets $ 321,143,728 $ 740,620,859 $ 417,036,473 $ 219,075,031 Net Assets Consist of: Capital paid in $ 272,699,119 $ 423,212,007 $ 292,081,263 $ 200,076,816 Undistributed net investment income 46,929 3,100,350 — 318,164 Accumulated net realized gain (loss) on investments and foreign currency transactions (31,245,713 ) 46,211,347 67,849,765 (27,088,145 ) Net unrealized appreciation in value of investments and foreign currency transactions 79,643,393 268,097,155 57,105,445 45,768,196 Total $ 321,143,728 $ 740,620,859 $ 417,036,473 $ 219,075,031 168 See notes to financial statements 169 Statements of Assets and Liabilities FIRST INVESTORS EQUITY FUNDS September 30, 2013 SELECT SPECIAL GROWTH OPPORTUNITY SITUATIONS INTERNATIONAL Net Assets: Class A $ 315,833,451 $ 726,941,888 $ 412,102,067 $ 215,873,496 Class B $ 5,308,086 $ 13,676,666 $ 4,932,219 $ 3,199,572 Advisor Class $ 1,095 $ 1,152 $ 1,093 $ 981 Institutional Class $ 1,096 $ 1,153 $ 1,094 $ 982 Shares outstanding (Note 8): Class A 34,165,039 19,064,792 14,680,724 17,228,809 Class B 636,734 423,826 210,353 267,183 Advisor Class 118 30 39 78 Institutional Class 118 30 39 78 Net asset value and redemption price per share – Class A $ 9.24 $ 38.13 $ 28.07 $ 12.53 Maximum offering price per share – Class A (Net asset value/.9425)* $ 9.80 $ 40.46 $ 29.78 $ 13.29 Net asset value and offering price per share – Class B ** $ 8.34 $ 32.27 $ 23.45 $ 11.98 Net asset value, offering price and redemption price $ 9.26 $ 38.18 $ 28.09 $ 12.55 per share – Advisor Class Net asset value, offering price and redemption price per share – Institutional Class $ 9.27 $ 38.21 $ 28.14 $ 12.56 * On purchases of $100,000 or more, the sales charge is reduced. ** Redemption price is equal to net asset value less contingent deferred sales charges, if applicable. 170 See notes to financial statements 171 Statements of Operations FIRST INVESTORS INCOME FUNDS Year Ended September 30, 2013 INTERNATIONAL CASH INVESTMENT STRATEGIC OPPORTUNITIES FUND FOR MANAGEMENT GOVERNMENT GRADE INCOME* BOND INCOME Investment Income Interest $ 157,074 $ 10,088,043 $ 23,782,250 $ — $ 1,358,362 (a) $ 40,875,185 Dividends — 2,086 Dividends from affiliate (Note 2) — — — 496,896 — — Total income 157,074 10,088,043 23,782,250 496,896 1,358,362 40,877,271 Expenses (Notes 1 and 3): Advisory fees 689,748 2,499,304 3,670,984 5,882 532,699 4,636,021 Distribution plan expenses – Class A — 1,116,547 1,644,704 35,294 207,206 1,888,241 Distribution plan expenses – Class B 4,528 55,205 70,608 N/A N/A 52,406 Shareholder servicing costs – Class A 509,937 642,614 879,897 51,146 229,362 1,068,865 Shareholder servicing costs – Class B 2,216 11,808 16,120 N/A N/A 12,051 Shareholder servicing costs – Advisor Class N/A 22 22 22 22 22 Shareholder servicing costs – Institutional Class 10 490 1,335 N/A 979 2,311 Professional fees. 31,240 51,673 67,054 88,160 180,675 76,583 Custodian fees 21,112 53,492 38,894 4,684 41,294 38,682 Registration fees 55,384 74,934 80,437 57,965 64,951 73,946 Reports to shareholders 12,002 12,830 18,468 1,616 6,620 23,807 Trustees’ fees 7,717 21,247 30,876 377 3,310 34,965 Other expenses 18,055 92,061 85,308 2,369 16,469 123,393 Total expenses 1,351,949 4,632,227 6,604,707 247,515 1,283,587 8,031,293 Less: Expenses waived and/or assumed (1,194,223 ) (440,966 ) (603,638 ) (95,449 ) (368,384 ) (161,100 ) Expenses paid indirectly (652 ) (390 ) (526 ) — (11 ) (602 ) Net expenses 157,074 4,190,871 6,000,543 152,066 915,192 7,869,591 Net investment income — 5,897,172 17,781,707 344,830 443,170 33,007,680 Realized and Unrealized Gain (Loss) on Investments, Futures Contracts and Foreign Currency Transactions (Note 2): Net realized gain (loss) on: Investments — (2,527,635 ) 6,707,924 20,787 680,088 17,247,717 Futures contracts — 3,234 (822 ) — — — Foreign currency transactions — 627,726 — Net realized gain (loss) on investments, futures contracts and foreign currency transactions — (2,524,401 ) 6,707,102 20,787 1,307,814 17,247,717 Net unrealized loss on: Investments — (12,376,919 ) (30,887,049 ) (600,069 ) (2,764,829 ) (15,580,379 ) Foreign currency transactions — (739,042 ) — Net unrealized loss on investments and foreign currency transactions — (12,376,919 ) (30,887,049 ) (600,069 ) (3,503,871 ) (15,580,379 ) Net gain (loss) on investments, futures contracts and foreign currency transactions — (14,901,320 ) (24,179,947 ) (579,282 ) (2,196,057 ) 1,667,338 Net Increase (Decrease) in Net Assets Resulting from Operations $ — $ (9,004,148 ) $ (6,398,240 ) $ (234,452 ) $ (1,752,887 ) $ 34,675,018 * From April 3, 2013 (commencement of operations) to September 30, 2013. (a) Net of $20,233 foreign taxes withheld 172 See notes to financial statements 173 Statements of Operations FIRST INVESTORS EQUITY FUNDS Year Ended September 30, 2013 TOTAL EQUITY GROWTH & RETURN INCOME INCOME GLOBAL Investment Income Dividends $ 8,512,277 (a) $ 12,940,753 (b) $ 32,389,180 (c) $ 6,866,127 (d) Interest. 7,995,304 14,995 9,141 2,738 Total income 16,507,581 12,955,748 32,398,321 6,868,865 Expenses (Notes 1 and 3): Advisory fees 4,408,735 3,261,377 9,639,968 2,873,051 Distribution plan expenses – Class A 1,798,059 1,298,612 4,102,696 894,081 Distribution plan expenses – Class B 103,645 64,802 270,563 43,984 Shareholder servicing costs – Class A 1,114,063 779,278 2,540,476 710,082 Shareholder servicing costs – Class B 24,150 16,370 61,220 13,059 Shareholder servicing costs – Advisor Class 20 21 20 21 Shareholder servicing costs – Institutional Class 18 559 18 18 Professional fees 74,942 73,816 153,255 44,588 Custodian fees 28,951 18,041 43,860 175,180 Registration fees 83,297 75,944 88,076 69,948 Reports to shareholders 24,056 18,908 56,060 19,210 Trustees’ fees 32,957 23,762 75,170 16,583 Other expenses 82,063 51,184 144,972 90,527 Total expenses 7,774,956 5,682,674 17,176,354 4,950,332 Less: Expenses waived and/or assumed (37 ) (19 ) (37 ) (59,027 ) Expenses paid indirectly (5,163 ) (3,848 ) (11,793 ) (352 ) Net expenses 7,769,756 5,678,807 17,164,524 4,890,953 Net investment income 8,737,825 7,276,941 15,233,797 1,977,912 Realized and Unrealized Gain (Loss) on Investments and Foreign Currency Transactions (Note 2): Net realized gain (loss) on: Investments 15,481,867 22,666,688 49,811,355 28,942,003 Foreign currency transactions — — — (58,033 ) Net realized gain on investments and foreign currency transactions 15,481,867 22,666,688 49,811,355 28,883,970 Net unrealized appreciation of investments and foreign currency transactions 54,506,102 46,472,134 245,762,325 20,625,048 Net gain on investments and foreign currency transactions 69,987,969 69,138,822 295,573,680 49,509,018 Net Increase in Net Assets Resulting from Operations $ 78,725,794 $ 76,415,763 $ 310,807,477 $ 51,486,930 (a) Net of $36,941 foreign taxes withheld. (b) Net of $83,710 foreign taxes withheld. (c) Net of $120,603 foreign taxes withheld. (d) Net of $391,223 foreign taxes withheld. 174 See notes to financial statements 175 Statements of Operations FIRST INVESTORS EQUITY FUNDS Year Ended September 30, 2013 SELECT SPECIAL GROWTH OPPORTUNITY SITUATIONS INTERNATIONAL Investment Income Dividends $ 4,697,501 $ 11,680,895 (e) $ 6,813,995 $ 4,013,114 (f) Interest 572 11,293 12,469 3,799 Total income 4,698,073 11,692,188 6,826,464 4,016,913 Expenses (Notes 1 and 3): Advisory fees 2,197,692 4,629,471 3,329,854 1,916,640 Distribution plan expenses – Class A 863,569 1,868,609 1,117,142 576,626 Distribution plan expenses – Class B 53,496 132,846 49,320 33,657 Shareholder servicing costs – Class A 676,558 1,272,341 848,525 508,674 Shareholder servicing costs – Class B 15,431 32,263 13,506 10,803 Shareholder servicing costs – Advisor Class 21 20 20 21 Shareholder servicing costs – Institutional Class 18 18 18 18 Professional fees 39,720 75,384 46,201 29,703 Custodian fees 8,241 24,784 18,495 158,567 Registration fees 71,951 77,945 72,411 71,952 Reports to shareholders 16,443 29,025 19,474 11,511 Trustees’ fees 15,971 34,058 20,504 10,562 Other expenses 33,754 67,337 45,023 42,528 Total expenses 3,992,865 8,244,101 5,580,493 3,371,262 Less: Expenses waived and/or assumed (37 ) (37 ) (311,380 ) (37 ) Expenses paid indirectly (329 ) (5,286 ) (430 ) (200 ) Net expenses 3,992,499 8,238,778 5,268,683 3,371,025 Net investment income. 705,574 3,453,410 1,557,781 645,888 Realized and Unrealized Gain (Loss) on Investments and Foreign Currency Transactions (Note 2): Net realized gain (loss) on: Investments 37,621,367 49,631,929 78,785,374 6,677,207 Foreign currency transactions — — — (135,870 ) Net realized gain on investments and foreign currency transactions 37,621,367 49,631,929 78,785,374 6,541,337 Net unrealized appreciation (depreciation) of investments and foreign currency transactions 5,639,836 134,682,038 (9,595,192 ) 5,511,859 Net gain on investments and foreign currency transactions 43,261,203 184,313,967 69,190,182 12,053,196 Net Increase in Net Assets Resulting from Operations $ 43,966,777 $ 187,767,377 $ 70,747,963 $ 12,699,084 (e) Net of $30,862 foreign taxes withheld. (f) Net of $343,223 foreign taxes withheld. 176 See notes to financial statements 177 Statements of Changes in Net Assets FIRST INVESTORS INCOME FUNDS STRATEGIC CASH MANAGEMENT GOVERNMENT INVESTMENT GRADE INCOME Year Ended September 30 ** Increase (Decrease) in Net Assets From Operations Net investment income $ — $ — $ 5,897,172 $ 8,431,847 $ 17,781,707 $ 17,238,565 $ 344,830 Net realized gain (loss) on investments and futures contracts — — (2,524,401 ) 2,747,134 6,707,102 6,126,339 20,787 Net unrealized appreciation (depreciation) of investments — — (12,376,919 ) (1,091,454 ) (30,887,049 ) 29,262,123 (600,069 ) Net increase (decrease) in net assets resulting from operations — — (9,004,148 ) 10,087,527 (6,398,240 ) 52,627,027 (234,452 ) Dividends to Shareholders Net investment income – Class A — — (10,605,675 ) (11,975,470 ) (20,739,540 ) (19,773,424 ) (321,799 ) Net investment income – Class B — — (119,679 ) (180,107 ) (222,878 ) (300,972 ) N/A Net investment income – Advisor Class N/A N/A (13 ) N/A (19 ) N/A (15 ) Net investment income – Institutional Class — N/A (29,051 ) N/A (110,770 ) N/A N/A Total dividends — — (10,754,418 ) (12,155,577 ) (21,073,207 ) (20,074,396 ) (321,814 ) Share Transactions * Class A: Proceeds from shares sold 170,296,304 138,654,875 71,815,747 80,703,297 133,038,106 110,514,618 48,792,921 Reinvestment of dividends — — 9,909,442 11,116,817 19,197,738 18,092,318 309,020 Cost of shares redeemed (175,051,743 ) (151,798,288 ) (89,063,124 ) (54,554,693 ) (113,252,520 ) (65,812,986 ) (1,201,230 ) (4,755,439 ) (13,143,413 ) (7,337,935 ) 37,265,421 38,983,324 62,793,950 47,900,711 Class B: Proceeds from shares sold 593,663 256,141 451,982 1,106,976 746,634 995,491 N/A Reinvestment of dividends — — 113,260 170,501 213,612 286,900 N/A Cost of shares redeemed (918,318 ) (879,445 ) (1,952,936 ) (2,129,656 ) (2,498,053 ) (3,767,140 ) N/A (324,655 ) (623,304 ) (1,387,694 ) (852,179 ) (1,537,807 ) (2,484,749 ) N/A Advisor Class: Proceeds from shares sold N/A N/A 1,000 N/A 1,000 N/A 1,000 Reinvestment of dividends N/A N/A 14 N/A 19 N/A 15 Cost of shares redeemed N/A N/A — N/A — N/A — N/A N/A 1,014 N/A 1,019 N/A 1,015 Institutional Class: Proceeds from shares sold 1,000 N/A 4,663,814 N/A 11,445,833 N/A N/A Reinvestment of dividends — N/A 20 N/A 20 N/A N/A Cost of shares redeemed — N/A — N/A (1,909,933 ) N/A N/A 1,000 N/A 4,663,834 N/A 9,535,920 N/A N/A Net increase (decrease) from share transactions (5,079,094 ) (13,766,717 ) (4,060,781 ) 36,413,242 46,982,456 60,309,201 47,901,726 Net increase (decrease) in net assets (5,079,094 ) (13,766,717 ) (23,819,347 ) 34,345,192 19,511,009 92,861,832 47,345,460 Net Assets Beginning of year 135,923,313 149,690,030 388,457,102 354,111,910 539,931,779 447,069,947 — End of year† $ 130,844,219 $ 135,923,313 $ 364,637,755 $ 388,457,102 $ 559,442,788 $ 539,931,779 $ 47,345,460 †Includes undistributed net investment income (deficit) of $ — $ — $ 55,298 $ 47,140 $ (6,419,736 ) $ (3,993,608 ) $ 23,016 ** From April 3, 2013 (commencement of operations) to September 30, 2013. 178 See notes to financial statements 179 Statements of Changes in Net Assets FIRST INVESTORS INCOME FUNDS STRATEGIC CASH MANAGEMENT GOVERNMENT INVESTMENT GRADE INCOME Year Ended September 30 ** * Shares Issued and Redeemed Class A: Sold 170,296,304 138,654,875 6,400,413 6,982,798 13,140,993 11,192,864 4,931,628 Issued for dividends reinvested — — 885,161 961,810 1,903,029 1,825,614 31,663 Redeemed (175,051,743 ) (151,798,288 ) (7,966,458 ) (4,720,673 ) (11,224,653 ) (6,656,099 ) (122,993 ) Net increase (decrease) in Class A shares outstanding (4,755,439 ) (13,143,413 ) (680,884 ) 3,223,935 3,819,369 6,362,379 4,840,298 Class B: Sold 593,663 256,141 40,139 95,856 73,648 100,837 N/A Issued for dividends reinvested — — 10,117 14,766 21,171 29,041 N/A Redeemed (918,318 ) (879,445 ) (173,828 ) (184,393 ) (246,564 ) (383,906 ) N/A Net decrease in Class B shares outstanding (324,655 ) (623,304 ) (123,572 ) (73,771 ) (151,745 ) (254,028 ) N/A Advisor Class: Sold N/A N/A 89 N/A 98 N/A 100 Issued for dividends reinvested N/A N/A 1 N/A 2 N/A 2 Redeemed N/A N/A — N/A — N/A — Net increase in Advisor Class shares outstanding N/A N/A 90 N/A 100 N/A 102 Institutional Class: Sold 1,000 N/A 424,709 N/A 1,148,312 N/A N/A Issued for dividends reinvested — N/A 2 N/A 2 N/A N/A Redeemed — N/A — N/A (196,092 ) N/A N/A Net increase in Institutional Class shares outstanding 1,000 N/A 424,711 N/A 952,222 N/A N/A **From April 3, 2013 (commencement of operations) to September 30, 2013. 180 See notes to financial statements 181 Statements of Changes in Net Assets FIRST INVESTORS INCOME FUNDS INTERNATIONAL FUND FOR OPPORTUNITIES BOND INCOME Year Ended September 30 ** Increase (Decrease) in Net Assets From Operations Net investment income $ 443,170 $ 19,972 $ 33,007,680 $ 34,058,067 Net realized gain (loss) on investments and foreign currency transactions 1,307,814 (1,473 ) 17,247,717 8,841,108 Net unrealized appreciation (depreciation) of investments and foreign currency transactions (3,503,871 ) 375,445 (15,580,379 ) 49,079,702 Net increase (decrease) in net assets resulting from operations (1,752,887 ) 393,944 34,675,018 91,978,877 Distributions to Shareholders Net investment income – Class A (2,062,847 ) (24,887 ) (36,486,900 ) (35,292,367 ) Net investment income – Class B N/A N/A (268,095 ) (372,652 ) Net investment income – Advisor Class (15 ) N/A (29 ) N/A Net investment income – Institutional Class (59,034 ) N/A (276,219 ) N/A Net realized gains – Class A (64,140 ) — — — Net realized gains – Class B N/A N/A — — Net realized gains – Advisor Class — N/A — N/A Net realized gains – Institutional Class — N/A — N/A Total distributions (2,186,036 ) (24,887 ) (37,031,243 ) (35,665,019 ) Share Transactions * Class A: Proceeds from shares sold 88,008,741 23,507,430 109,644,866 75,841,881 Reinvestment of distributions 2,062,264 23,798 31,001,180 29,568,927 Cost of shares redeemed (6,702,089 ) (4,336,791 ) (93,323,531 ) (63,479,906 ) 83,368,916 19,194,437 47,322,515 41,930,902 Class B: Proceeds from shares sold N/A N/A 933,907 607,441 Reinvestment of dividends N/A N/A 214,951 313,420 Cost of shares redeemed N/A N/A (1,797,374 ) (3,555,468 ) N/A N/A (648,516 ) (2,634,607 ) Advisor Class: Proceeds from shares sold 1,000 N/A 1,000 N/A Reinvestment of dividends 15 N/A 29 N/A Cost of shares redeemed — N/A — N/A 1,015 N/A 1,029 N/A Institutional Class: Proceeds from shares sold 9,541,985 N/A 18,832,421 N/A Reinvestment of dividends 15 N/A 30 N/A Cost of shares redeemed (2,376,040 ) N/A — N/A 7,165,960 N/A 18,832,451 N/A Net increase from share transactions 90,535,891 19,194,437 65,507,479 39,296,295 Net increase in net assets 86,596,968 19,563,494 63,151,254 95,610,153 Net Assets Beginning of year 19,563,494 — 608,028,802 512,418,649 End of year† $ 106,160,462 $ 19,563,494 $ 671,180,056 $ 608,028,802 †Includes undistributed net investment income (deficit) of $ 62,663 $ (4,166 ) $ (2,865,084 ) $ (1,100,372 ) ** From August 20, 2012 (commencement of operations) to September 30, 2012. 182 See notes to financial statements 183 Statements of Changes in Net Assets FIRST INVESTORS INCOME FUNDS INTERNATIONAL FUND FOR OPPORTUNITIES BOND INCOME Year Ended September 30 ** * Shares Issued and Redeemed Class A: Sold 8,628,619 2,339,380 41,692,426 30,109,659 Issued for distributions reinvested 205,187 2,329 11,809,665 11,711,571 Redeemed (669,057 ) (427,909 ) (35,531,467 ) (25,241,060 ) Net increase in Class A shares outstanding 8,164,749 1,913,800 17,970,624 16,580,170 Class B: Sold N/A N/A 354,898 241,388 Issued for dividends reinvested N/A N/A 81,867 124,477 Redeemed N/A N/A (683,943 ) (1,418,398 ) Net decrease in Class B shares outstanding N/A N/A (247,178 ) (1,052,533 ) Advisor Class: Sold 98 N/A 376 N/A Issued for dividends reinvested 1 N/A 11 N/A Redeemed — N/A — N/A Net increase in Advisor Class shares outstanding 99 N/A 387 N/A Institutional Class: Sold 948,832 N/A 7,144,978 N/A Issued for dividends reinvested 1 N/A 11 N/A Redeemed (238,498 ) N/A — N/A Net increase in Institutional Class shares outstanding 710,335 N/A 7,144,989 N/A **From August 20, 2012 (commencement of operations) to September 30, 2012. 184 See notes to financial statements 185 Statements of Changes in Net Assets FIRST INVESTORS EQUITY FUNDS TOTAL RETURN EQUITY INCOME GROWTH & INCOME GLOBAL Year Ended September 30 Increase (Decrease) in Net Assets From Operations Net investment income $ 8,737,825 $ 8,427,411 $ 7,276,941 $ 6,560,611 $ 15,233,797 $ 14,690,454 $ 1,977,912 $ 1,199,577 Net realized gain (loss) on investments and foreign currency transactions 15,481,867 9,889,479 22,666,688 (1,363,199 ) 49,811,355 25,391,281 28,883,970 (1,867,392 ) Net unrealized appreciation of investments and foreign currency transactions 54,506,102 69,162,630 46,472,134 76,643,044 245,762,325 221,517,657 20,625,048 56,227,236 Net increase in net assets resulting from operations 78,725,794 87,479,520 76,415,763 81,840,456 310,807,477 261,599,392 51,486,930 55,559,421 Distributions to Shareholders Net investment income – Class A (11,460,204 ) (8,802,366 ) (7,018,270 ) (4,992,799 ) (16,526,451 ) (9,050,725 ) (1,424,622 ) (682,596 ) Net investment income – Class B (129,605 ) (137,606 ) (60,686 ) (47,943 ) (183,967 ) (78,713 ) (18,090 ) (6,148 ) Net investment income – Advisor Class (9 ) N/A (8 ) N/A (4 ) N/A — N/A Net investment income – Institutional Class (10 ) N/A (21,919 ) N/A (5 ) N/A — N/A Net realized gains – Class A (7,978,527 ) — Net realized gains – Class B (154,041 ) — Net realized gains – Advisor Class — N/A — N/A — N/A — N/A Net realized gains – Institutional Class — N/A — N/A — N/A — N/A Total distributions (19,722,396 ) (8,939,972 ) (7,100,883 ) (5,040,742 ) (16,710,427 ) (9,129,438 ) (1,442,712 ) (688,744 ) Share Transactions * Class A: Proceeds from shares sold 151,808,639 120,347,723 80,787,524 49,928,915 225,005,030 132,897,199 26,527,993 27,171,178 Value of shares issued for acquisition** — 364,273,402 — — Reinvestment of distributions. 19,242,664 8,680,216 6,932,698 4,929,086 16,393,701 8,979,608 1,405,678 673,450 Cost of shares redeemed (96,571,663 ) (58,568,275 ) (72,530,693 ) (55,551,297 ) (216,966,800 ) (151,874,850 ) (43,281,094 ) (39,969,343 ) 74,479,640 70,459,664 15,189,529 (693,296 ) 24,431,931 354,275,359 (15,347,423 ) (12,124,715 ) Class B: Proceeds from shares sold 1,802,068 1,403,987 633,835 448,256 2,358,307 2,527,142 326,341 403,551 Value of shares issued for acquisition** — 9,713,143 — — Reinvestment of distributions. 283,547 137,125 60,686 47,905 183,800 78,581 18,090 6,147 Cost of shares redeemed (3,729,618 ) (5,798,871 ) (2,314,718 ) (3,159,724 ) (7,717,456 ) (11,271,586 ) (1,008,810 ) (1,449,049 ) (1,644,003 ) (4,257,759 ) (1,620,197 ) (2,663,563 ) (5,175,349 ) 1,047,280 (664,379 ) (1,039,351 ) Advisor Class: Proceeds from shares sold 1,000 N/A 1,000 N/A 1,000 N/A 1,000 N/A Reinvestment of dividends 9 N/A 8 N/A 4 N/A — N/A Cost of shares redeemed — N/A — N/A — N/A — N/A 1,009 N/A 1,008 N/A 1,004 N/A 1,000 N/A Institutional Class: Proceeds from shares sold 1,000 N/A 4,650,735 N/A 1,000 N/A 1,000 N/A Reinvestment of dividends 10 N/A 6 N/A 5 N/A — N/A Cost of shares redeemed — N/A — N/A — N/A — N/A 1,010 N/A 4,650,741 N/A 1,005 N/A 1,000 N/A Net increase (decrease) from share transactions 72,837,656 66,201,905 18,221,081 (3,356,859 ) 19,258,591 355,322,639 (16,009,802 ) (13,164,066 ) Net increase in net assets 131,841,054 144,741,453 87,535,961 73,442,855 313,355,641 607,792,593 34,034,416 41,706,611 Net Assets Beginning of year 542,422,198 397,680,745 398,940,761 325,497,906 1,252,990,101 645,197,508 287,716,243 246,009,632 End of year† $ 674,263,252 $ 542,422,198 $ 486,476,722 $ 398,940,761 $ 1,566,345,742 $ 1,252,990,101 $ 321,750,659 $ 287,716,243 †Includes undistributed net investment income (deficit) of $ (2,274,431 ) $ (361,113 ) $ 2,668,541 $ 2,492,483 $ 5,564,922 $ 7,041,552 $ 1,142,588 $ 662,542 **
